 



Exhibit 10.1

Execution Version

 
 
     Published CUSIP Number:                    

CREDIT AGREEMENT

Dated as of June 24, 2005

among

GRANITE CONSTRUCTION INCORPORATED,
as the Borrower,

BANK OF AMERICA, N.A.,
as Administrative Agent, as Swing Line Lender, as L/C Issuer,
and
as a Lender,

BNP PARIBAS,
HARRIS N.A.,
UNION BANK OF CALIFORNIA, N.A.
and
U.S. BANK, N.A.,
as Co-Syndication Agents

and

The Other Lenders Party Hereto

BANC OF AMERICA SECURITIES LLC,
as
Sole Lead Arranger and Sole Book Manager

 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      ARTICLE I.      DEFINITIONS AND ACCOUNTING TERMS     1  
 
                   
 
    1.01     Defined Terms     1  
 
                   
 
    1.02     Other Interpretive Provisions     25  
 
                   
 
    1.03     Accounting Terms     25  
 
                   
 
    1.04     Rounding     26  
 
                   
 
    1.05     References to Agreements and Laws     26  
 
                   
 
    1.06     Change of Currency     26  
 
                   
 
    1.07     Times of Day     27  
 
                   
 
    1.08     Letter of Credit Amounts     27  
 
                   
 
    1.09     Exchange Rates; Currency Equivalents     27  
 
                   
 
    1.10     Additional Alternative Currencies     27  
 
                    ARTICLE II.      THE COMMITMENTS AND CREDIT EXTENSIONS    
28  
 
                   
 
    2.01     Loans     28  
 
                   
 
    2.02     Borrowings, Conversions and Continuations of Revolving Loans     28
 
 
                   
 
    2.03     Letters of Credit     30  
 
                   
 
    2.04     Swing Line Loans     38  
 
                   
 
    2.05     Prepayments     41  
 
                   
 
    2.06     Reduction or Termination of Commitments     42  
 
                   
 
    2.07     Repayment of Loans     42  
 
                   
 
    2.08     Interest     42  
 
                   
 
    2.09     Fees     43  
 
                   
 
    2.10     Computation of Interest and Fees     44  
 
                   
 
    2.11     Evidence of Debt     44  
 
                   
 
    2.12     Payments Generally     45  
 
                   
 
    2.13     Sharing of Payments     46  
 
                   
 
    2.14     Increase in Commitments     47  
 
                   
 
    2.15     Guaranty of Obligations     48  
 
                    ARTICLE III.    TAXES, YIELD PROTECTION AND ILLEGALITY    
49  
 
                   
 
    3.01     Taxes     49  
 
                   
 
    3.02     Illegality     51  
 
                   
 
    3.03     Inability to Determine Rates     52  
 
                   
 
    3.04     Increased Cost and Reduced Return; Capital Adequacy     52  
 
                   
 
    3.05     Funding Losses     54  

 i

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                     
 
    3.06     Matters Applicable to all Requests for Compensation     54  
 
                   
 
    3.07     Survival     55  
 
                    ARTICLE IV.      CONDITIONS PRECEDENT TO CREDIT EXTENSIONS  
  55  
 
                   
 
    4.01     Conditions to Effectiveness and Initial Credit Extension     55  
 
                   
 
    4.02     Conditions to all Credit Extensions     57  
 
                    ARTICLE V.      REPRESENTATIONS AND WARRANTIES     57  
 
                   
 
    5.01     Existence, Qualification and Power; Compliance with Laws     57  
 
                   
 
    5.02     Authorization; No Contravention     58  
 
                   
 
    5.03     Governmental Authorization     58  
 
                   
 
    5.04     Binding Effect     58  
 
                   
 
    5.05     Financial Statements; No Material Adverse Effect     58  
 
                   
 
    5.06     Litigation     59  
 
                   
 
    5.07     No Default     59  
 
                   
 
    5.08     Ownership of Property; Liens     59  
 
                   
 
    5.09     Environmental Compliance     59  
 
                   
 
    5.10     Insurance     60  
 
                   
 
    5.11     Taxes     60  
 
                   
 
    5.12     ERISA Compliance     60  
 
                   
 
    5.13     Subsidiaries     61  
 
                   
 
    5.14     Margin Regulations; Investment Company Act; Public Utility Holding
Company Act     61  
 
                   
 
    5.15     Disclosure     61  
 
                   
 
    5.16     Intellectual Property; Licenses, Etc     62  
 
                   
 
    5.17     Swap Contracts     62  
 
                   
 
    5.18     Labor Relations     62  
 
                   
 
    5.19     Use of Proceeds     62  
 
                   
 
    5.20     Solvency     62  
 
                   
 
    5.21     Unrestricted Subsidiary Matters     62  
 
                   
 
    5.22     Burdensome Agreements     63  
 
                    ARTICLE VI.      AFFIRMATIVE COVENANTS     63  
 
                   
 
    6.01     Financial Statements     63  
 
                   
 
    6.02     Certificates; Other Information     64  
 
                   
 
    6.03     Notices     65  
 
                   

ii

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                     
 
    6.04     Payment of Obligations     67  
 
                   
 
    6.05     Preservation of Existence, Etc     67  
 
                   
 
    6.06     Maintenance of Properties     67  
 
                   
 
    6.07     Maintenance of Insurance     67  
 
                   
 
    6.08     Compliance with Laws     67  
 
                   
 
    6.09     Books and Records     67  
 
                   
 
    6.10     Inspection Rights     68  
 
                   
 
    6.11     Compliance with ERISA     68  
 
                   
 
    6.12     Environmental Laws     68  
 
                   
 
    6.13     Use of Proceeds     68  
 
                   
 
    6.14     Tax Clearance Certificates     68  
 
                   
 
    6.15     Internal Control Events     69  
 
                    ARTICLE VII.      NEGATIVE COVENANTS     69  
 
                   
 
    7.01     Liens     69  
 
                   
 
    7.02     Investments     70  
 
                   
 
    7.03     Indebtedness     71  
 
                   
 
    7.04     Fundamental Changes     73  
 
                   
 
    7.05     Dispositions     74  
 
                   
 
    7.06     Lease Obligations     74  
 
                   
 
    7.07     Restricted Payments     75  
 
                   
 
    7.08     ERISA     75  
 
                   
 
    7.09     Change in Nature of Business or in Structure     76  
 
                   
 
    7.10     Transactions with Affiliates     76  
 
                   
 
    7.11     Burdensome Agreements     76  
 
                   
 
    7.12     Use of Proceeds     76  
 
                   
 
    7.13     Financial Covenants     77  
 
                   
 
    7.14     Unrestricted Subsidiary Matters     77  
 
                    ARTICLE VIII.      EVENTS OF DEFAULT AND REMEDIES     77  
 
                   
 
    8.01     Events of Default     77  
 
                   
 
    8.02     Remedies Upon Event of Default     79  
 
                   
 
    8.03     Application of Funds     80  
 
                    ARTICLE IX.      ADMINISTRATIVE AGENT     81  
 
                   
 
    9.01     Appointment and Authority     81  

iii

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                     
 
    9.02     Rights as a Lender     81  
 
                   
 
    9.03     Exculpatory Provisions     81  
 
                   
 
    9.04     Reliance by Administrative Agent     82  
 
                   
 
    9.05     Delegation of Duties     82  
 
                   
 
    9.06     Resignation of Administrative Agent     83  
 
                   
 
    9.07     Non-Reliance on Administrative Agent and Other Lenders     84  
 
                   
 
    9.08     No Other Duties, Etc     84  
 
                   
 
    9.09     Administrative Agent May File Proofs of Claim     84  
 
                   
 
    9.10     Guaranty Matters     85  
 
                    ARTICLE X.      GENERAL PROVISIONS     85  
 
                   
 
    10.01     Amendments, Etc     85  
 
                   
 
    10.02     Notices; Effectiveness; Electronic Communication     86  
 
                   
 
    10.03     No Waiver; Cumulative Remedies     88  
 
                   
 
    10.04     Expenses; Indemnity; Damage Waiver     88  
 
                   
 
    10.05     Indemnification by the Borrower     89  
 
                   
 
    10.06     Payments Set Aside     90  
 
                   
 
    10.07     Successors and Assigns     91  
 
                   
 
    10.08     Confidentiality     94  
 
                   
 
    10.09     Set-off     95  
 
                   
 
    10.10     Interest Rate Limitation     95  
 
                   
 
    10.11     Counterparts; Integration; Effectiveness     96  
 
                   
 
    10.12     Survival of Representations and Warranties     96  
 
                   
 
    10.13     Severability     96  
 
                   
 
    10.14     Removal and Replacement of Lenders     96  
 
                   
 
    10.15     Governing Law; Jurisdiction; Etc     97  
 
                   
 
    10.16     Waiver of Jury Trial     98  
 
                   
 
    10.17     Time of the Essence     98  
 
                   
 
    10.18     Judgment Currency     98  
 
                   
 
    10.19     USA PATRIOT Act Notice     99  

iv

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          SCHEDULES    
 
       
 
  1.01(e)   Existing Letters of Credit
 
  1.01(g)   Guarantors
 
  1.01(m)   Mandatory Cost
 
  2.01   Commitments and Pro Rata Shares
 
  5.05(d)   Project Debt
 
  5.06   Litigation
 
  5.09   Environmental Matters
 
  5.13(a)   Subsidiaries and Other Equity Investments
 
  5.13(b)   Senior Note Guarantors
 
  5.16   Intellectual Property Matters
 
  5.21   Unrestricted Subsidiary Matters
 
  5.22   Burdensome Agreements
 
  7.01   Existing Liens
 
  7.02(a)   Existing Investments
 
  7.02(b)   Investment Policy
 
  7.02(j)   Wilder Investments
 
  7.03   Existing Indebtedness
 
  7.06   Existing Leases
 
  10.02   Eurodollar and Domestic Lending Offices; Addresses for Notices
 
  10.07   Processing and Recordation Fees
 
        EXHIBITS    
 
       
 
  Exhibit A   Form of Revolving Loan Notice
 
  Exhibit B   Form Swing Line Loan Notice
 
  Exhibit C   Form of Note
 
  Exhibit D   Form of Compliance Certificate
 
  Exhibit E   Form of Assignment and Assumption
 
  Exhibit F   Form of Guaranty
 
  Exhibit G   Form of Closing Opinion
 
  Exhibit H   Form of Lender Joinder Agreement

 v

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT

     THIS CREDIT AGREEMENT, dated as of June 24, 2005, by and among GRANITE
CONSTRUCTION INCORPORATED, a Delaware corporation (the “Borrower”), each lender
from time to time party hereto (collectively, the “Lenders” and, individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, as Swing Line
Lender and as L/C Issuer.

     A. The Borrower has requested that the Lenders provide a revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.

     B. In consideration of the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties hereto covenant
and agree as follows:

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

     1.01 Defined Terms.

     As used in this Agreement, the following terms shall have the meanings set
forth below:

     “Administrative Agent” means the sole administrative agent under the Loan
Documents or any successor administrative agent, which initially shall be Bank
of America.

     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.

     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.

     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

     “Agent-Related Persons” means the Administrative Agent (including any
successor administrative agent), together with its Affiliates (including, in the
case of Bank of America in its capacity as the Administrative Agent, the
Arranger), and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

     “Aggregate Commitments” means, as of any date of determination, the
aggregate amount of all Lenders’ Commitments hereunder.

     “Agreement” means this Credit Agreement.

     “Alternative Currency” means each of Canadian Dollars, Euro, and each other
currency (other than Dollars) that is approved in accordance with Section 1.10.

 



--------------------------------------------------------------------------------



 



     “Alternative Currency Equivalent” means, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

     “Applicable Rate” means, with respect to commitment fees, Base Rate Loans,
Eurodollar Rate Loans and utilization fees, as applicable, the following
percentages per annum, each based upon the Pricing Level Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(b); provided, however, that notwithstanding the
foregoing (but subject to the proviso in the following paragraph), until such
date on which the Borrower shall have delivered to the Administrative Agent a
Compliance Certificate for the fiscal quarter ending on June 30 2005, Pricing
Level 3 shall apply:

                                                                               
      Applicable   Applicable             Applicable   Applicable   Applicable  
Rate (Financial   Rate (Performance   Applicable Pricing   Pricing Level
Leverage   Rate (Commitment   Rate (Eurodollar   Rate (Base Rate   Letter of
Credit   Letter of Credit   Rate (Utilization Level   Ratio   Fee)   Rate Loans)
  Loans)   Fee)   Fee)   Fee)
1
  Less than 0.50 to 1.00     0.150 %     0.625 %     00.0 %     0.625 %    
0.46875 %     0.125 %
2
  Less than 1.00 to 1.00 but greater than or equal to 0.50 to 1.00     0.175 %  
  0.750 %     00.0 %     0.750 %     0.56250 %     0.125 %
3
  Less than 2.00 to 1.00 but greater than or equal to 1.00 to 1.00     0.225 %  
  0.875 %     00.0 %     0.875 %     0.65625 %     0.125 %
4
  Greater than or equal to 2.00 to 1.00     0.300 %     1.125 %     00.0 %    
1.125 %     0.84375 %     0.125 %

     Any increase or decrease in the Applicable Rate resulting from a change in
the Pricing Level Leverage Ratio shall become effective as of the date that is
the earlier of: (a) the last date by which the Borrower is otherwise required to
deliver a Compliance Certificate in accordance with Section 6.02(b) with
reference to Section 6.01 for a given fiscal period (each such date, a
“Calculation Date”): and (b) the date that is two Business Days after the date
(prior to the related Calculation Date) on which the Borrower actually delivers
a Compliance Certificate in accordance with Section 6.02(b) with reference to
Section 6.01 for such fiscal period; provided that, if any Compliance
Certificate for any fiscal period is not delivered to the Administrative Agent
on or before the related Calculation Date, then Pricing Level 4 shall apply,
effective on the related Calculation Date until two Business Days after such
Compliance Certificate is actually received by the Administrative Agent.

     “Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

2



--------------------------------------------------------------------------------



 



     “Arranger” means the Person acting as sole lead arranger and sole book
manager, which, initially, shall be Banc of America Securities LLC.

     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.

     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.07(b), and accepted by the Administrative
Agent, in substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

     “Attorney Costs” means and includes all fees and disbursements of any law
firm or other external counsel and the allocated cost of internal legal services
and all disbursements of internal counsel.

     “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

     “Audited Financial Statements” means the audited consolidated balance sheet
of the Borrower and its Subsidiaries for the fiscal year ended December 31,
2004, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto.

     “Auditor” has the meaning set forth in Section 6.01(a)(i).

     “Auto-Renewal Letter of Credit” has the meaning set forth in Section
2.03(b)(iii).

     “Bank of America” means Bank of America, N.A.

     “Bankruptcy Code” means the federal Bankruptcy Reform Act of 1978 (11
U.S.C. §101 et seq.).

     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.

     “Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.

3



--------------------------------------------------------------------------------



 



     “Borrower” has the meaning set forth in the introductory paragraph hereto.

     “Borrower Materials” has the meaning specified in Section 6.02.

     “Borrowing” means a Revolving Borrowing or a Swing Line Borrowing, as the
context may require.

     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

     (a) if such day relates to any interest rate settings as to a Eurodollar
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurodollar Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurodollar Rate Loan, means any such day on which dealings in deposits
in Dollars are conducted by and between banks in the London interbank eurodollar
market;

     (b) if such day relates to any interest rate settings as to a Eurodollar
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurodollar Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurodollar Rate Loan, means a TARGET Day;

     (c) if such day relates to any interest rate settings as to a Eurodollar
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and

     (d) if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurodollar
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurodollar Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.

     “Calculation Date” has the meaning set forth in the definition of
“Applicable Rate” contained herein.

     “Canadian Dollars” means the lawful currency of Canada.

     “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer (which documents are hereby consented to by the Lenders).
Derivatives of such term shall have corresponding meaning. The Borrower hereby

4



--------------------------------------------------------------------------------



 



grants the Administrative Agent, for the benefit of the L/C Issuer and the
Lenders, a Lien on all such cash and deposit account balances. Cash collateral
shall be maintained in blocked, noninterest bearing deposit accounts at Bank of
America.

     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

     “Change of Control” means, with respect to any Person, an event or series
of events by which:

     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire (such right,
an “option right”), whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of 25% or more of the equity
securities of such Person entitled to vote for members of the board of directors
or equivalent governing body of such Person on a partially-diluted basis (i.e.,
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right); or

     (b) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of such Person
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

     “Closing Date” means the first date on which all the conditions precedent
in Section 4.01are satisfied or waived in accordance with Section 4.01 (or, in
the case of Section 4.01(b), waived by the Person entitled to receive the
applicable payment).

     “Code” means the Internal Revenue Code of 1986.

     “Commitment” means, as to each Lender as of any date of determination, its
obligation to (a) make Revolving Loans to the Borrower pursuant to Section 2.01,
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such

5



--------------------------------------------------------------------------------



 



Lender’s name on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
reduced or adjusted from time to time in accordance with this Agreement.

     “Compensation Period” has the meaning set forth in Section 2.12(c)(ii).

     “Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

     “Consolidated Cash Taxes” means, for any Subject Period, for the
Consolidated Restricted Group on a consolidated basis (excluding, however, any
Project Debt Entity), the aggregate of all taxes actually paid by such Persons
in cash during such period.

     “Consolidated EBITDA” means, for any Subject Period, for the Consolidated
Restricted Group on a consolidated basis (excluding, however, any Project Debt
Entity), an amount equal to Consolidated Net Income for such period plus the
following to the extent deducted in calculating such Consolidated Net Income:
(a) Consolidated Interest Expense for such period, (b) Consolidated Cash Taxes
for such period, and (c) depreciation and amortization expense for such period.

     “Consolidated Funded Indebtedness” means, as of any date of determination,
for the Consolidated Restricted Group on a consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, with or without recourse, but not including Project Debt,
plus (b) Attributable Indebtedness in respect of capital leases and Synthetic
Lease Obligations, but not including Project Debt, plus (c) without duplication,
all Guaranty Obligations of the Consolidated Restricted Group with respect to
Indebtedness of the types specified in subsections (a) and (b) above of Persons
other than the Borrower or any Subsidiary in the Consolidated Restricted Group.

     “Consolidated Interest Expense” means, for any Subject Period, for the
Consolidated Restricted Group on a consolidated basis, the sum of (a) all
interest, premium payments, fees, charges and related expenses of the
Consolidated Restricted Group in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
plus (b) the portion of rent expense of the Consolidated Restricted Group with
respect to such period under capital leases that is treated as interest in
accordance with GAAP and the portion of Synthetic Lease Obligations payable by
the Consolidated Restricted Group with respect to such period that would be
treated as interest in accordance with GAAP if such lease were treated as a
capital lease under GAAP; excluding for purposes of clause (a) and (b) hereof,
such amounts in respect of Project Debt.

     “Consolidated Net Income” means, for any Subject Period, for the
Consolidated Restricted Group on a consolidated basis, the net income of the
Consolidated Restricted Group from continuing operations, excluding
extraordinary items and excluding gains and losses from Dispositions for that
period; not including, however, net income in respect of or attributable to any
Project Debt Entity.

6



--------------------------------------------------------------------------------



 



     “Consolidated Restricted Group” means, at any time, the Borrower and its
consolidated Subsidiaries at such time, other than any Unrestricted Subsidiary
at such time.

     “Consolidated Stockholders’ Equity” means, as of any date of determination
for the Consolidated Restricted Group on a consolidated basis, stockholders’
equity as of that date, determined in accordance with GAAP.

     “Consolidated Tangible Net Worth” means, as of any date of determination,
the amount equal to Consolidated Stockholders’ Equity on that date minus the
Intangible Assets of the Consolidated Restricted Group (determined on a
consolidated basis in accordance with GAAP) on that date.

     “Construction JV” means any Joint Venture entered into by the Borrower or
any of its Subsidiaries with any one or more other Persons in the Ordinary
Course of Business solely for purposes of undertaking or completing a
construction project.

     “Construction JV Investments” means Investments in any Joint Venture
arising upon any initial capital contribution to or subsequent capital
contribution in such Joint Venture, and participated in ratably by all co joint
venturers having an interest in such Joint Venture, solely for purposes of
undertaking or completing a construction project; provided Construction JV
Investments shall not include the incurrence, directly or indirectly, of any
Guaranty Obligation by the Borrower or any of its Restricted Subsidiaries.

     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.

     “Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States of America or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.

     “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate

7



--------------------------------------------------------------------------------



 



(including any Applicable Rate and any Mandatory Cost) otherwise applicable to
such Loan plus 2% per annum, and (b) when used with respect to Letter of Credit
Fees, a rate equal to the Applicable Rate plus 2% per annum.

     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Revolving Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.

     “Disposition”or “Dispose” means the sale, transfer, license or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

     “Dollar” and “$” means lawful money of the United States of America.

     “Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, the L/C Issuer and the Swing Line
Lender, and (ii) unless an Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

     “EMU” means the economic and monetary union in accordance with the Treaty
of Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty
of 1992 and the Amsterdam Treaty of 1998.

     “EMU Legislation” means the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.

     “Environmental Claims” means all claims, however asserted, by any
Governmental Authority or any other Person alleging potential liability or
responsibility for violation of any Environmental Law or for release or injury
to the environment or threat to public health, personal injury (including
sickness, disease or death), property damage, natural resources damage, or
otherwise alleging liability or responsibility for damages (punitive or
otherwise), cleanup, removal, remedial or response costs, restitution, civil or
criminal penalties, injunctive relief, or other type of relief, resulting from
or based upon (a) the presence, placement, discharge, emission or release
(including intentional and unintentional, negligent and non-negligent, sudden

8



--------------------------------------------------------------------------------



 



or non-sudden, accidental or non-accidental placement, spills, leaks,
discharges, emissions or releases) of any Hazardous Material at, in or from
property, whether or not owned by the Borrower or any of its Subsidiaries, or
(b) any other circumstances forming the basis of any violation, or alleged
violation, of any Environmental Law.

     “Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

     “Environmental Permits” has the meaning set forth in Section 5.09(b).

     “ERISA” means the Employee Retirement Income Security Act of 1974 and any
regulations issued pursuant thereto.

     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

     “ERISA Event” means any of the following: (a) a Reportable Event with
respect to a Pension Plan; (b) a withdrawal by the Borrower or any ERISA
Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower
or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which might reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

     “Euro” means the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

     “Eurodollar Base Rate” has the meaning specified in the definition of
Eurodollar Rate.

     “Eurodollar Rate” means for any Interest Period with respect to a
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

                                Eurodollar Rate =   Eurodollar Base Rate        
  1.00 – Eurodollar Reserve Percentage      

9



--------------------------------------------------------------------------------



 



     Where,

     “Eurodollar Base Rate” means, for any Interest Period, the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

     “Eurodollar Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Eurodollar Rate for each
outstanding Eurodollar Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.

     “Eurodollar Rate Loan” means a Revolving Loan that bears interest at a rate
based on the Eurodollar Rate.

     “Event of Default” means any of the events or circumstances specified in
Section 8.01.

     “Exchange Act” means the Securities Exchange Act of 1934 and the
regulations promulgated thereunder.

     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located and (c) except as provided
in the following sentence, in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.14), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability

10



--------------------------------------------------------------------------------



 



(other than as a result of a Change in Law) to comply with Section 3.01(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the applicable Borrower with respect to such
withholding tax pursuant to Section 3.01(a). Notwithstanding anything to the
contrary contained in this definition, “Excluded Taxes” shall not include any
withholding tax imposed at any time on payments made by or on behalf of a
Foreign Obligor to any Lender hereunder or under any other Loan Document,
provided that such Lender shall have complied with the last paragraph of
Section 3.01(e).

     “Existing Credit Agreement” means that Credit Agreement dated as of
June 27, 2003, as amended by the First Amendment Agreement dated as of
September 15, 2004, by and among the Borrower, Bank of America, N.A. as
“Administrative Agent”, and the “Lenders” thereunder.

     “Existing Letters of Credit” means the letters of credit issued by Bank of
America (as the financial institution issuing letters of credit under the
Existing Credit Agreement) that are outstanding immediately prior to the
effectiveness of this Agreement, as more particularly described on
Schedule 1.01(e).

     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

     “Fee Letter” means that certain letter agreement relating to fees, dated as
of May 16, 2005, among the Borrower, the Arranger and the Administrative Agent.

     “Financial Letter of Credit” means any Letter of Credit that is a
“financial standby letter of credit” as set forth in applicable Laws promulgated
from time to time by the FRB.

     “Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

     “FRB” means the Board of Governors of the Federal Reserve System of the
United States of America.

     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

11



--------------------------------------------------------------------------------



 



     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

     “GLC Venture” means any Joint Venture, now or hereafter formed by any Land
Development Company or any of its Subsidiaries with any other Person in the
Ordinary Course of Business of such Land Development Company or Subsidiary.

     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

     “Granite Land Company” means Granite Land Company, a California
corporation, and any successor thereto.

     “Guarantors” means all of the Subsidiaries listed on Schedule l.0l(g),
together with all other Persons who, following the Closing Date, execute and
deliver a Guaranty pursuant to Section 2.15.

     “Guaranty” means the guaranty substantially in the form of Exhibit F, or
otherwise in form and substance satisfactory to the Required Lenders.

     “Guaranty Obligation” means, as to any Person, (a) any obligation,
contingent or otherwise, of such Person guarantying or having the economic
effect of guarantying any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such Indebtedness or
other obligation, or (iv) entered into for the purpose of assuring in any other
manner the obligee in respect of such Indebtedness or other obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person.
The amount of any Guaranty Obligation shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guaranty Obligation is made or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
as determined by the guarantying Person in good faith.

12



--------------------------------------------------------------------------------



 



     “Hazardous Materials” means, collectively, as of any date: (a) any
petroleum or petroleum products, flammable explosives, radioactive materials,
asbestos in any form that is or could become friable, urea formaldehyde foam
insulation, and transformers or other equipment that contain dielectric fluid
containing polychlorinated biphenyls (PCB’s); (b) any chemicals or other
materials or substances which as of such date are defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“extremely hazardous wastes,” “restricted hazardous wastes,” “toxic substances,”
“toxic pollutants,” “contaminants,” “infectious wastes,” “pollutants” or words
of similar import under any Environmental Law; and (c) any other chemical or
other material or substance, exposure to which or use of which as of such date
is prohibited, limited or regulated under any Environmental Law.

     “Honor Date” has the meaning set forth in Section 2.03(c)(i).

     “Indebtedness” means, as to any Person at a particular time, all of the
following, whether or not included as indebtedness or liabilities in accordance
with GAAP:

     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

     (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), reimbursement agreements,
bankers’ acceptances, bank guaranties, surety bonds and similar instruments (in
each case, whether or not such obligations are contingent or absolute); provided
that the amount of any such contingent obligation shall be deemed to be equal to
the maximum reasonably anticipated liability in respect thereof;

     (c) net obligations under any Swap Contract in an amount equal to the Swap
Termination Value thereof;

     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the Ordinary Course
of Business);

     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

     (f) capital leases and Synthetic Lease Obligations; and

     (g) all Guaranty Obligations of such Person in respect of any of the
foregoing.

     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any Joint Venture (other than a Joint Venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person and to such Person’s assets (subject only to
customary exceptions acceptable to the Required Lenders). The amount of any net
obligation

13



--------------------------------------------------------------------------------



 



under any Swap Contract on any date shall be deemed to be the Swap Termination
Value thereof as of such date. The amount of any capital lease or Synthetic
Lease Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

     “Indemnified Liabilities” has the meaning set forth in Section 10.05.

     “Indemnified Taxes” means Taxes other than Excluded Taxes.

     “Indemnitees” has the meaning set forth in Section 10.05.

     “Information” has the meaning set forth in Section 10.08.

     “Intangible Assets” means assets that are considered to be intangible
assets under GAAP, including customer lists, goodwill, computer software,
copyrights, trade names, trade marks, patents, unamortized deferred charges,
unamortized debt discount, and capitalized research and development costs.

     “Interest Coverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated EBITDA, measured for the Subject Period ending on such date,
to (b) Consolidated Interest Expense, measured for the Subject Period ending on
such date.

     “Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last
day of each Interest Period applicable to such Loan; provided that, if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan
(including a Swing Line Loan), the last Business Day of each March, June,
September, and December, and the Maturity Date.

     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan, and ending on the date one, two, three or
six months thereafter, as selected by the Borrower in its Revolving Loan Notice;
provided that:

     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

     (b) any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

     (c) no Interest Period shall extend beyond the scheduled Maturity Date.

     “Internal Control Event” means a material weakness in the Borrower’s
internal controls over financial reporting if such material weakness is required
to be reported in any Exchange Act report.

14



--------------------------------------------------------------------------------



 



     “Investment” means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of capital
stock or other securities of another Person, (b) a loan, advance or capital
contribution to, guaranty of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in or with such other Person, (c) the
provision of goods or services to another Person for consideration other than
cash payable in full upon the delivery or provision of such goods or services
(other than trade accounts payable in the Ordinary Course of Business), or
(d) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit of
that Person. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.

     “IP Rights” has the meaning set forth in Section 5.16.

     “IRS” means the United States Internal Revenue Service.

     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor the L/C
Issuer and relating to any such Letter of Credit.

     “Joint Venture” means a single-purpose corporation, partnership, limited
liability company, joint venture or other similar legal arrangement (whether
created by contract or conducted through a separate legal entity) now or
hereafter formed by one Person with another Person in order to conduct a common
venture or enterprise with such Person.

     “Land Development Company” means Granite Land Company and any and all other
Subsidiaries of the Borrower (or the Borrower itself) now or hereafter engaged,
directly, or indirectly through Subsidiaries or Joint Ventures, in the business
of land or real estate development.

     “Laws” means, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

     “L/C Advance” means, with respect to each Lender, such Lender’s
participation in any L/C Borrowing in accordance with its Pro Rata Share.

     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.

15



--------------------------------------------------------------------------------



 



     “L/C Issuer” means each financial institution acting as issuer of Letters
of Credit hereunder (or any successor issuer of Letters of Credit hereunder).
Bank of America shall initially act as L/C Issuer, and the Borrower may appoint
up to two additional Lenders that are approved by the Administrative Agent to be
L/C Issuers, provided that at no time shall there be more than three L/C
Issuers. At any time there is more than one L/C Issuer, all singular references
to the L/C Issuer shall mean any L/C Issuer, either L/C Issuer, each L/C Issuer,
the L/C Issuer that has issued the applicable Letter of Credit, or all L/C
Issuers, as the context may require.

     “L/C Obligations” means, as at any date of determination, the aggregate
undrawn face amount of all outstanding Letters of Credit plus the aggregate of
all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.08. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

     “Lender” has the meaning set forth in the introductory paragraph hereto
and, as the context requires, includes the L/C Issuer and the Swing Line Lender,
as applicable.

     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such on Schedule 10.02, or such other office or offices as a
Lender may from time to time notify the Borrower and the Administrative Agent.

     “Letter of Credit” means any standby letter of credit issued hereunder, and
shall include each Existing Letter of Credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.

     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.

     “Letter of Credit Expiration Date” means the day that is thirty-five
(35) Business Days prior to the Maturity Date (or, if such day is not a Business
Day, the next preceding Business Day).

     “Letter of Credit Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $100,000,000. The Letter of Credit Sublimit is part
of, and not in addition to, the Aggregate Commitments.

     “Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Funded Indebtedness as of such date to (b) Consolidated EBITDA,
measured for the Subject Period ending on such date.

     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any financing lease having substantially the same economic

16



--------------------------------------------------------------------------------



 



effect as any of the foregoing, and the filing of any financing statement under
the Uniform Commercial Code or comparable Laws of any jurisdiction), including
the interest of a purchaser of accounts receivable.

     “Loan” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Revolving Loan or a Swing Line Loan.

     “Loan Documents” means this Agreement, all Notes, the Fee Letter, all
Requests for Credit Extensions, all Compliance Certificates, each Guaranty, and
all other agreements, documents and instruments, executed and delivered by a
Loan Party in connection with the transactions contemplated hereby (other than
Swap Contracts) in favor of the Administrative Agent, the Arranger, the L/C
Issuer or any Lender.

     “Loan Parties” means, collectively, the Borrower and each Guarantor.

     “Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule l.01(m).

     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, condition
(financial or otherwise) or prospects of the Borrower or the Borrower and its
Restricted Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.

     “Material Subsidiary” means, at any time, any Subsidiary, other than an
Unrestricted Subsidiary, that meets either of the following conditions at such
time: (a) such Subsidiary’s consolidated total revenues for the period of the
immediately preceding four fiscal quarters is equal to or greater than 10% of
the consolidated total revenues of the Borrower and its Subsidiaries for such
period, determined in accordance with GAAP, in each case as reflected in the
most recent annual or quarterly (as applicable) financial statements required to
be delivered pursuant to Section 6.01; or (b) such Subsidiary’s total
consolidated assets, as of the last day of the immediately preceding fiscal
quarter, are equal to or greater than 10% of the consolidated total assets of
the Borrower and its Subsidiaries as of such date, determined in accordance with
GAAP, in each case as reflected in the most recent annual or quarterly (as
applicable) financial statements of the Borrower required to be delivered
pursuant to Section 6.01; provided, however, that at all times prior to the date
on which the Borrower shall have delivered the quarterly financial statements
for the fiscal quarter ending June 30, 2005 in accordance with Section 6.01,
each of the entities listed on Schedule l.0l(g) shall be deemed a “Material
Subsidiary.”

     “Material Unrestricted Subsidiary” means, at any time, any Unrestricted
Subsidiary that meets either of the following conditions at such time: (a) such
Unrestricted Subsidiary’s consolidated total revenues for the period of the
immediately preceding four fiscal quarters is equal to or greater than 10% of
the consolidated total revenues of the Borrower and its Subsidiaries for such
period, determined in accordance with GAAP, in each case as reflected in the
most recent annual or quarterly (as applicable) financial statements required to
be delivered pursuant to Section 6.01; or (b) such Unrestricted Subsidiary’s
total consolidated assets, as of the

17



--------------------------------------------------------------------------------



 



last day of the immediately preceding fiscal quarter, are equal to or greater
than 10% of the consolidated total assets of the Borrower and its Subsidiaries
as of such date, determined in accordance with GAAP, in each case as reflected
in the most recent annual or quarterly (as applicable) financial statements of
the Borrower required to be delivered pursuant to Section 6.01 ; provided,
however, that at all times prior to the date on which the Borrower shall have
delivered the quarterly financial statements for the fiscal quarter ending
June 30, 2005 in accordance with Section 6.01, Wilder shall be deemed the only
Material Unrestricted Subsidiary.

     “Maturity Date” means: (a) June 24, 2010; or (b) such earlier date upon
which the Aggregate Commitments are terminated in accordance with the terms
hereof.

     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding three
calendar years, has made or been obligated to make contributions.

     “Non-Guarantor Subsidiary” has the meaning set forth in Section 2.15.

     “Nonrenewal Notice Date” has the meaning set forth in Section 2.03(b)(iii).

     “Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Revolving Loans made by such Lender, substantially in the form of
Exhibit C.

     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest that accrues after the commencement by or against any Loan
Party or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding.

     “Ordinary Course of Business” means, in respect of any transaction
involving the Borrower or any Subsidiary of the Borrower, (a) the ordinary
course of such Person’s business, substantially as conducted by any such Person
prior to or as of the Closing Date, and undertaken by such Person in good faith
and not for purposes of evading any covenant or restriction in any Loan
Document, or (b) transactions outside the ordinary course of such Person’s
then-existing business, as long as the Borrower provides written notice to the
Administrative Agent and the Lenders prior to such Person undertaking such
business, specifically referencing this definition, provided that the Required
Lenders shall not have delivered written objections to the Administrative Agent
within five (5) Business Days after their receipt of such written notice.

     “Organization Documents” means: (a) with respect to any corporation, such
Person’s certificate or articles of incorporation and its bylaws; (b) with
respect to any limited liability company, such Person’s articles of formation
and operating agreement; and (c) with respect to any partnership, Joint Venture,
trust or other form of business entity, such Person’s applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.

18



--------------------------------------------------------------------------------



 



     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

     “Outstanding Amount” means: (a) with respect to Revolving Loans, and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving
Loans, and Swing Line Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.

     “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the Administrative Agent, the L/C Issuer, or the
Swing Line Lender, as the case may be, in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

     “Participant” has the meaning set forth in Section 10.07(d).

     “Participating Member State” means each state so described in any EMU
Legislation.

     “PBGC” means the Pension Benefit Guaranty Corporation.

     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer plan
(as described in Section 4064(a) of ERISA) has made contributions at any time
during the immediately preceding five plan years.

     “Performance Letter of Credit” means any Letter of Credit that is a
“performance standby letter of credit” as set forth in applicable Laws
promulgated from time to time by the FRB.

     “Person” means any natural person, corporation, limited liability company,
trust, Joint Venture, association, company, partnership, Governmental Authority
or other entity.

     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or any ERISA Affiliate.

     “Platform” has the meaning specified in Section 6.02.

19



--------------------------------------------------------------------------------



 



     “Pricing Level Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the Subject Period ending on such date.

     “Pro Rata Share” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender most recently in effect,
giving effect to any subsequent assignments. The initial Pro Rata Share of each
Lender is set forth opposite the name of such Lender on Schedule 2.01. in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
or as notified by the Administrative Agent pursuant to Section 2.14. as
applicable.

     “Project Debt” means, in respect of any GLC Venture (the “obligor”), any
Indebtedness of such obligor incurred in the Ordinary Course of Business of such
obligor and of the Borrower and its Restricted Subsidiaries, secured by a Lien
on assets of such obligor, but as to which there is no general recourse to such
obligor or to the Borrower or any of the Borrower’s Restricted Subsidiaries,
other than against such obligor for breach of customary representations and
warranties.

     “Project Debt Entity” means at any time, any GLC Venture obligated in
respect of Project Debt at such time.

     “Register” has the meaning set forth in Section 10.07(c).

     “Registered Public Accounting Firm” has the meaning specified in the
Securities Laws and shall be independent of the Borrower as prescribed by the
Securities Laws.

     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

     “Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including the movement of Hazardous Materials through
ambient air, soil, surface water, ground water, wetlands, land or subsurface
strata.

     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Revolving Loans, a Revolving Loan Notice, and
(b) with respect to L/C Credit Extension, a Letter of Credit Application, and
(c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

20



--------------------------------------------------------------------------------



 



     “Required Lenders” means, as of any date of determination, Lenders whose
Voting Percentages aggregate more than 50%.

     “Responsible Officer” means the president, chief operating officer, chief
executive officer, chief financial officer, treasurer or controller of a Loan
Party. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or of any option, warrant or other right to acquire any
such capital stock.

     “Restricted Subsidiaries” means, at any time, all Subsidiaries of the
Borrower, other than Unrestricted Subsidiaries at such time.

     “Revaluation Date” means with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by the L/C Issuer under
any Letter of Credit denominated in an Alternative Currency, , (iv) in the case
of any Existing Letters of Credit denominated in an Alternative Currency, the
Closing Date, and (v) such additional dates as the Administrative Agent or the
L/C Issuer shall determine or the Required Lenders shall require.

     “Revolving Borrowing” means a borrowing consisting of simultaneous
Revolving Loans of the same Type and having the same Interest Period made by
each of the Lenders pursuant to Section 2.01.

     “Revolving Loan” has the meaning specified in Section 2.01.

     “Revolving Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Revolving Loans as the same Type, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

     “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

     “SEC” means the Securities and Exchange Commission or any successor or
similar Governmental Authority.

     “Securities Laws” means the Securities Act of 1933, the Securities Exchange
Act of 1934, Sarbanes-Oxley and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the Public Company Accounting

21



--------------------------------------------------------------------------------



 



Oversight Board, as each of the foregoing may be amended and in effect on any
applicable date hereunder.

     “Senior Note Documents” means any and all note purchase agreements, notes
and other documents evidencing or relating to any outstanding Indebtedness from
time to time of the Borrower evidenced by senior notes.

     “Senior Note Guarantor” means, at any time, any Subsidiary that is at such
time a guarantor of Indebtedness of the Borrower pursuant to any Senior Note
Documents.

     “Solvent” means, as to any Person at any time, that: (a) the fair value of
the property of such Person is greater than the amount of such Person’s
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated for purposes of
Section 101(32) of the Bankruptcy Code and, in the alternative, for purposes of
the California Uniform Fraudulent Transfer Act; (b) the present fair saleable
value of the property of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured; (c) such Person is able to realize upon its
property and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business;
(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (e) such Person is not engaged in business or a
transaction for which such Person’s property would constitute unreasonably small
capital.

     “Special Notice Currency” means at any time an Alternative Currency, other
than the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

     “Spot Rate” for a currency means the rate determined by the Administrative
Agent or the L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 9:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

     “Subject Period” means, as of any date of determination, the four
consecutive fiscal quarter period ending on such date.

     “Subsidiary” of a Person means a corporation, partnership, Joint Venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or

22



--------------------------------------------------------------------------------



 



indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a) the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Lender).

     “Swing Line” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

     “Swing Line Lender” means Bank of America in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.

     “Swing Line Loan” has the meaning specified in Section 2.04(a).

     “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant
to Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

     “Swing Line Sublimit” means an amount equal to the lesser of (a)
$15,000,000 and (b) the Aggregate Commitments. The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Commitments.

23



--------------------------------------------------------------------------------



 



     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

     “TARGET Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

     “Type” means, with respect to a Loan, its character as a Base Rate Loan or
a Eurodollar Rate Loan.

     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

     “Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

     “Unrestricted Subsidiaries” means, at any time, Wilder and each of its
Subsidiaries, provided that at all times prior to such time (a) the consolidated
revenue of Wilder and its Subsidiaries does not exceed 15% of the consolidated
total revenue of the Borrower and its Subsidiaries, and (b) the consolidated
total assets of Wilder and its Subsidiaries do not exceed 15% of the
consolidated total assets of the Borrower and its Subsidiaries, in each case
(a) and (b), determined in accordance with GAAP, and as reflected in the most
recent annual or quarterly (as applicable) financial statements of the Borrower
required to be delivered pursuant to Section 6.01, and further provided that
Wilder at no time at or prior to such time is or has been, directly or
indirectly, a wholly-owned Subsidiary of the Borrower.

     “United States” and “U.S.” mean the United States of America.

     “Voting Percentage” means, as to any Lender, (a) at any time when the
Aggregate Commitments are in effect, such Lender’s Pro Rata Share and (b) at any
time after the termination of the Aggregate Commitments, the percentage (carried
out to the ninth decimal place) which (i) the sum of (A) the Outstanding Amount
of such Lender’s Revolving Loans, plus (B) such Lender’s Pro Rata Share of the
Outstanding Amount of L/C Obligations, plus (C) such Lender’s Pro Rata Share of
the Outstanding Amount of Swing Line Loans, then comprises of (ii) the
Outstanding Amount of all Loans and L/C Obligations; provided that, if any
Lender has failed to fund any portion of the Loans, participations in L/C
Obligations or participations in Swing Line Loans required to be funded by it
hereunder, such Lender’s Voting Percentage shall be deemed to be zero, and the
respective Pro Rata Shares and Voting Percentages of the other Lenders shall be
recomputed for purposes of this definition and the definition of “Required

24



--------------------------------------------------------------------------------



 



Lenders” without regard to such Lender’s Commitment or the outstanding amount of
its Revolving Loans, and L/C Advances and funded participations in Swing Line
Loans, as the case may be.

     “Wilder” means Wilder Construction Co., a Washington corporation, and any
successor thereto.

     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

     (a)  The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.

     (b)  (i) The words “herein” and “hereunder” and words of similar import
when used in any Loan Document shall refer to such Loan Document as a whole and
not to any particular provision thereof.

     (ii) Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

     (iii) The term “including” is by way of example and not limitation.

     (iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including:” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

     (d) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

     (e) Unless otherwise expressly provided herein: (i) references to
agreements (including this Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments and other modifications thereto, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document; and (ii) references to any statute or regulation
are to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

     1.03 Accounting Terms.

     (a) All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in

25



--------------------------------------------------------------------------------



 



effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.

     (b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

     1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

     1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document; and (b) references
to any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

     1.06 Change of Currency. (a) Each obligation of the Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation). If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Revolving Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Revolving Borrowing, at the end of the
then current Interest Period.

     (b) Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

26



--------------------------------------------------------------------------------



 



     (c) Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

     1.07 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Pacific time (daylight or standard, as
applicable).

     1.08 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

     1.09 Exchange Rates; Currency Equivalents. (a) The Administrative Agent or
the L/C Issuer, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by Loan Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent or the L/C Issuer, as applicable.

     (b) Wherever in this Agreement in connection with the issuance, amendment
or extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the L/C Issuer, as the case may be.

     1.10 Additional Alternative Currencies. (a) The Borrower may from time to
time request that Eurodollar Rate Loans be made and/or Letters of Credit be
issued in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. In the case of any such request with respect to
the making of Eurodollar Rate Loans, such request shall be subject to the
approval of the Administrative Agent and the Lenders; and in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the L/C Issuer.

     (b) Any such request shall be made to the Administrative Agent not later
than 8:00 a.m., 20 Business Days prior to the date of the desired Credit
Extension (or such other time or

27



--------------------------------------------------------------------------------



 



date as may be agreed by the Administrative Agent and, in the case of any such
request pertaining to Letters of Credit, the L/C Issuer, in its or their sole
discretion). In the case of any such request pertaining to Eurodollar Rate
Loans, the Administrative Agent shall promptly notify each Lender thereof; and
in the case of any such request pertaining to Letters of Credit, the
Administrative Agent shall promptly notify the L/C Issuer thereof. Each Lender
(in the case of any such request pertaining to Eurodollar Rate Loans) or the L/C
Issuer (in the case of a request pertaining to Letters of Credit) shall notify
the Administrative Agent, not later than 8:00 a.m., ten Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Eurodollar Rate Loans or the issuance of Letters of Credit, as the
case may be, in such requested currency.

     Any failure by a Lender or the L/C Issuer, as the case may be, to respond
to such request within the time period specified in the preceding sentence shall
be deemed to be a refusal by such Lender or the L/C Issuer, as the case may be,
to permit Eurodollar Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the Lenders consent
to making Eurodollar Rate Loans in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Revolving Borrowings of Eurodollar Rate Loans; and if the Administrative Agent
and the L/C Issuer consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Borrower and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.10, the Administrative Agent shall
promptly so notify the Borrower. Any specified currency of an Existing Letter of
Credit that is neither Dollars nor one of the Alternative Currencies
specifically listed in the definition of “Alternative Currency” shall be deemed
an Alternative Currency with respect to such Existing Letter of Credit only.

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

     2.01 Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Loan”) to
the Borrower from time to time on any Business Day during the period from the
Closing Date to the Maturity Date in an aggregate amount not to exceed at any
time outstanding the amount of such Lender’s Commitment; provided that, after
giving effect to any Revolving Borrowing, (i) the aggregate Outstanding Amount
of all Loans and L/C Obligations shall not exceed the Aggregate Commitments, and
(ii) the aggregate Outstanding Amount of the Revolving Loans of any Lender plus
such Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment. Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Revolving Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein. Revolving Loans may be made
in Dollars only.

     2.02 Borrowings, Conversions and Continuations of Revolving Loans.

28



--------------------------------------------------------------------------------



 



     (a) Each Revolving Borrowing, each conversion of Revolving Loans from one
Type to a different Type and each continuation of Revolving Loans as the same
Type shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 9:00 a.m. (i) three (3) Business Days prior
to the requested date of any Revolving Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Revolving
Borrowing of Base Rate Loans. Each such telephonic notice must be confirmed
immediately by delivery to the Administrative Agent of a written Revolving Loan
Notice (which may be sent by facsimile), appropriately completed and signed by
two (2) Responsible Officers of the Borrower. Each Revolving Borrowing of Loans,
each conversion of Loans from one Type to another Type, and each continuation of
Eurodollar Rate Loans shall be in a principal amount of $3,000,000 or a whole
multiple of $1,000,000 in excess thereof. Each Revolving Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Revolving Borrowing, a conversion of Revolving Loans from one Type to the other,
or a continuation of Revolving Loans as the same Type, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Revolving Loans to be borrowed,
converted or continued, (iv) the Type of Revolving Loans to be borrowed or to
which existing Revolving Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Revolving Loan in a Revolving Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Revolving Loans shall be made or continued as, or converted to, Base
Rate Loans. Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Revolving
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

     (b) Following receipt of a Revolving Loan Notice, the Administrative Agent
shall promptly notify each Lender of its Pro Rata Share of the applicable
Revolving Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Revolving Borrowing, each Lender shall
make the amount of its Revolving Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
11:00 a.m. on the Business Day specified in the applicable Revolving Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to the Administrative Agent by the Borrower; provided
that, if, on the date of the Revolving Borrowing, there are Swing Line Loans
and/or L/C Borrowings outstanding, then the proceeds of such Borrowing shall be
applied, first, to the payment in full of any such L/C Borrowings, second, to
the payment in full of any such Swing Line Loans, and third, to the Borrower as
provided above.

29



--------------------------------------------------------------------------------



 



     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan. During the existence of a Default or Event of Default, no
Revolving Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders, and the Required Lenders
may demand that any or all of the then outstanding Eurodollar Rate Loans be
converted immediately to Base Rate Loans.

     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Eurodollar Rate Loan upon
determination of such interest rate. The determination of the Eurodollar Rate by
the Administrative Agent shall be conclusive in the absence of manifest error.
The Administrative Agent shall notify the Borrower and the Lenders of any change
in Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

     (e) After giving effect to all Revolving Borrowings, all conversions of
Revolving Loans from one Type to the other, and all continuations of Revolving
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Revolving Loans.

     2.03 Letters of Credit.

     (a) The Letter of Credit Commitment.

     (i) Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.03,(1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrower, and to amend or renew Letters
of Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drafts under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of the
Borrower; provided that the L/C Issuer shall not be obligated to make any L/C
Credit Extension with respect to any Letter of Credit, and no Lender shall be
obligated to participate in, any Letter of Credit if as of the date of such L/C
Credit Extension, (x) the Outstanding Amount of all L/C Obligations and all
Loans would exceed the Aggregate Commitments, (y) the sum of the aggregate
Outstanding Amount of the Revolving Loans of any Lender plus such Lender’s Pro
Rata Share of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Pro Rata Share of the Outstanding Amount of all Swing Line Loans would exceed
such Lender’s Commitment, or (z) the Outstanding Amount of the L/C Obligations
would exceed the Letter of Credit Sublimit. Within the foregoing limits, and
subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto
and, from and after the Closing Date, shall be subject to and governed by the
terms and conditions hereof.

     (ii) The L/C Issuer shall be under no obligation to issue any Letter of
Credit if:

30



--------------------------------------------------------------------------------



 



     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

     (B) subject to clause (C) below and subject to Section 2.03(b)(iii), the
expiry date of any Letter of Credit would occur more than one year after the
date of issuance or last renewal, unless the Required Lenders have approved such
expiry date;

     (C) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date;

     (D) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer or such Letter of Credit does not provide for drafts;

     (E) the face amount of any Letter of Credit (other than an Existing Letter
of Credit) is less than $1,000,000;

     (F) such Letter of Credit is for the purpose of supporting the issuance of
any letter of credit issued by any other Person;

     (G) except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

     (H) the L/C Issuer does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency;

     (I) such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or

     (J) a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
L/C Issuer has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.

      (iii) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit

31



--------------------------------------------------------------------------------



 



in its amended form under the terms hereof, or (B) the beneficiary of such
Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

      (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit.

     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by two (2) Responsible Officers of the
Borrower. Such L/C Application must be received by the L/C Issuer and the
Administrative Agent not later than 9:00 a.m. at least (i) two (2) Business Days
(or such later date and time as the L/C Issuer may agree in a particular
instance in its sole discretion) and (ii) four Business Days (or five Business
Days in the case of a Special Notice Currency) prior to the requested date of
any Borrowing or continuation of Eurodollar Rate Loans denominated in
Alternative Currencies, prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount and
currency thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (A) the Letter
of Credit to be amended; (B) the proposed date of amendment thereof (which shall
be a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require.

     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s Pro
Rata Share times the amount of such Letter of Credit.

     (iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in it sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Auto-Renewal Letter of Credit”); provided

32



--------------------------------------------------------------------------------



 



that any such Auto-Renewal Letter of Credit must permit the L/C Issuer to
prevent any such renewal at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Nonrenewal Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer for any such
renewal. Once an Auto-Renewal Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the renewal of such Letter of Credit at any time to a date not later than
the Letter of Credit Expiration Date; provided that the L/C Issuer shall not
permit any such renewal if (A) the L/C Issuer would have no obligation at such
time to issue such Letter of Credit in its renewed form under the terms hereof,
or (B) it has received notice (which shall be in writing, including by
facsimile) on or before the fifth Business Day immediately preceding the
Nonrenewal Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such renewal or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied. Notwithstanding anything to the
contrary contained herein, the L/C Issuer shall have no obligation to permit the
renewal of any Auto-Renewal Letter of Credit at any time.

     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

      (c) Drawings and Reimbursements; Funding of Participations.

     (i) Upon any drawing under any Letter of Credit, the L/C Issuer shall
notify the Borrower and the Administrative Agent thereof. In the case of a
Letter of Credit denominated in Dollars or a Letter of Credit denominated in an
Alternative Currency, the Borrower shall reimburse the L/C Issuer in Dollars. In
the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in an Alternative Currency, the L/C Issuer shall notify the
Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. Not later than 9:00 a.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Borrower shall reimburse the L/C Issuer through the Administrative
Agent in the Dollar Equivalent of the amount of such drawing. If the Borrower
fails to so reimburse the L/C Issuer by such time, the Administrative Agent
shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and such Lender’s Pro Rata
Share thereof. In such event, the Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Aggregate Commitments and
the conditions set forth in Section 4.02 (other than the delivery of a Revolving
Loan

33



--------------------------------------------------------------------------------



 



Notice). Any notice given by the L/C Issuer or the Administrative Agent pursuant
to this Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

     (ii) Each Lender (including the Lender acting as L/C Issuer) shall upon any
notice pursuant to Section 2.03(c)(i) make funds available to the Administrative
Agent for the account of the L/C Issuer, in Dollars, at the Administrative
Agent’s Office in an amount equal to its Pro Rata Share of the Unreimbursed
Amount not later than 11:00 a.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Revolving Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars.

     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

     (iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Pro Rata Share of such
amount shall be solely for the account of the L/C Issuer.

     (v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing. Any reimbursement pursuant to this Section 2.03 shall not
relieve or otherwise impair the obligation of the Borrower to reimburse the L/C
Issuer for the amount of any payment made by the L/C Issuer under any Letter of
Credit, together with interest as provided herein.

     (vi) If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the

34



--------------------------------------------------------------------------------



 



Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
Federal Funds Rate from time to time in effect. A certificate of the L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

      (d) Repayment of Participations.

     (i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), or any payment of
interest thereon, the Administrative Agent will distribute to such Lender its
Pro Rata Share thereof in the same funds as those received by the Administrative
Agent.

     (ii) If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

      (e) Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit, and to repay each L/C
Borrowing and each drawing under a Letter of Credit that is refinanced by a
Borrowing of Revolving Loans, shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:

     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

     (ii) the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;

     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the

35



--------------------------------------------------------------------------------



 



transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

     (v) any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrower or any
Subsidiary or in the relevant currency markets generally; or

     (vi) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

       The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

     (f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. No Agent-Related Person
nor any of the respective correspondents, participants or assignees of the L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Letter of Credit Application. The Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. No Agent-Related Person, nor any of the respective
correspondents, participants or assignees of the L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided that, notwithstanding anything in such clauses to the
contrary, the Borrower may have a claim against the L/C Issuer, and the L/C
Issuer may be liable to the Borrower, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the

36



--------------------------------------------------------------------------------



 



beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

       (g) Cash Collateral. (i) Upon the request of the Administrative Agent,
(A) if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (B) if,
as of the Letter of Credit Expiration Date, any L/C Obligation for any reason
remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations.

     (ii) In addition, if the Administrative Agent notifies the Borrower at any
time that the Outstanding Amount of all L/C Obligations at such time exceeds
105% of the Letter of Credit Sublimit then in effect, then, within two Business
Days after receipt of such notice, the Borrower shall Cash Collateralize the L/C
Obligations in an amount equal to the amount by which the Outstanding Amount of
all L/C Obligations exceeds the Letter of Credit Sublimit.

     (iii) The Administrative Agent may, at any time and from time to time after
the initial deposit of Cash Collateral, request that additional Cash Collateral
be provided in order to protect against the results of exchange rate
fluctuations.

     (iv) The Borrower shall further Cash Collateralize L/C Obligations in
accordance with Section 2.05(c).

       (h) Applicability of ISP98. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to such Letter of Credit.

       (i) Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Pro Rata Share, in
Dollars, subject to Section 2.08(b), (i) a Letter of Credit fee for each
outstanding Performance Letter of Credit equal to the Applicable Rate (for
Performance Letters of Credit) multiplied by the Dollar Equivalent of the daily
maximum amount available to be drawn under each such Letter of Credit, and
(ii) a Letter of Credit fee for each Financial Letter of Credit equal to the
Applicable Rate (for Financial Letters of Credit) multiplied by the Dollar
Equivalent of the daily maximum amount available to be drawn under each such
Letter of Credit. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.08. Such Letter of Credit fees shall be
computed on a quarterly basis in arrears. Such fee for each Letter of Credit
shall be due and payable on the last Business Day of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, and on the Letter of Credit Expiration

37



--------------------------------------------------------------------------------



 



Date and thereafter on demand. If there is any change in the Applicable Rate (or
in the characterization of such Letter of Credit as a Performance Letter of
Credit or Financial Letter of Credit) during any quarter, the daily amount of
each Letter of Credit shall be computed and multiplied by the Applicable Rate
(or applicable percentage thereof) separately for each period during such
quarter that such Applicable Rate (or characterization) was in effect.
Notwithstanding anything to the contrary contained herein, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.

     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account,
in Dollars, a fronting fee with respect to each Letter of Credit in the amounts
and at the times specified in the Fee Letter. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.08. In
addition, the Borrower shall pay directly to the L/C Issuer for its own account,
in Dollars, the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
charges are due and payable on demand and are nonrefundable.

     (k) Conflict with Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

     (l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

     (m) Reporting of Letter of Credit Information. At any time that there is
more than one L/C Issuer, then on (i) the last Business Day of each calendar
month, and (ii) each date that an L/C Credit Extension occurs with respect to
any Letter of Credit, each L/C Issuer (or, in the case of part (ii), the
applicable L/C Issuer) shall deliver to the Administrative Agent a report in the
form of Exhibit I hereto, appropriately completed with the information for every
Letter of Credit issued by the L/C Issuer that is outstanding hereunder.

     2.04 Swing Line Loans.

     (a) The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, to make loans in Dollars (each such
loan, a “Swing Line Loan ”) to the Borrower from time to time on any Business
Day during the period from the Closing Date to the Maturity Date in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Lender’s Pro Rata Share of the Outstanding Amount of Revolving Loans
and L/C Obligations of the Lender acting as Swing Line Lender, may exceed the
amount of such Lender’s Commitment; provided , however, that after giving effect
to any Swing Line Loan, (i) the aggregate Outstanding Amount shall not exceed
the Aggregate Commitments, and (ii) the aggregate Outstanding Amount of the

38



--------------------------------------------------------------------------------



 



Revolving Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and provided , further, that the Borrower shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Pro Rata Share times the amount of such
Swing Line Loan.

       (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
10:00 a.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $1,000,000, and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by two (2) Responsible Officers of the Borrower. Promptly
after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to
11:00 a.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the proviso to the first sentence of Section 2.04(a),
or (B) that one or more of the applicable conditions specified in Article IV is
not then satisfied, then, subject to the terms and conditions hereof, the Swing
Line Lender will, not later than 12:00 noon on the borrowing date specified in
such Swing Line Loan Notice, make the amount of its Swing Line Loan available to
the Borrower.

       (c) Refinancing of Swing Line Loans.

     (i) The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Revolving Loan in an amount equal to such Lender’s Pro Rata Share of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Revolving Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Borrower with a copy of the applicable Revolving
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Lender

39



--------------------------------------------------------------------------------



 



shall make an amount equal to its Pro Rata Share of the amount specified in such
Revolving Loan Notice available to the Administrative Agent in Same Day Funds
for the account of the Swing Line Lender at the Administrative Agent’s Office
not later than 1:00 p.m. on the day specified in such Revolving Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Revolving Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

     (ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Revolving Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

     (iii) If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect. A certificate of the Swing Line Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

     (iv) Each Lender’s obligation to make Revolving Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, that each Lender’s
obligation to make Revolving Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

       (d) Repayment of Participations.

     (i) At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

40



--------------------------------------------------------------------------------



 



     (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

       (e) Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans. Until each Lender funds its Base Rate Revolving Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

       (f) Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

       2.05 Prepayments.

       (a) The Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Revolving Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 9:00 a.m., (A) three (3) Business Days
prior to any date of prepayment of Eurodollar Rate Loans, and (B) on the date of
prepayment of Base Rate Revolving Loans; and (ii) any prepayment of Eurodollar
Rate Loans shall be in a principal amount of $3,000,000 or a whole multiple of
$1,000,000 in excess thereof. Each such notice shall specify the date and amount
of such prepayment and the Type(s) of Revolving Loans to be prepaid. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of such Lender’s Pro Rata Share of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest thereon, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment shall be applied to the Loans of
the Lenders in accordance with their respective Pro Rata Shares.

       (b) The Borrower may, upon notice to the Swing Line Lender (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 10:00 a.m., on the date of the prepayment,
and (ii) any such prepayment shall be in a minimum principal amount of $100,000.
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

41



--------------------------------------------------------------------------------



 



     (c) If the Administrative Agent notifies the Borrower at any time that the
total Outstanding Amount at such time exceeds the Aggregate Commitments then in
effect, then, within two Business Days after receipt of such notice, the
Borrower shall prepay Loans and/or the Borrower shall Cash Collateralize the L/C
Obligations in an aggregate amount sufficient to reduce such Outstanding Amount
as of such date of payment to an amount not to exceed the difference of 100% of
the Aggregate Commitments then in effect less $250,000; provided , however, that
subject to the provisions of Section 2.03(g)(ii), the Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Loans the total
Outstanding Amount exceeds the Aggregate Commitments then in effect. The
Administrative Agent may, at any time and from time to time after the initial
deposit of such Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of further exchange rate
fluctuations.

     2.6 Reduction or Termination of Commitments. The Borrower may, upon notice
to the Administrative Agent, terminate the Aggregate Commitments, or permanently
reduce the Aggregate Commitments to an amount not less than the then Outstanding
Amount of all Loans and L/C Obligations; provided that (i) any such notice shall
be received by the Administrative Agent not later than 9:00 a.m., five
(5) Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
shall promptly notify the Lenders of any such notice of reduction or termination
of the Aggregate Commitments. Once reduced in accordance with this Section, the
Aggregate Commitments may not be increased. Any reduction of the Aggregate
Commitments shall be applied to the Commitment of each Lender according to its
Pro Rata Share. All fees accrued until the effective date of any termination of
the Aggregate Commitments shall be paid on the effective date of such
termination.

     2.7 Repayment of Loans. (a) The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Revolving Loans outstanding on
such date.

     (b) The Borrower shall repay each Swing Line Loan on the earlier to occur
of (i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date.

     2.08 Interest.

     (a) Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Revolving Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal

42



--------------------------------------------------------------------------------



 



amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate.

     (b) While any Event of Default exists or after acceleration, the Borrower
shall pay interest on the principal amount of all outstanding Obligations at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Law. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

     (d) For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed at a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

     2.09 Fees. In addition to certain fees described in subsections (i) and
(j) of Section 2.03:

     (a) Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Pro Rata Share, a commitment
fee equal to the Applicable Rate multiplied by the actual daily amount by which
the Aggregate Commitments exceed the sum of (i) the Outstanding Amount of
Revolving Loans and (ii) the Outstanding Amount of L/C Obligations during each
quarterly period (or portion thereof). The commitment fee shall accrue at all
times from the Closing Date until the Maturity Date and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date. The commitment fee shall be calculated quarterly in
arrears, and, if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. The commitment fee shall accrue at all times, including at any time
during which one or more of the conditions in Article IV is not met.

     (b) Utilization Fee. The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Pro Rata Share, a utilization
fee equal to the Applicable Rate multiplied by the actual daily aggregate
Outstanding Amount of Loans and L/C Obligations on each day that such aggregate
Outstanding Amount exceeds 50.00% of the Aggregate Commitments. The utilization
fee shall be due and payable quarterly in arrears on the last Business Day of
each March, June, September and December, commencing with the first

43



--------------------------------------------------------------------------------



 



such date to occur after the Closing Date, and on the Maturity Date. The
utilization fee shall be calculated quarterly in arrears. The utilization fee
shall accrue at all times, including at any time during which one or more of the
conditions in Article IV is not met.

     (c) Arrangement and Agency Fees. The Borrower shall pay an arrangement fee
to the Arranger for the Arranger’s own account, and shall pay an agency fee to
the Administrative Agent for the Administrative Agent’s own account, in the
amounts and at the times specified in the Fee Letter. Such fees shall be fully
earned when paid and shall be nonrefundable for any reason whatsoever.

     (d) Lenders’ Upfront Fees. On the Closing Date, the Borrower shall pay to
the Administrative Agent, for the account of the Lenders in accordance with
their respective Pro Rata Shares, an upfront fee in an amount set forth in the
Fee Letter. Such upfront fees are for the credit facilities committed by the
Lenders under this Agreement and are fully earned on the date paid. The upfront
fee paid to each Lender is solely for its own account and is nonrefundable for
any reason whatsoever.

     2.10 Computation of Interest and Fees. Interest on Base Rate Loans shall be
calculated on the basis of a year of 365 or 366 days, as the case may be, and
the actual number of days elapsed. Computation of all other types of interest
and all fees shall be calculated on the basis of a year of 360 days and the
actual number of days elapsed, which results in a higher yield to the payee
thereof than a method based on a year of 365 or 366 days. Interest shall accrue
on each Loan for the day on which the Loan is made and shall not accrue on a
Loan, or any portion thereof, for the day on which the Loan (or any such
portion) is paid; provided that any Loan that is repaid on the same day on which
it is made shall bear interest for one day.

     2.11 Evidence of Debt.

     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive (absent manifest
error) of the amount of the Credit Extensions made by the Lenders to the
Borrower and all interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the Loans or
the L/C Obligations. In the event of any conflict between the accounts and
records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of
such Lender shall control. Upon the request of any Lender made through the
Administrative Agent, such Lender’s Loans may be evidenced by a Note, as
applicable, in addition to such accounts or records. Each Lender may attach
schedules to its Note(s) and endorse thereon the date, Type (if applicable),
amount and maturity of the applicable Loans and payments with respect thereto.

     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained

44



--------------------------------------------------------------------------------



 



by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control.

     2.12 Payments Generally.

     (a) All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 11:00 a.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 11:00 a.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.

     (b) Subject to the definition of “Interest Period ” contained in
Section 1.01. if any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

     (c) Unless the Borrower or any Lender has notified the Administrative Agent
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

     (i) if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds, at the Federal Funds Rate from time to time in
effect; and

     (ii) if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period ”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Revolving Loan included in the
applicable Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such

45



--------------------------------------------------------------------------------



 



amount to the Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights,
which the Administrative Agent or the Borrower may have against any Lender as a
result of any default by such Lender hereunder.

     A notice of the Administrative Agent to any Lender with respect to any
amount owing under this subsection (d) shall be conclusive, absent manifest
error.

     (d) If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

     (e) The obligations of the Lenders hereunder to make Revolving Loans, to
fund participations in Letters of Credit and Swing Line Loans and to make
payments pursuant to Section 10.04(b) are several and not joint. The failure of
any Lender to make any Revolving Loan, to fund any such participation or to make
any payment under Section 10.04(b) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Revolving Loan, to purchase its participation or to make its payment
under Section 10.04(b).

     (f) Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

     2.13 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participation
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations held by them, as the case may be, as shall be necessary to cause
such purchasing Lender to share the excess payment in respect of such Loans or
such participations, as the case may be, pro rata with each of them; provided
that if all or any portion of such excess payment is thereafter recovered from
the purchasing Lender, such purchase shall to that extent be rescinded and each
other Lender shall repay to the purchasing Lender the purchase price paid
therefor, together with an amount equal to such paying Lender’s ratable share
(according to the proportion of (i) the amount of such paying Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Borrower agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the

46



--------------------------------------------------------------------------------



 



amount of such participation. The Administrative Agent will keep records (which
shall be conclusive and binding in the absence of manifest error) of
participations purchased under this Section and will in each case notify the
Lenders following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section shall from and after such purchase have
the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

     2.14 Increase in Commitments.

     (a) Request for Increase. Provided there exists no Default and there have
been no previous Commitment reductions pursuant to Section 2.06, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Borrower
may from time to time, request an increase in the Aggregate Commitments by an
amount (for all such requests) not exceeding $50,000,000; provided that any such
request for an increase shall be in a minimum amount of $10,000,000 and
increments of $5,000,000 in excess thereof. At the time of sending such notice,
the Borrower (in consultation with the Administrative Agent) shall specify the
time period within which each Lender is requested to respond (which shall in no
event be less than ten Business Days nor more than thirty Business Days from the
date of delivery of such notice to the Lenders).

     (b) Lender Elections to Increase. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Pro Rata Share of such requested increase. Any Lender not
responding within such time period shall be deemed to have declined to increase
its Commitment.

     (c) Notification by Administrative Agent: Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, the
L/C Issuer and the Swing Line Lender (which approvals shall not be unreasonably
withheld), the Borrower may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement substantially in the form attached
hereto as Exhibit H.

     (d) Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date ”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.

     (e) Conditions to Effectiveness of Increase. As a condition precedent to
such increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and

47



--------------------------------------------------------------------------------



 



warranties contained in Article V and the other Loan Documents are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.14, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 , and (B) no Default exists. The Borrower shall prepay any
Revolving Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Revolving Loans ratable with any revised Pro Rata Shares
arising from any nonratable increase in the Commitments under this Section.

     (f) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

     2.15 Guaranty of Obligations. The Obligations shall be jointly and
severally guaranteed by the Guarantors pursuant to one or more Guaranties.
Promptly after the date on which any Person becomes a Material Subsidiary of the
Borrower or becomes a Senior Note Guarantor, and, in any event, within ten
(10) Business Days following such date, the Borrower will cause such Person to
execute and deliver to the Administrative Agent, on behalf of the Lenders, a
Guaranty. In addition, promptly after any date on which the total revenues or
total assets of all Restricted Subsidiaries that are at such time not Guarantors
(each, a “Non-Guarantor Subsidiary ”) together exceed 20% of the consolidated
total revenues or consolidated total assets, respectively, of the Consolidated
Restricted Group, based upon the financial statements most recently delivered by
the Borrower to the Administrative Agent pursuant to Section 6.01 (a), and in
any event, within ten (10) Business Days following receipt by the Borrower from
the Administrative Agent of a request therefor, the Borrower will cause one or
more Non-Guarantor Subsidiaries to execute and deliver to the Administrative
Agent, on behalf of the Lenders, a Guaranty, so that, after delivery of such
Guaranty, the total revenues and total assets of all remaining Non-Guarantor
Subsidiaries (other than the Unrestricted Subsidiaries) together are less than
20% of the total revenues and total assets, respectively, of the Consolidated
Restricted Group. In all of the foregoing instances, the Borrower shall deliver
or cause to be delivered such other agreements, documents, instruments and other
information and items as are reasonably requested by the Administrative Agent,
at the request of any Lender, in connection with the foregoing, including
resolutions, incumbency and officers’ certificates and opinions of counsel.
Without limiting the foregoing, the Borrower shall determine, promptly after the
date on which the quarterly financial statements for the fiscal quarter ending
on June 30, 2005 shall have been delivered in accordance with Section 6.01,
(i) whether there exists or shall have arisen any Material Subsidiary other than
the entities specified on Schedule l.0l (g), and shall cause each such Material
Subsidiary to execute and deliver to the Administrative Agent, on behalf of the
Lenders, a Guaranty, together with other agreements, documents or instruments
referenced above and (ii) whether the total revenues and total assets of all
Restricted Subsidiaries that are at such time Guarantors together comprise at
least 80% of the consolidated total revenues or consolidated total assets,
respectively, of the Consolidated Restricted Group.

48



--------------------------------------------------------------------------------



 



ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

     3.01 Taxes.

     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

     (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.

     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the

49



--------------------------------------------------------------------------------



 



Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.

     Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,

     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

     Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Borrower, as the Administrative Agent or the
Borrower shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter, such other documents and forms required by any
relevant taxing authorities under the Laws of any other jurisdiction, duly
executed and completed by such Lender, as are required under such Laws to
confirm such Lender’s entitlement to any available exemption from, or reduction
of, applicable withholding taxes in respect of all payments to be made to such
Lender outside of the U.S. by the Borrower pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in such
other jurisdiction. Each Lender shall promptly (i) notify the Administrative
Agent of any change in circumstances which would modify or render invalid any
such claimed exemption or reduction, and (ii) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any such jurisdiction
that the Borrower make any deduction or withholding for taxes from amounts
payable to such Lender.

50



--------------------------------------------------------------------------------



 



Additionally, the Borrower shall promptly deliver to the Administrative Agent or
any Lender, as the Administrative Agent or such Lender shall reasonably request,
on or prior to the Closing Date, and in a timely fashion thereafter, such
documents and forms required by any relevant taxing authorities under the Laws
of any jurisdiction, duly executed and completed by the Borrower, as are
required to be furnished by such Lender or the Administrative Agent under such
Laws in connection with any payment by the Administrative Agent or any Lender of
Taxes or Other Taxes, or otherwise in connection with the Loan Documents, with
respect to such jurisdiction.

     (f) Treatment of Certain Refunds. If the Administrative Agent, any Lender
or the L/C Issuer determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

     3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans (whether denominated in Dollars or an Alternative
Currency), or to determine or charge interest rates based upon the Eurodollar
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
any Alternative Currency in the applicable interbank market, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, any
obligation of such Lender to make or continue Eurodollar Rate Loans in the
affected currency or currencies or, in the case of Eurodollar Rate Loans in
Dollars, to convert Base Rate Revolving Loans to Eurodollar Rate Loans, shall be
suspended until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable and such Loans are
denominated in Dollars, convert all such Eurodollar Rate Loans of such Lender to
Base Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

51



--------------------------------------------------------------------------------



 



     3.03 Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) deposits (whether in Dollars or
an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurodollar Rate Loan, (b) adequate and reasonable means
do not exist for determining the Eurodollar Base Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan (whether denominated in
Dollars or an Alternative Currency), or (c) the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurodollar Rate Loans in the affected currency or currencies shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans in the affected currency or currencies or, failing that,
will be deemed to have converted such request into a request for a Revolving
Borrowing of Base Rate Loans in the amount specified therein.

     3.04 Increased Cost and Reduced Return; Capital Adequacy.

     (a) Increased Costs Generally. If any Change in Law shall:

     (i) (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement reflected in the Eurodollar Rate
and (B) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below) or the L/C Issuer;

     (ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer);

     (iii) the Mandatory Cost, as calculated hereunder, does not represent the
cost to any Lender of complying with the requirements of the Bank of England
and/or the Financial Services Authority or the European Central Bank in relation
to its making, funding or maintaining Eurodollar Rate Loans; or

     (iv) impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan),

52



--------------------------------------------------------------------------------



 



or to increase the cost to such Lender or the L/C Issuer of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer, the Borrower will pay to such Lender or the L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
the L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.

     (b) Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

     (c) Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

     (d) Delay in Requests. Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

     (e) Additional Reserve Requirements. The Borrower shall pay to each Lender,
as long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurodollar Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such

53



--------------------------------------------------------------------------------



 



Lender (as determined by such Lender in good faith, which determination shall be
conclusive, which shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrower shall have received at least
10 days’ prior notice (with a copy to the Administrative Agent) of such
additional costs from such Lender. If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional costs shall be due
and payable 10 days from receipt of such notice.

     3.05 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower;

     (c) any failure by the Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

     (d) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.14;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

     3.06 Matters Applicable to all Requests for Compensation.

     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts

54



--------------------------------------------------------------------------------



 



payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.14.

     3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     4.01 Conditions to Effectiveness and Initial Credit Extension. The
effectiveness of this Agreement and the obligation of each Lender to make its
initial Credit Extension hereunder are subject to satisfaction of the following
conditions precedent:

     (a) Unless waived by all the Lenders (or by the Administrative Agent with
respect to immaterial matters or items specified in clause (iv) below with
respect to which the Borrower has given assurances satisfactory to the
Administrative Agent that such items shall be delivered promptly following the
Closing Date), the Administrative Agent’s receipt of the following, each of
which shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party (or, in the case of the opinion of counsel, by such counsel),
each dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date acceptable to the
Administrative Agent) and each in form and substance satisfactory to the
Administrative Agent, the Lenders and their respective legal counsel:

     (i) executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower;

     (ii) if requested by a Lender, a Note executed by the Borrower in favor of
such Lender, such Note to be in an original face amount equal to such Lender’s
Commitment;

     (iii) such certificates respecting resolutions or other actions, incumbency
certificates and/or other certificates (including specimen signatures) of
Responsible Officers of each Loan Party as the Administrative Agent or any
Lender may require to establish the identities of and verify the authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party;

     (iv) such evidence as the Administrative Agent and/or any Lender may
require to verify that each Loan Party is duly organized or formed, validly
existing, in good

55



--------------------------------------------------------------------------------



 



standing and qualified to engage in business in each jurisdiction in which it is
required to be qualified to engage in business, including certified copies of
each Loan Party’s Organization Documents, certificates of good standing and
qualification to engage in business and tax clearance certificates; provided
that, to the extent that any of the tax clearance certificates required under
this sub-paragraph (iv) have not been received by the Borrower prior to the
Closing Date, the Borrower shall only be required to deliver such tax clearance
certificates in accordance with Section 6.14;

     (v) a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements which has or could be reasonably
expected to have a Material Adverse Effect;

     (vi) an opinion of counsel to each Loan Party, addressing the matters set
forth on Exhibit G, in form and substance satisfactory to the Administrative
Agent;

     (vii) evidence satisfactory to the Administrative Agent of the termination
in accordance with its terms of the commitments under the Existing Credit
Agreement, and the repayment of all outstanding amounts thereunder, together
with interest fees and other charges payable, provided that, upon execution of
this Agreement, each Lender hereto that is a party to the Existing Credit
Agreement waives the notice provision for early termination of the Existing
Credit Agreement set forth in Section 2.06 thereunder; and

     (viii) such other assurances, certificates, documents, consents, approvals,
materials or opinions as the Administrative Agent, the L/C Issuer or any Lender
reasonably may require.

     (b) Any fees required to be paid on or before the Closing Date shall have
been paid.

     (c) Unless waived by the Administrative Agent, the Borrower shall have paid
all reasonable Attorney Costs of the Administrative Agent to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of reasonable
Attorney Costs as shall constitute its reasonable estimate of such Attorney
Costs incurred or to be incurred by it through the closing proceedings, provided
that such estimate shall not thereafter preclude a final settling of accounts
between the Borrower and the Administrative Agent.

     Notwithstanding anything to the contrary contained in this Section 4.01,
neither this Agreement nor any of the other Loan Documents shall become
effective or be binding on any party unless the preceding conditions have been
satisfied (or waived, as appropriate), on or before 5:00 p.m., on June 24, 2005.

     Without limiting the generality of the provisions of Section 9.04, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

56



--------------------------------------------------------------------------------



 



     4.02 Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Revolving Loan Notice
requesting only a conversion of Revolving Loans to the other Type, or a
continuation of Revolving Loan as the same Type) is subject to the following
conditions precedent:

     (a) The representations and warranties of the Borrower contained in
Article V, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date.

     (b) No Default or Event of Default shall exist or would result from such
Credit Extension.

     (c) The Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

     (d) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent or
the L/C Issuer (in the case of any Letter of Credit to be denominated in an
Alternative Currency) would make it impracticable for such Credit Extension to
be denominated in the relevant Alternative Currency.

     Each Request for Credit Extension (other than a Revolving Loan Notice
requesting only a conversion of Revolving Loans to the other Type, or a
continuation of Revolving Loans as the same Type) submitted by the Borrower
shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

     The Borrower represents and warrants to the Administrative Agent and the
Lenders that:

     5.01 Existence, Qualification and Power; Compliance with Laws. The Borrower
and each of its Subsidiaries (a) is a corporation, partnership or limited
liability company, duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all governmental
licenses, authorizations, consents and approvals to own its assets, carry on its
business and to execute, deliver, and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and is licensed and in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws, except in each
case referred to in subsection (c) or (d) of this Section, to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

57



--------------------------------------------------------------------------------



 



     5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, any Contractual
Obligation to which such Person is a party or any order, injunction, writ or
decree of any Governmental
Authority to which such Person or its property is subject; or (c) violate any
Law.

     5.03 Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document.

     5.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
the rights of creditors, and subject to equitable principles of general
application.

     5.05 Financial Statements; No Material Adverse Effect.

     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its consolidated Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness.

     (b) The unaudited consolidated financial statements of the Borrower and its
Subsidiaries, dated March 31, 2005, contained in the related quarterly report on
Form 10-Q filed with the SEC (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and subject to ordinary, good faith year end audit
adjustments; (ii) fairly present the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its consolidated
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness.

     (c) Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

58



--------------------------------------------------------------------------------



 



     (d) As of the Closing Date, there exists no Project Debt, other than as
specifically identified on Schedule 5.05(d).

     5.06 Litigation. Except as specifically disclosed on Schedule 5.06, there
are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

     5.07 No Default. Neither the Borrower nor any Subsidiary is in default
under or with respect to (a) any Senior Note Documents or (b) any Contractual
Obligation that could be reasonably expected to have a Material Adverse Effect.
No Default or Event of Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Agreement or any
other Loan Document.

     50.8 Ownership of Property; Liens. Each of the Borrower and its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. As of the Effective Date, the property of the Borrower and its
Subsidiaries is not subject to any Lien, other than Liens permitted by
Section 7.01 .

     5.09 Environmental Compliance.

     (a) The on-going operations of the Borrower and each of its Subsidiaries,
after the Closing Date, comply in all respects with all Environmental Laws,
except such non-compliance that would not result in liability in excess of
$5,000,000 in the aggregate.

     (b) Except as specifically identified on Schedule 5.09, and except to the
extent that noncompliance would not result in liability in excess of $1,000,000
in the aggregate, the Borrower and each of its Subsidiaries have obtained all
licenses, permits, authorizations and registrations required under any
Environmental Law (“Environmental Permits ”) necessary for their respective
operations, and all such Environmental Permits are in good standing, and the
Borrower and each of its Subsidiaries are in compliance with all terms and
conditions of such Environmental Permits.

     (c) Except as specifically identified on Schedule 5.09, none of the
Borrower or any of its Subsidiaries or any of their present property or
operations is subject to any outstanding written order from or agreement with
any Governmental Authority or other Person, nor is subject to any judicial or
docketed administrative proceeding respecting any Environmental Law,
Environmental Claim or Hazardous Material.

     (d) There are no conditions or circumstances relating to any property of
the Borrower or its Subsidiaries, or arising from operations of the Borrower or
its Subsidiaries conducted prior to the Closing Date that, together with all
other such conditions and circumstances relating to all other properties and
operations, may give rise to Environmental Claims with a potential liability

59



--------------------------------------------------------------------------------



 



as to the Borrower and its Subsidiaries together in excess of $25,000,000 in the
aggregate. Schedule 5.09 contains the Borrower’s good faith estimate of clean-up
costs associated with hydrocarbon contamination at the properties described
therein. Notwithstanding the foregoing, (i) neither the Borrower nor any of its
Subsidiaries has any underground storage tanks (x) that are not properly
registered or permitted under applicable Environmental Laws or (y) that are
leaking or disposing of Hazardous Materials off-site, (ii) the Borrower and its
Subsidiaries have notified all of their employees of the existence, if any, of
any health hazard arising from the conditions of their employment and have met
all notification requirements under all applicable Environmental Laws, and
(iii) no Hazardous Materials have been Released at, on or under any site,
facility or vessel now or previously owned, operated or leased by the Borrower
or any of its Subsidiaries that would have a Material Adverse Effect.

     (e) Except as specifically identified on Schedule 5.09, the Borrower has no
knowledge of any oral or written notification of a Release of a Hazardous
Material has been filed by or on behalf of the Borrower or any of its
Subsidiaries and no site, facility or vessel now or previously owned, operated
or leased by the Borrower or any of its Subsidiaries is listed or proposed for
listing on any federal or state list of sites requiring investigation or
clean-up.

     5.10 Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or its Subsidiaries operate.

     5.11 Taxes. The Borrower and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
the Borrower or any Subsidiary that would, if made, have a Material Adverse
Effect.

     5.12 ERISA Compliance.

     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401 (a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 412 of the Code, and
no application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

     (b) There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no

60



--------------------------------------------------------------------------------



 



prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.

     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA.

     5.13 Subsidiaries.

     (a) As of the Closing Date, the Borrower has no Subsidiaries other than
those specifically disclosed in Part (1) of Schedule 5.13(a), and those of whom
the Borrower has notified the Administrative Agent in writing following the
Closing Date pursuant to Section 2.15 and has no equity investments in any other
corporation or entity (including GLC Ventures and Construction JV’s) other than
those specifically disclosed in Part (2) of Schedule 5.13(a).

     (b) As of the Closing Date, there exist no Senior Note Guarantors, other
than as listed on Schedule 5.13(b).

     5.14 Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.

     (a) The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.

     (b) None of the Borrower, any Person controlling the Borrower, or any
Subsidiary (i) is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, or (ii) is or is required to be registered as an “investment
company” under the Investment Company Act of 1940, the Federal Power Act, the
Interstate Commerce Act, any state public utilities code or any other federal or
state statute or regulation limiting its ability to incur Indebtedness.

     5.15 Disclosure. The documents, certificates and written statements
(including the Loan Documents) furnished to the Administrative Agent and the
Lenders by the Borrower or any Subsidiary for use in connection with the
transactions contemplated by this Agreement, taken as a whole, do not contain
any untrue statement of a material fact or omit to state a material fact (known
to the Borrower in the case of any document not furnished by it) necessary in
order to make the statements contained herein or therein not misleading (it
being recognized by the Administrative Agent and the Lenders that projections
and forecasts provided to them by the Borrower are not to be viewed as facts and
that actual results during the period or periods

61



--------------------------------------------------------------------------------



 



covered by any such projections and forecasts may differ from the projected or
forecasted results).

     5.16 Intellectual Property; Licenses, Etc. The Borrower and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights ”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person. To the best knowledge of the
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material employed or contemplated to be employed by the
Borrower or any Subsidiary infringes upon any rights held by any other Person.
Except as specifically disclosed in Schedule 5.16, no claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of the
Borrower, threatened, and no patent, invention, device, application, principle
or any statute, law, rule, regulation, standard or code is pending or, to the
knowledge of the Borrower, proposed, which, in either case, could reasonably be
expected to have a Material Adverse Effect.

     5.17 Swap Contracts. The Borrower and its Subsidiaries have each
voluntarily entered into each Swap Contract to which it is a party based upon
its own independent assessment of its consolidated assets, liabilities and
commitments in each case as an appropriate means of mitigating and managing
risks associated with such matters.

     5.18 Labor Relations. There are no strikes, lockouts or other labor
disputes against the Borrower or any of its Subsidiaries, or, to the best of the
Borrower’s knowledge, threatened against or affecting the Borrower or any of its
Subsidiaries, and no significant unfair labor practice complaint is pending
against the Borrower or any of its Subsidiaries or, to the best knowledge of the
Borrower, threatened against any of them before any Governmental Authority,
which could reasonably be expected to result in a Material Adverse Effect.

     5.19 Use of Proceeds. The Borrower shall use the proceeds of the Credit
Extensions solely for working capital and other general corporate purposes of
the Borrower and its Restricted Subsidiaries not in contravention of any Loan
Document or any Law.

     5.20 Solvency. The Borrower is and shall continue to be, and shall cause
each of its Subsidiaries to be, Solvent.

     5.21 Unrestricted Subsidiary Matters. Except as specifically identified in
Schedule 5.21:

     (a) As of the Closing Date, none of the Borrower or any of its Restricted
Subsidiaries is party to any Contractual Obligation pursuant to which cash,
deposit balances or investments of the Borrower or any of its Restricted
Subsidiaries are pooled or otherwise commingled with similar assets of any
Unrestricted Subsidiary.

     (b) As of the Closing Date, there is no employee stock option plan or
employee stock purchase plan of the Borrower that extends to employees of any
Unrestricted Subsidiary.

62



--------------------------------------------------------------------------------



 



     (c) As of the Closing Date, none of the Unrestricted Subsidiaries directly
or indirectly own capital stock in the Borrower or have any right to purchase,
redeem or otherwise acquire capital stock in the Borrower.

     5.22 Burdensome Agreements. Except as specifically identified in
Schedule 5.22, as of the Closing Date neither the Borrower nor any of its
Restricted Subsidiaries is party or subject to (i) any Contractual Obligation
that limits the ability of any Restricted Subsidiary to make Restricted Payments
to the Borrower or to otherwise transfer property to the Borrower, (ii) any
employment contracts or other arrangements with officers, directors or employees
having terms, including salaries, benefits and other compensation, that are
materially different from those previously entered into by it in the Ordinary
Course of Business, or (iii) any Contractual Obligation that directly or
indirectly prohibits the Borrower or any of its Restricted Subsidiaries from
granting any Lien on property or assets of such Persons.

ARTICLE VI.
AFFIRMATIVE COVENANTS

     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each Subsidiary
to:

     6.01 Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower: (i) (A) a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail, audited and
accompanied by a report and opinion of a Registered Public Accounting Firm of
nationally recognized standing reasonably acceptable to the Required Lenders
(the “Auditor”), which report and opinion shall be prepared in accordance with
GAAP and shall not be subject to any qualifications or exceptions as to the
scope of the audit nor to any qualifications or exceptions not reasonably
acceptable to the Required Lenders or (B) an SEC Form 10-K for the Borrower
(excluding the exhibits thereto) relating to such fiscal year; (ii) the
report(s) of management on the Borrower’s internal control over financial
reporting pursuant to Items 308(a) and 308(c) of Regulation S-K promulgated
under the Exchange Act, and the Auditor’s report assessing the Borrower’s
internal control over financial reporting as filed with the SEC on Form 10-K for
the Borrower (and prepared in accordance with Auditing Standard No. 2 of the
Public Company Accounting Oversight Board as may be amended from time to time);
and (iii) provided Wilder is an Unrestricted Subsidiary as of the end of such
fiscal year, a consolidated balance sheet of Wilder as at the end of such fiscal
year, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be

63



--------------------------------------------------------------------------------



 



prepared in accordance with GAAP and shall not be subject to any qualifications
or exceptions as to the scope of the audit nor to any qualifications or
exceptions not reasonably acceptable to the Required Lenders; and

     (b) as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower: (i)
(A) a consolidated balance sheet of the Borrower and its Subsidiaries as at the
end of such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes; or (B) an SEC
Form 10-Q for the Borrower (excluding the exhibits thereto) relating to such
fiscal quarter; and (ii) provided Wilder is an Unrestricted Subsidiary as of the
end of such fiscal quarter, a consolidated balance sheet of Wilder as at the end
of such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of Wilder’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of Borrower as
fairly presenting the financial condition, results of operations and cash flows
of Wilder on a consolidated basis in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.

     6.02 Certificates; Other Information. Deliver to the Administrative Agent
and each Lender, in form and detail satisfactory to the Administrative Agent and
the Required Lenders:

     (a) concurrently with the delivery of the financial statements referred to
in Section 6.01 (a) (unless included in the applicable SEC Form 10-K), a
certificate of its independent certified public accountants certifying such
financial statements;

     (b) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;

     (c) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Exchange Act, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto; and

     (d) promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary as the Administrative
Agent, at the request of any Lender, may from time to time request.

64



--------------------------------------------------------------------------------



 



     Reports required to be delivered pursuant to Section 6.01(a)(i) or (b)(i)
or Section 6.02(b) shall be deemed to have been delivered on the date on which
the Borrower posts such reports on the Borrower’s website on the Internet at the
website address listed on Schedule 10.02 or when such report is posted on the
SEC’s website at www.sec.gov; provided that (x) the Borrower shall deliver
electronic copies via electronic mail or paper copies of such reports to the
Administrative Agent or any Lender who requests the Borrower to deliver such
paper copies until written request to cease delivering paper copies is given by
the Administrative Agent or such Lender, (y) the Borrower shall notify by
electronic copies via electronic mail or paper copies via facsimile the
Administrative Agent and each Lender of the posting of any such reports, and
(z) in every instance, the Borrower shall provide paper copies of the Compliance
Certificates required by Section 6.02(b) to the Administrative Agent and each of
the Lenders. Except for such Compliance Certificates, the Administrative Agent
shall not have any obligation to request the delivery or to maintain copies of
the reports referred to above (and, in any event, the Administrative Agent shall
not have any responsibility to monitor compliance by the Borrower with any such
request for delivery), and each Lender shall be solely responsible for
requesting delivery to it, or maintaining its copies, of such reports.

     BAS and/or Bank of America will make available Information and Projections
(collectively, the “Borrower Materials”) to the proposed syndicate of Lenders by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and none of the proposed Lenders will be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrower or its securities) (each, a “Public
Lender”). No Borrower materials are to be made available to Public Lenders, all
Borrower Materials shall be treated as private and may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States federal and state securities laws, and BAS and Bank of
America shall treat all Borrower Materials as being suitable only for posting on
a portion of the Platform not designated “Public Investor”.

     6.03 Notices. Promptly notify the Administrative Agent and each Lender:

     (a) of the occurrence of any Default or Event of Default;

     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws;

     (c) of any litigation, investigation or proceeding affecting any Loan Party
(i) in which the amount of damages claimed and not fully covered by insurance
equals or exceeds $7,500,000 (or its equivalent in another currency or
currencies), or in which injunctive relief or similar relief is sought, which
relief, if granted, could reasonably be expected to have a Material Adverse
Effect or (ii) within four days after reporting the same to the SEC if the
Borrower is required to report the same to such entity under applicable Law;

65



--------------------------------------------------------------------------------



 



     (d) of the occurrence of any ERISA Event;

     (e) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary;

     (f) of the Auditor’s determination (in connection with its preparation of
its report as delivered under Section 6.01(a)(ii)) or the Borrower’s
determination of the occurrence or existence of any Internal Control Event at
any time;

     (g) within ten (10) Business Days after the date of such occurrence, (i) if
any Subsidiary or other Person shall become a Material Subsidiary of the
Borrower, or (ii) if the total revenues or total assets of all Non-Guarantor
Subsidiaries shall at any time together exceed 20% of the total revenues or
total assets, as the case may be, of the Borrower and its Restricted
Subsidiaries, determined on a consolidated basis, or (iii) if any Unrestricted
Subsidiary shall cease to be such or any Person shall become an Unrestricted
Subsidiary, or (iv) if any Subsidiary shall become a Senior Note Guarantor; for
purposes of this Section 6.03(g), the date of such an occurrence or circumstance
shall be the first to occur of either the closing of a transaction that triggers
such an occurrence or circumstance or the Borrower files or is required to file
with the SEC a Form 8K, 10K or 10Q report or is required to deliver financial
statements under Section 6.01 reflecting such an occurrence or circumstance;

     (h) if applicable, upon the request from time to time of the Administrative
Agent, of the Swap Termination Values, together with a description of the method
by which such values were determined, relating to any Swap Contracts then
outstanding to which the Borrower or any of its Subsidiaries is a party;

     (i) upon becoming aware thereof, of any labor controversy resulting in or
threatening to result in, any strike, work stoppage, boycott, shutdown or other
labor disruption against or involving the Borrower or any Subsidiary that would
materially impact the operations of the Borrower or any Subsidiary; and

     (j) upon, but in no event later than ten days after, becoming aware of
(i) any and all enforcement, cleanup, removal or other governmental or
regulatory actions involving a potential liability in excess of $15,000,000 in
the aggregate instituted, completed or threatened against the Borrower or any
Subsidiary or any of their properties pursuant to any applicable Environmental
Laws, (ii) all other Environmental Claims involving the Borrower or a Subsidiary
with a potential liability in excess of $15,000,000 in the aggregate, and
(iii) any environmental or similar condition on any real property adjoining or
in the vicinity of the property of the Borrower or any Subsidiary that could
reasonably be anticipated to cause such property or any part thereof to be
subject to any restrictions on the ownership, occupancy, transferability or use
of such property under any Environmental Laws and involving a potential
liability in excess of $15,000,000 in the aggregate.

     Each notice pursuant to this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each

66



--------------------------------------------------------------------------------



 



notice pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement or other Loan Document that have been breached.

     6.04 Payment of Obligations. Pay and discharge as the same shall become due
and payable (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

     6.05 Preservation of Existence, Etc. Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization; take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except in a transaction permitted by Section
7.04 or 7.05; and preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

     6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

     6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.

     6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws applicable to it or to its business or property, except
in such instances in which (i) such requirement of Law is being contested in
good faith or a bona fide dispute exists with respect thereto; or (ii) the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect.

     6.09 Books and Records.

     (a) Maintain (i) proper financial records in conformity with GAAP and
presented fairly in all material respects, and (ii) properly, all other books
and records, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and

67



--------------------------------------------------------------------------------



 



     (b) maintain all books of record and accounts in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

     6.10 Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided that when an Event of Default exists
the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.

     6.11 Compliance with ERISA. Do, and cause each of its ERISA Affiliates to
do, each of the following: (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state law; (b) cause each Plan which is qualified under Section 401 (a) of the
Code to maintain such qualification; and (c) make all required contributions to
any Plan subject to Section 412 of the Code.

     6.12 Environmental Laws.

     (a) The Borrower shall, and shall cause each of its Subsidiaries to,
conduct its operations and keep and maintain its property in compliance in all
material respects with all Environmental Laws, except to the extent that the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect.

     (b) Upon written request of the Administrative Agent or any Lender, the
Borrower shall submit and cause each of its Subsidiaries to submit, to the
Administrative Agent and such Lender, at the Borrower’s sole cost and expense
and at reasonable intervals, a report providing an update of the status of any
environmental, health or safety compliance, hazard or liability issue identified
in any notice or report required pursuant to Section 6.03(i) and any other
environmental, health or safety compliance obligation, remedial obligation or
liability, that could, individually or in the aggregate, result in liability in
excess of $10,000,000.

     6.13 Use of Proceeds. Use the proceeds of the Credit Extensions solely for
working capital and other general corporate purposes of the Borrower and its
Restricted Subsidiaries not in contravention of any Law or of any Loan Document.

     6.14 Tax Clearance Certificates. On or before the date that is 30 calendar
days following the Closing Date, the Borrower shall provide to the
Administrative Agent all tax clearance certificates not delivered to the
Administrative Agent under Section 4.01(a)(iv) and permitted by such section to
be delivered under this Section 6.14; provided that, if the Borrower is unable
to deliver any such certificate by virtue of a delay in the ability of any
applicable Governmental Authority to provide such certificate in the ordinary
course (and not by virtue of any Loan Party not being in tax good standing) and
the Borrower has provided to the

68



--------------------------------------------------------------------------------



 



Administrative Agent reasonable evidence of such inability, then the Borrower
shall have such additional time to deliver such certificate(s) as the
Administrative Agent shall reasonably determine.

     6.15 Internal Control Events. Upon notification from the Administrative
Agent to the Borrower that the Required Lenders require remediation of any
Internal Control Event of which they have received notice pursuant to
Section 6.03(f) or as reported in any report delivered pursuant to
Section 6.01(a)(ii) and for which a disclosure pursuant to Item 308(c) of
Regulation S-K promulgated under the Exchange Act describing appropriate
corrective action did not take place, remediate or cause to be remediated such
Internal Control Event, and to test and confirm such remediation, not later than
the end of the time period reasonably agreed by the Required Lenders with the
Borrower as necessary for such remediation (the “Remediation Period”). It is
understood that the Remediation Period will require a sufficient period of time
to permit testing required by the relevant Securities Laws.

ARTICLE VII.
NEGATIVE COVENANTS

     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Restricted Subsidiary (or, in the case of Sections 7.08, 7.09, and 7.10, permit
any Subsidiary) to, directly or indirectly:

     7.01 Liens. Create, incur, assume or suffer to exist, any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following.

     (a) Liens pursuant to any Loan Document;

     (b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that the property covered thereby is
not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.03(b);

     (c) Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

     (d) carriers’, landlords’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the Ordinary Course of Business in
respect of the Borrower and its Restricted Subsidiaries, which are not overdue
for a period of more than 30 days or which are being contested in good faith and
by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;

     (e) pledges or deposits in the Ordinary Course of Business in connection
with obligations of the Borrower or its Restricted Subsidiaries arising under
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

69



--------------------------------------------------------------------------------



 



     (f) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case, incurred
by the Borrower or its Restricted Subsidiaries in the Ordinary Course of
Business, provided that all such deposits in the aggregate could not reasonably
be expected to result in a Material Adverse Effect;

     (g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

     (h) Liens securing or arising from judgments, decrees or attachments in
respect of the Borrower and its Restricted Subsidiaries, in circumstances not
constituting an Event of Default under Section 8.01(h);

     (i) Liens securing Indebtedness of the Borrower or its Restricted
Subsidiaries permitted under Section 7.03(d), provided that (i) such Liens do
not at any time encumber any property other than the property financed by such
Indebtedness; (ii) such Liens attach to the subject property within 30 days
after the acquisition thereof and (iii) the Indebtedness secured thereby does
not exceed the cost or fair market value, whichever is lower, of the property
being acquired on the date of acquisition; or Liens on assets of any Project
Debt Entity securing Indebtedness of such entity permitted under
Section 7.03(i);

     (j) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods by the Borrower or its Restricted Subsidiaries;

     (k) Liens securing reimbursement obligations of the Borrower or its
Restricted Subsidiaries with respect to commercial letters of credit obtained in
the Ordinary Course of Business and not prohibited hereby, provided that such
Liens shall attach only to documents or other property relating to such letters
of credit and products and proceeds thereof;

     (l) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution, provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Borrower in excess of those set forth by regulations promulgated by the FRB, and
(ii) such deposit account is not intended by the Borrower or any Subsidiary to
provide collateral to the depository institution; and

     (m) Liens not otherwise permitted hereunder securing Indebtedness not in
excess of $15,000,000 at any time.

     7.02 Investments. Make any Investments, except:

     (a) Investments, other than those permitted by subsections (b) through (j),
that are existing on the date hereof and listed on Schedule 7.02(a);

70



--------------------------------------------------------------------------------



 



     (b) Investments held by the Borrower or any of its Restricted Subsidiaries
(i) in the form of cash and cash equivalents, and (ii) Investments permitted
under the Borrower’s investment policy attached hereto as Schedule 7.02(b),
other than Investments of any type requiring any special or further approval
under such policy;

     (c) Investments consisting of extensions of credit by the Borrower to any
of its wholly-owned Restricted Subsidiaries, or by any of its wholly-owned
Restricted Subsidiaries to the Borrower or to another of its wholly-owned
Restricted Subsidiaries;

     (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the sale or lease of goods
or services in the Ordinary Course of Business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;

     (e) Guaranty Obligations permitted by Section 7.03;

     (f) Investments resulting by virtue of transactions otherwise permitted by
Section 7.07;

     (g) Investments (including Construction JV Investments) by any Land
Development Company, or any Subsidiary thereof, in an aggregate amount not to
exceed for all such Investments and entities together at any time, $35,000,000;

     (h) Investments in the equity of any Restricted Subsidiary, or the capital
stock, assets, obligations or other securities of or interests in any other
Person (other than an Unrestricted Subsidiary); in an aggregate amount for all
such Investments together not to exceed at any time $150,000,000;

     (i) Construction JV Investments arising in the Ordinary Course of Business
in an aggregate amount for all such Investments together not to exceed at any
time $100,000,000; and

     (j) Investments in Unrestricted Subsidiaries existing on the Closing Date
and set forth on Schedule 7.02(j), and additional equity Investments in
Unrestricted Subsidiaries entered into or incurred after the Closing Date not to
exceed in the aggregate for all such additional equity Investments the lesser of
(i) $35,000,000 and (ii) the minimum amount required in order to increase the
Borrower’s share of total outstanding equity securities of Wilder from the level
existing on the Closing Date to 100%.

     7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

     (a) Indebtedness under the Loan Documents;

     (b) Indebtedness of the Borrower and its Restricted Subsidiaries
outstanding on the date hereof and listed on Schedule 7.03 and any refinancings,
refundings, renewals or extensions thereof, provided that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder;

71



--------------------------------------------------------------------------------



 



     (c) obligations (contingent or otherwise) of the Borrower or any Restricted
Subsidiary existing or arising under any Swap Contract entered into by such
Person (or in respect of any Guaranty Obligation of any such Person to the
extent supporting obligations arising under Swap Contracts to which the Borrower
or any Restricted Subsidiary is party), provided that (i) such Swap Contract
obligations are (or were) entered into by such Person in the Ordinary Course of
Business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person and not for purposes of speculation or taking a “market view;” and
(ii) such Swap Contract does not contain any provision exonerating the non-
defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

     (d) Indebtedness in respect of capital leases, Synthetic Lease Obligations
and purchase money Indebtedness for fixed or capital assets acquired by the
Borrower or any Restricted Subsidiary; provided that the aggregate principal
amount of (i) all purchase money Indebtedness for fixed or capital assets that
may be incurred by the Borrower or any of its then- existing Restricted
Subsidiaries in any fiscal year of the Borrower shall not exceed $25,000,000;
(ii) all Indebtedness in respect of capital leases and Synthetic Lease
Obligations to finance the acquisition of fixed or capital assets incurred by
the Borrower or any of its Restricted Subsidiaries in any fiscal year of the
Borrower shall not exceed $25,000,000; and (iii) all Indebtedness in respect of
capital leases, Synthetic Lease Obligations and purchase money Indebtedness for
fixed or capital assets of Persons immediately prior to such Persons becoming
Restricted Subsidiaries or being merged with or into (or otherwise becoming
acquired by) the Borrower or any of its Restricted Subsidiaries following the
Closing Date shall not exceed an amount equal to $50,000,000; provided that none
of such Indebtedness was incurred in anticipation of any such merger or
acquisition;

     (e) Indebtedness arising as a consequence of Investments permitted pursuant
to Section 7.02(c);

     (f) Indebtedness in respect of (i) letters of credit (other than Letters of
Credit) issued solely for the account and benefit of the Borrower or any
Restricted Subsidiary in the Ordinary Course of Business in an aggregate
outstanding amount not to exceed at any time an amount equal to $25,000,000; and
(ii) the obligation of a subcontractor of the Borrower or its Restricted
Subsidiaries on a construction project, provided that the Borrower or such
Subsidiary determines in good faith that such financial arrangement best serves
the Borrower’s or such Subsidiary’s financial interests;

     (g) Indebtedness incurred in the Ordinary Course of Business in connection
with (i) securing the performance of bids, trade contracts (other than for
borrowed money), and statutory obligations, in each case, solely for the account
and benefit of the Borrower, its Subsidiaries, any GLC Venture or Construction
JV, (ii) obligations on surety and appeal bonds solely for the account and
benefit of the Borrower, its Subsidiaries, any GLC Venture or Construction JV,
(other than in relation to borrowed money debt), and (iii) other obligations of
a like nature incurred in the Ordinary Course of Business solely for the account
and benefit of the Borrower, its Subsidiaries, any GLC Venture or Construction
JV, (other than in relation to borrowed money

72



--------------------------------------------------------------------------------



 



debt), in each of the foregoing cases to the extent not otherwise prohibited by
the terms of any Loan Document;

     (h) Indebtedness (other than Guaranty Obligations as to which an
Unrestricted Subsidiary is the primary obligor and other than Indebtedness
incurred for the benefit of an Unrestricted Subsidiary), comprised solely of
(i) the outstanding principal amount of obligations, whether current or
long-term, for borrowed money and all obligations evidenced by bonds (other than
performance, surety and appeal bonds), debentures, notes, loan agreements or
other similar instruments, (ii) Attributable Indebtedness in respect of capital
leases and Synthetic Lease Obligations, or (iii) without duplication, Guaranty
Obligations (other than Guaranty Obligations as to which an Unrestricted
Subsidiary is the primary obligor) with respect to Indebtedness of the types
specified in the immediately preceding clauses (i) and (ii), in an aggregate
principal amount outstanding not to exceed $100,000,000 at any time; provided
that no such Indebtedness shall be permitted under this clause (h) if such
Indebtedness represents Indebtedness of any co-joint venturer in any Joint
Venture, to which the Borrower or any Subsidiary is a party, that is assumed by
the Borrower or any Subsidiary, if such Indebtedness was not originally incurred
by such co joint venturer in connection with (and relate solely to) the subject
Joint Venture; and

     (i) Project Debt.

     7.04 Fundamental Changes. Merge, consolidate with or into, or convey,
transfer, lease or otherwise Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person or enter into any
Joint Venture, except that, so long as no Default or Event of Default exists at
the time or would occur as a result thereof:

     (a) any Restricted Subsidiary may merge with (i) the Borrower, provided
that the Borrower shall be the continuing or surviving Person, (ii) any one or
more Restricted Subsidiaries, provided that, when any wholly-owned Subsidiary is
merging with another Subsidiary, the wholly-owned Subsidiary shall be the
continuing or surviving Person, or (iii) any other Person (other than an
Unrestricted Subsidiary), provided that the Restricted Subsidiary shall be the
continuing or surviving Person or immediately upon such merger, consolidation or
combination, the surviving Person shall be a wholly-owned Restricted Subsidiary
of the Borrower;

     (b) any Restricted Subsidiary may sell all or substantially all of its
assets (upon voluntary liquidation or otherwise), to the Borrower or to another
Restricted Subsidiary; provided that if the seller in such a transaction is a
wholly-owned Subsidiary, then the purchaser must either be the Borrower or a
wholly-owned Subsidiary;

     (c) the Borrower may merge, consolidate or combine with another entity if
the Borrower is the corporation surviving the merger; and

     (d) the Borrower and its Restricted Subsidiaries may enter into any GLC
Venture or Construction JV in the Ordinary Course of Business, subject to
compliance with all other terms and provisions hereof.

73



--------------------------------------------------------------------------------



 



     7.05 Dispositions. Sell, lease or make any Disposition or enter into any
agreement to make any Disposition, except:

     (a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the Ordinary Course of Business to Persons;

     (b) Dispositions of inventory in the Ordinary Course of Business;

     (c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property for use in the Ordinary Course of Business, (ii) the
proceeds of such Disposition are reasonably promptly applied to the purchase
price of such replacement property for use in the Ordinary Course of Business or
(iii) the board of directors or senior management of the Borrower or such
Subsidiary has determined in good faith that the failure to replace such
property will not be detrimental to the business of the Borrower or such
Subsidiary;

     (d) Dispositions of property by any Restricted Subsidiary to the Borrower
or to a wholly-owned Restricted Subsidiary of the Borrower;

     (e) Dispositions comprising transactions expressly permitted by
Section 7.04(a) through

     (f) non-exclusive licenses of IP Rights in the Ordinary Course of Business
and substantially consistent with past practice for terms not exceeding five
years; and

     (g) other Dispositions to Persons other than an Unrestricted Subsidiary of
property (other than accounts and notes receivable) not described in subsections
(a) through (f) of this Section 7.05; provided (i) no Default or Event of
Default exists at the time or would occur as a result thereof, and (ii) the
aggregate consideration from such Dispositions received by the Borrower and its
Restricted Subsidiaries, including aggregate cash received and the aggregate
fair market value of non-cash property received, shall not exceed 5% of the
total assets of the Borrower and its Restricted Subsidiaries (determined on a
consolidated basis in accordance with GAAP) as of the end of the Borrower’s most
recently ended fiscal year;

provided that any Disposition pursuant to subsections (a) through (g) of this
Section 7.05 shall be for fair market value.

     7.06 Lease Obligations. Create or suffer to exist any obligations for the
payment of rent for any property under lease or agreement to lease, except:

     (a) leases in existence on the date hereof and listed on Schedule 7.06, and
any renewal, extension or refinancing thereof;

     (b) operating leases (other than those constituting Synthetic Lease
Obligations) entered into or assumed by the Borrower or any Restricted
Subsidiary after the date hereof in the Ordinary Course of Business with or from
Persons other than an Unrestricted Subsidiary;

74



--------------------------------------------------------------------------------



 



     (c) leases in connection with any sale-leaseback arrangement entered into
with any Person other than an Unrestricted Subsidiary and otherwise permitted
hereby; and

     (d) capital leases and Synthetic Lease Obligations entered into with any
Person other than an Unrestricted Subsidiary and to the extent permitted by
Section 7.03(d).

     7.07 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment (including, but not limited to, dividends, redemptions and
repurchases of common stock), or incur any obligation (contingent or otherwise)
to do so, except that:

     (a) each Subsidiary may make Restricted Payments to the Borrower and to
wholly- owned Restricted Subsidiaries (and, in the case of a Restricted Payment
by a non-wholly-owned Subsidiary, to the Borrower and any Restricted Subsidiary
and to each other owner (other than an Unrestricted Subsidiary) of capital stock
of such Subsidiary on a pro rata basis based on their relative ownership
interests);

     (b) the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock of such Person;

     (c) so long as no Default or Event of Default exists or would result by
virtue thereof, the Borrower and each Subsidiary may purchase, redeem or
otherwise acquire shares of its common stock or warrants or options to acquire
any such shares with the proceeds received from the substantially concurrent
issue of new shares of its common stock;

     (d) so long as no Default or Event of Default exists or would result by
virtue thereof, the Borrower may purchase, redeem or otherwise acquire shares of
common stock for cash in order to contribute such shares to the Borrower’s
employee stock ownership plan, provided the aggregate amount paid by the
Borrower in connection with such transactions does not exceed in any fiscal year
an amount equal to 15% of plan compensation (as such term is interpreted for
purposes of Section 401(a)(17) of the Code) paid by the Borrower in such fiscal
year, and such shares are promptly so contributed;

     (e) so long as no Default or Event of Default exists or would result by
virtue thereof, the Borrower may purchase, redeem or otherwise acquire, other
than, directly or indirectly, from an Unrestricted Subsidiary shares of its
capital stock, or warrants, rights or options to acquire any such shares for
cash in an aggregate amount not to exceed $50,000,000 computed on a cumulative
basis during the term of this Agreement; and

     (f) so long as no Default or Event of Default exists or would result by
virtue thereof, the Borrower may declare and make dividend payments in cash.

     7.08 ERISA. At any time engage in a transaction which could be subject to
Section 4069 or 4212(c) of ERISA, or permit any Plan to (a) engage in any
non-exempt “prohibited transaction” (as defined in Section 4975 of the Code);
(b) fail to comply with ERISA or any other applicable Laws; or (c) incur any
material “accumulated funding deficiency” (as defined in Section 302 of ERISA),
which, with respect to each event listed above, could reasonably be expected to
have a Material Adverse Effect.

75



--------------------------------------------------------------------------------



 



     7.09 Change in Nature of Business or in Structure.

     (a) Engage in any material line of business substantially different from
those lines of business conducted by the Borrower and its Restricted
Subsidiaries on the date hereof;

     (b) Except as otherwise permitted under Section 7.04, make any change in
the Borrower’s capital structure (including in the terms of its outstanding
capital stock) or amend its certificate of incorporation or bylaws if, as a
result, there would be a reasonable likelihood of the occurrence of a Material
Adverse Effect; or

     (c) Engage in any transaction not in the Ordinary Course of Business and
pursuant to arm’s-length negotiations with any Unrestricted Subsidiary.

     7.10 Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower, other than arm’s-length transactions with
Affiliates that are otherwise permitted hereunder.

     7.11 Burdensome Agreements.

     (a) Restricted Payment Prohibitions. Enter into, assume or suffer to exist
any Contractual Obligation that limits the ability of any Restricted Subsidiary
to make Restricted Payments to the Borrower or to otherwise transfer property to
the Borrower;

     (b) Employment Contracts. Enter into, assume or suffer to exist any
employment contracts or other arrangements with officers, directors or employees
having terms, including salaries, benefits and other compensation, that differs
in any material respect from those previously entered into by it in the Ordinary
Course of Business; or

     (c) Other Negative Pledges. Enter into, assume or otherwise become subject
to any Contractual Obligation that directly or indirectly prohibits the Borrower
or any of its Restricted Subsidiaries from granting any Lien on property or
assets of such Persons, provided that the Borrower and its Restricted
Subsidiaries may enter into, assume or otherwise become subject to any such
Contractual Obligation solely to the extent (i) incurred pursuant to the
acquisition by such Persons of businesses, properties or assets of other Persons
otherwise permitted hereunder if such restrictions affect only such businesses,
assets and property so acquired, and are not entered into in contemplation of
such acquisition, (ii) pursuant to a transaction creating Liens permitted by
Section 7.01(i), provided such restriction is limited to the assets or
properties subject to such Liens, or (iii) incurred pursuant to the issuance of
senior notes otherwise permitted hereunder pursuant to any note purchase
agreement containing negative pledge provisions not more restrictive than that
certain Note Purchase Agreement dated as of May 1, 2001, by and among the
Borrower and the purchasers named therein in respect of $75,000,000 6.96% Senior
Notes due May 1, 2013.

     7.12 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately,
(a) to purchase or carry margin stock (within the meaning of Regulation U of the
FRB), to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund indebtedness originally incurred for such

76



--------------------------------------------------------------------------------



 



purpose, or to acquire any security in any transaction that is subject to
Section 13 or 14 of the Exchange Act, or (b) for the benefit of an Unrestricted
Subsidiary.

     7.13 Financial Covenants.

     (a) Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth
at any time to be less than the sum of (a) an amount equal to 85% of the
Consolidated Tangible Net Worth as of date of the Audited Financial Statements
plus (b) an amount equal to 50% of the Consolidated Net Income earned in each
fiscal quarter ending after the date of the Audited Financial Statements (with
no deduction for a net loss in any such fiscal quarter) plus (c) an amount equal
to 50% of the aggregate increases in Consolidated Stockholders’ Equity after
such date by reason of the issuance and sale of capital stock of the Borrower.

     (b) Interest Coverage Ratio. Permit the Interest Coverage Ratio, as of the
last day of any fiscal quarter of the Borrower, to be less than 4.00 to 1.00.

     (c) Leverage Ratio. Permit the Leverage Ratio as of the last day of any
fiscal quarter of the Borrower to be greater than 2.50 to 1.00.

     7.14 Unrestricted Subsidiary Matters. (a) Enter into, assume or otherwise
become subject to any Contractual Obligation pursuant to which cash, deposit
balances or investments of the Borrower or any of its Restricted Subsidiaries
are pooled or otherwise commingled with similar assets of any Unrestricted
Subsidiary.

     (b) Permit any employee stock option plan or employee stock purchase plan
of the Borrower to extend to employees of any Unrestricted Subsidiary, other
than on the same terms and conditions as made available to employees of
comparable position and seniority of the Borrower and Subsidiaries other than
Unrestricted Subsidiaries.

     (c) Permit any Unrestricted Subsidiary directly or indirectly to own
capital stock in the Borrower.

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

     8.01 Events of Default. Any of the following shall constitute an “Event of
Default”:

     (a) Non-Payment. The Borrower fails to pay (i) when and as required to be
paid herein, and in the currency required hereunder, any amount of principal of
any Loan or any L/C Obligation, or (ii) within three (3) Business Days after the
same becomes due, any interest on any Loan or on any L/C Obligation, any
commitment, utilization or other fee due hereunder, or any other amount payable
hereunder or under any other Loan Document; or

     (b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.12, 6.13 or 6.14, or Article VII; or

77



--------------------------------------------------------------------------------



 



     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or

     (d) Representations and Warranties. Any representation or warranty made or
deemed made by the Borrower or any other Loan Party herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith
proves to have been incorrect when made or deemed made; or

     (e) Cross-Default. (i) The Borrower, any Material Subsidiary, any Material
Unrestricted Subsidiary, or any Guarantor (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Guaranty Obligation (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $10,000,000, or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Guaranty
Obligation or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guaranty Obligation (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased or redeemed (automatically or otherwise)
prior to its stated maturity, or such Guaranty Obligation to become payable or
cash collateral in respect thereof to be demanded; or (ii) there occurs under
any Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Borrower or any Material Subsidiary or any Guarantor is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower, any Material Subsidiary, any
Material Unrestricted Subsidiary or any Guarantor is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by such Person as
a result thereof is greater than $10,000,000; or

     (f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding; or

     (g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or

78



--------------------------------------------------------------------------------



 



levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or

     (h) Judgments. There is entered against any Loan Party or any Subsidiary
(i) a final judgment or order for the payment of money in an aggregate amount
exceeding $7,500,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any
non-monetary final judgment that has, or could reasonably be expected to have, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 10 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $5,000,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the $5,000,000; or

     (j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than the agreement of all the
Lenders or satisfaction in full of all the Obligations, ceases to be in full
force and effect, or is declared by a court of competent jurisdiction to be null
and void, invalid or unenforceable in any respect; or any Loan Party denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

     (k) Loss of Material Licenses, Permits or Intellectual Property. There
occurs any of the following events the result of which has, or could reasonably
be expected to have, a Material Adverse Effect: (i) any Governmental Authority
revokes or fails to renew any license, permit or franchise of the Borrower or
any of its Subsidiaries, (ii) the Borrower or any of its Subsidiaries for any
reason loses any license, permit or franchise, or (iii) the Borrower or any of
its Subsidiaries suffers the imposition of any restraining order, escrow,
suspension or impound of funds in connection with any proceeding (judicial or
administrative) with respect to any license, permit or franchise; or

     (l) Change of Control. There occurs any Change of Control; or

     (m) Material Adverse Effect. There occurs any event or circumstance that
has a Material Adverse Effect.

     8.02 Remedies Upon Event of Default. If any Event of Default occurs, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders:

     (a) declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

79



--------------------------------------------------------------------------------



 



     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

     (c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

     (d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided that, upon the occurrence of any event specified in subsection (f) of
Section 8.01, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, the obligation
of the Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, all payment obligations under the Guaranty of
each Guarantor shall automatically become due and payable, in each case without
further act of the Administrative Agent or any Lender.

     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

     Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and
other Obligations, ratably among the Lenders and the L/C Issuer in proportion to
the respective amounts described in this clause Third payable to them;

     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

80



--------------------------------------------------------------------------------



 



     Fifth, to the Administrative Agent for the account of the L/C Issuer, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit; and

     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE IX.
ADMINISTRATIVE AGENT

     9.01 Appointment and Authority. Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

     9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

     9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative

81



--------------------------------------------------------------------------------



 



Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable law; and

     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

     9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

     9.05 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or

82



--------------------------------------------------------------------------------



 



through any one or more sub agents appointed by the Administrative Agent. The
Administrative Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such sub
agent and to the Related Parties of the Administrative Agent and any such sub
agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

     9.06 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Sections 10.04 and 10.05 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

     Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

83



--------------------------------------------------------------------------------



 



     9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners or Arrangers listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the L/C Issuer hereunder.

     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise

     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and

     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of

84



--------------------------------------------------------------------------------



 



any Lender or to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding.

     9.10 Guaranty Matters. The Lenders and the L/C Issuer irrevocably authorize
the Administrative Agent, at its option and in its discretion, to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release any
Subsidiary Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.

ARTICLE X.
GENERAL PROVISIONS

     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

     (a) waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;

     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, or change the manner of computation of the Pricing Level
Leverage Ratio that would result in a reduction of any interest rate on any Loan
without the written consent of each Lender directly affected thereby; provided, 
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest or Letter of Credit Fees at the Default Rate;

     (e) change Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;

     (f) amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of each Lender;

85



--------------------------------------------------------------------------------



 



     (g) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender; or

     (h) release any Guarantor from the Guaranty without the written consent of
each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

     10.02 Notices; Effectiveness; Electronic Communication.

     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

          (i) if to the Borrower, the Administrative Agent, the L/C Issuer or
the Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and

          (ii) if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the

86



--------------------------------------------------------------------------------



 



Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

     (d) Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address,

87



--------------------------------------------------------------------------------



 



contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.

     (e) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Revolving Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent, the
L/C Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

     10.3 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

     10.4 Expenses; Indemnity; Damage Waiver.

     (a) Costs and Expenses. The Borrower shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all out of
pocket expenses incurred by the Administrative Agent, any Lender or the L/C
Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

     (b) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any

88



--------------------------------------------------------------------------------



 



such sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(e).

     (c) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

     (d) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.

     (e) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent and the L/C Issuer, the replacement of any Lender,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

     10.05 Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower agrees to indemnify, save and
hold harmless, each Agent-Related Person, each Lender and their respective
Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the “Indenmitees”) from and against: (a) any and
all claims, demands, actions or causes of action that are asserted against any
Indemnitee by any Person (other than the Administrative Agent or any Lender)
relating directly or indirectly to a claim, demand, action or cause of action
that such Person asserts or may assert against any Loan Party, any Affiliate of
any Loan Party or any of their respective officers or directors arising out of
or relating to the Loan Documents, any predecessor loan documents, any
Commitment, the use or contemplated use of the proceeds of any Credit Extension,
or the relationship of any Loan Party, the Administrative Agent and the Lenders
under this Agreement or any other Loan Document, (b) any and all claims,
demands, actions or causes of action that may at any time (including at any time
following repayment of the Obligations and the resignation or removal of the
Administrative Agent or the replacement of any Lender) be asserted or imposed
against any Indemnitee arising out of or relating to the Loan Documents, any
predecessor loan documents, any Commitment, the use or contemplated use of the
proceeds of any Credit Extension, or the relationship of any Loan Party, the
Administrative

89



--------------------------------------------------------------------------------



 



Agent and the Lenders under this Agreement or any other Loan Document; (c) any
administrative or investigative proceeding by any Governmental Authority arising
out of or related to a claim, demand, action or cause of action described in
subsection (a) or (b) above; and (d) any and all liabilities (including
liabilities under indemnities), losses, costs or expenses (including Attorney
Costs) that any Indemnitee suffers or incurs as a result of the assertion of any
foregoing claim, demand, action, cause of action or proceeding, or as a result
of the preparation of any defense in connection with any foregoing claim,
demand, action, cause of action or proceeding, in all cases, whether or not
arising out of the negligence of an Indemnitee, and whether or not an Indemnitee
is a party to such claim, demand, action, cause of action or proceeding (all the
foregoing, collectively, the “Indemnified Liabilities”); provided that no
Indemnitee shall be entitled to indemnification for any claim determined in a
final, nonappealable judgment by a court of competent jurisdiction to have been
caused primarily by its own gross negligence or willful misconduct or for any
loss asserted against it by another Indemnitee. No Indemnitee shall be liable
for any damages arising from the use by others of any information or other
materials obtained through internet, IntraLinks or other similar information
transmission systems in connection with this Agreement. All amounts due under
this Section 10.05 shall be paid within ten Business Days after demand therefor.
The agreements in this Section shall survive the resignation of the
Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the replacement, satisfaction or
discharge of all the Other Obligations.

     10.06 Payments Set Aside. To the extent that the Borrower makes a payment
to the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of set-off, and such payment or the proceeds of such
set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Overnight Rate from
time to time in effect, in the applicable currency of such recovery or payment.

90



--------------------------------------------------------------------------------



 



     10.07 Successors and Assigns.

     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that

     (i) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

     (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not apply to rights in respect of Swing Line Loans;

91



--------------------------------------------------------------------------------



 



     (iii) any assignment of a Commitment must be approved by the Administrative
Agent, the L/C Issuer and the Swing Line Lender unless the Person that is the
proposed assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and

     (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount, if any, required as set forth in
Schedule 10.07, and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and the L/C Issuer at any reasonable
time and from time to time upon reasonable prior notice. In addition, at any
time that a request for a consent for a material or substantive change to the
Loan Documents is pending, any Lender may request and receive from the
Administrative Agent a copy of the Register.

     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such

92



--------------------------------------------------------------------------------



 



Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

     (e) Limitation upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

     (h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America or any other Lender that is at such time an L/C Issuer assigns all of
its Commitment and Loans pursuant to subsection (b) above, Bank of America or
such other L/C Issuer may, (i) upon 30

93



--------------------------------------------------------------------------------



 



days’ notice to the Borrower and the Lenders, resign as an L/C Issuer and/or
(ii) with respect to Bank of America, upon 30 days’ notice to the Borrower,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder (subject to the
limit of three L/C Issuers set forth in the definition of such term); provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America or such other L/C Issuer as L/C Issuer
or, in the case of Bank of America, as Swing Line Lender, as the case may be. If
Bank of America or such other L/C Issuer resigns as L/C Issuer, it shall retain
all the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession and issued by Bank of America or such other retiring L/C Issuer, or
make other arrangements satisfactory to Bank of America or such other retiring
L/C Issuer to effectively assume the obligations of Bank of America or such
other retiring L/C Issuer with respect to such Letters of Credit.

     10.08 Confidentiality. Each of the Administrative Agent, the Lenders and
the L/C Issuer agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

94



--------------------------------------------------------------------------------



 



     For purposes of this Section, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

     Each of the Administrative Agent, the Lenders and the L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.

     10.09 Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, the L/C Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the L/C Issuer or their respective Affiliates may
have. Each Lender and the L/C Issuer agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

     10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in

95



--------------------------------------------------------------------------------



 



equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

     10.11 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

     10.12 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

     10.13 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

     10.14 Removal and Replacement of Lenders. If any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender is a Defaulting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by (which such consents shall not be unreasonably
withheld), Section 10.07), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

96



--------------------------------------------------------------------------------



 



     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.07(b);

     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

     (d) such assignment does not conflict with applicable Laws.

     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

     10.15 Governing Law; Jurisdiction; Etc.

     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA.

     (b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF CALIFORNIA SITTING IN
THE CITY AND COUNTY OF SAN FRANCISCO AND OF THE UNITED STATES DISTRICT COURT OF
THE NORTHERN DISTRICT OF CALIFORNIA, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
CALIFORNIA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

97



--------------------------------------------------------------------------------



 



     (c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

     10.16 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

     10.17 Time of the Essence. Time is of the essence of the Loan Documents.

     10.18 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or the
Lenders hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum

98



--------------------------------------------------------------------------------



 



originally due to the Administrative Agent from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to the Borrower (or to any other Person who may be entitled thereto under
applicable law).

     10.19 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law on October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

[The remainder of this page is intentionally left blank.]

99



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first written above.

                  GRANITE CONSTRUCTION INCORPORATED         a Delaware
corporation, as the Borrower    
 
           
 
  By:   /s/ William G. Dorey    
 
           
 
      William G. Dorey
Chief Executive Officer    
 
           
 
  By:   /s/ William E. Barton    
 
           
 
      William E. Barton    
 
      Chief Financial Officer    

Granite Construction Incorporated
Credit Agreement
Signature Pages

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as     Administrative Agent
 
           
 
  By:       /s/ Brenda H. Little          
 
  Name:       Brenda H. Little

 
  Title:       Assistant Vice President

Granite Construction Incorporated
Credit Agreement
Signature Pages

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as a Lender and     as L/C Issuer
 
           
 
  By:       /s/ Robert W. Troutman          
 
  Name:       Robert W. Troutman
 
  Title:       Managing Director

Granite Construction Incorporated
Credit Agreement
Signature Pages

 



--------------------------------------------------------------------------------



 



                  BNP PARIBAS
 
                By:   /s/ Katherine Wolfe
         
 
      Katherine Wolfe
 
      Director
 
                By:   /s/ Sandy Bertram
         
 
      Sandy Bertram
 
      Vice President

Granite Construction Incorporated
Credit Agreement
Signature Pages

 



--------------------------------------------------------------------------------



 



              HARRIS, N.A.
 
       
 
  By:   /s/ Joann L. Holman
 
       
 
  Name:   Joann L. Holman
 
  Title:   Director

Granite Construction Incorporated
Credit Agreement
Signature Pages

 



--------------------------------------------------------------------------------



 



              UNION BANK OF CALIFORNIA, N.A.
 
       
 
  By:   /s/ Matt Tanzi
 
       
 
  Name:   Matt Tanzi
 
  Title:   Vice President

Granite Construction Incorporated
Credit Agreement
Signature Pages

 



--------------------------------------------------------------------------------



 



              U. S. Bank, N.A.
 
       
 
  By:   /s/ R. Michael Law
 
       
 
  Name:   R. Michael Law
 
  Title:   Senior Vice President

Granite Construction Incorporated
Credit Agreement
Signature Pages

 



--------------------------------------------------------------------------------



 



              COMERICA BANK
 
       
 
  By:   /s/ Elise M. Walker
 
       
 
  Name:   Elise M. Walker
 
  Title:   Vice President

Granite Construction Incorporated
Credit Agreement
Signature Pages

 



--------------------------------------------------------------------------------



 



GRANITE CONSTRUCTION INCORPORATED
Schedule 1.01 (e)
EXISTING LETTERS OF CREDIT

                              L/C NO.   ORIGINAL ISSUE DATE     BENEFICIARY  
EXPIRY DATE     Face amount as of 06/24/05  
1171
  6/29/1996     State of California   3/15/2006     $ 220,000.00  
 
          Self Insurance Plans                
 
                           
3071456
  11/3/2004     Valley Forge Insurance Co   10/1/2005       4,500,000.00  
 
          Silica-related public liab                
 
                           
3014438
  12/17/1998     City of Patterson   2/4/2006       200,000.00  
 
          C&G work - warranty                
 
                           
 
                         
 
                      $ 4,920,000.00  
 
                         

Sch. 1.01 (e)

 



--------------------------------------------------------------------------------



 



GRANITE CONSTRUCTION INCORPORATED
Schedule 1.01 (g)
Guarantors

Granite Construction Company, a California corporation
Granite Land Company, a California corporation
Intermountain Slurry Seal, a Wyoming corporation
Pozzolan Products Company (dba Garco Testing), a Utah corporation
GILC, a California Limited Partnership
Granite Halmar Construction Company, Inc., a New York corporation

Sch. 1.01 (g)

 



--------------------------------------------------------------------------------



 

\

Schedule 1.01(m)

MANDATORY COST FORMULAE



1.   The Mandatory Cost (to the extent applicable) is an addition to the
interest rate to compensate Lenders for the cost of compliance with:



  (a)   the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or     (b)   the requirements of the European Central Bank.



2.   On the first day of each Interest Period (or as soon as practicable
thereafter) the Administrative Agent shall calculate, as a percentage rate, a
rate (the “Additional Cost Rate”) for each Lender, in accordance with the
paragraphs set out below. The Mandatory Cost will be calculated by the
Administrative Agent as a weighted average of the Lenders’ Additional Cost Rates
(weighted in proportion to the percentage participation of each Lender in the
relevant Loan) and will be expressed as a percentage rate per annum. The
Administrative Agent will, at the request of the Company or any Lender, deliver
to the Company or such Lender as the case may be, a statement setting forth the
calculation of any Mandatory Cost.   3.   The Additional Cost Rate for any
Lender lending from a Lending Office in a Participating Member State will be the
percentage notified by that Lender to the Administrative Agent. This percentage
will be certified by such Lender in its notice to the Administrative Agent as
the cost (expressed as a percentage of such Lender’s participation in all Loans
made from such Lending Office) of complying with the minimum reserve
requirements of the European Central Bank in respect of Loans made from that
Lending Office.   4.   The Additional Cost Rate for any Lender lending from a
Lending Office in the United Kingdom will be calculated by the Administrative
Agent as follows:



  (a)   in relation to any Loan in Sterling:

         
 
  AB+C(B-D)+E x 0.01    
 
  100 - (A+C)    per cent per annum



  (b)   in relation to any Loan in any currency other than Sterling:

         
 
  E x 0.01                        
 
  300   per cent per annum

Sch.- l.0l(m)

 



--------------------------------------------------------------------------------



 



Where:



  “A”   is the percentage of Eligible Liabilities (assuming these to be in
excess of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.     “B”   is the percentage rate of
interest (excluding the Applicable Rate, the Mandatory Cost and any interest
charged on overdue amounts pursuant to the first sentence of Section 2.08(b)
and, in the case of interest (other than on overdue amounts) charged at the
Default Rate, without counting any increase in interest rate effected by the
charging of the Default Rate) payable for the relevant Interest Period of such
Loan.     “C”   is the percentage (if any) of Eligible Liabilities which that
Lender is required from time to time to maintain as interest bearing Special
Deposits with the Bank of England.     “D”   is the percentage rate per annum
payable by the Bank of England to the Administrative Agent on interest bearing
Special Deposits.     “E”   is designed to compensate Lenders for amounts
payable under the Fees Regulations and is calculated by the Administrative Agent
as being the average of the most recent rates of charge supplied by the Lenders
to the Administrative Agent pursuant to paragraph 7 below and expressed in
pounds per £1,000,000.



5.   For the purposes of this Schedule:



  (a)   “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;     (b)   “Fees Regulations” means
the FSA Supervision Manual or such other law or regulation as may be in force
from time to time in respect of the payment of fees for the acceptance of
deposits;     (c)   “Fee Tariffs” means the fee tariffs specified in the Fees
Regulations under the activity group A.I Deposit acceptors (ignoring any minimum
fee or zero rated fee required pursuant to the Fees Regulations but taking into
account any applicable discount rate); and     (d)   “Tariff Base” has the
meaning given to it in, and will be calculated in accordance with, the Fees
Regulations.



6.   In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

Sch.- l.0l(m)

 



--------------------------------------------------------------------------------



 



7.   If requested by the Administrative Agent or the Company, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and the Company, the rate of charge payable
by such Lender to the Financial Services Authority pursuant to the Fees
Regulations in respect of the relevant financial year of the Financial Services
Authority (calculated for this purpose by such Lender as being the average of
the Fee Tariffs applicable to such Lender for that financial year) and expressed
in pounds per £1,000,000 of the Tariff Base of such Lender.   8.   Each Lender
shall supply any information required by the Administrative Agent for the
purpose of calculating its Additional Cost Rate. In particular, but without
limitation, each Lender shall supply the following information in writing on or
prior to the date on which it becomes a Lender:



  (a)   its jurisdiction of incorporation and the jurisdiction of the Lending
Office out of which it is making available its participation in the relevant
Loan; and     (b)   any other information that the Administrative Agent may
reasonably require for such purpose.

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.



9.   The percentages or rates of charge of each Lender for the purpose of A, C
and E above shall be determined by the Administrative Agent based upon the
information supplied to it pursuant to paragraphs 7 and 8 above and on the
assumption that, unless a Lender notifies the Administrative Agent to the
contrary, each Lender’s obligations in relation to cash ratio deposits, Special
Deposits and the Fees Regulations are the same as those of a typical bank from
its jurisdiction of incorporation with a Lending Office in the same jurisdiction
as such Lender’s Lending Office.   10.   The Administrative Agent shall have no
liability to any Person if such determination results in an Additional Cost Rate
which over- or under-compensates any Lender and shall be entitled to assume that
the information provided by any Lender pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.   11.   The Administrative Agent shall
distribute the additional amounts received as a result of the Mandatory Cost to
the Lenders on the basis of the Additional Cost Rate for each Lender based on
the information provided by each Lender pursuant to paragraphs 3. 7 and 8 above.
  12.   Any determination by the Administrative Agent pursuant to this Schedule
in relation to a formula, the Mandatory Cost, an Additional Cost Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.   13.   The Administrative Agent
may from time to time, after consultation with the Company and the Lenders,
determine and notify to all parties any amendments which are required to be made
to this Schedule in order to comply with any change in law, regulation or any

Sch.- l.0l(m)

 



--------------------------------------------------------------------------------



 



requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

Sch.-l.0l(m)

 



--------------------------------------------------------------------------------



 



Schedule 2.01

COMMITMENTS AND PRO RATA SHARES

                  Lender   Commitment     Pro Rata Share  
Bank of America, N.A.
  $ 32,500,000.00       21.666666667 %
BNP Paribas
    25,000,000.00       16.666666667 %
Harris N.A.
    25,000,000.00       16.666666667 %
Union Bank of California, N.A.
    25,000,000.00       16.666666667 %
US Bank, N.A.
    25,000,000.00       16.666666666 %
Comerica Bank
    17.500.000.00       11.666666666 %
 
           
Total
  $ 150,000,000.00       100.000000000 %
 
           

Sch. 2.01



--------------------------------------------------------------------------------



 



GRANITE CONSTRUCTION INCORPORATED
Schdule 5.05 (d)
PROJECT DEBT

                              Entity's Name   Payee   Interest   Terms  
Maturity     Balance as of           Rate             04/30/05  
Presidio Vista l, Ltd
  Dell USA, L.P., a Texas limited pship   7.50%   Interest only, payable
semi-annually, principal due at maturity     02/11/08     $ 4,003.877  
Presidio Vista l, Ltd
  Guy Bob Buschman   7.50%   Interest only, payable semi-annually, principal due
at maturity     03/17/08       2,336,530  
GEM1, LLC
  Washington Federal Savings   6.75%   Interest only, payable monthly, principal
due at maturity     03/31/06       2,382,379  
GEM1, LLC
  Washington Federal Savings   6.75%   Interest only, payable monthly, principal
due at maturity     10/15/06       3,407,338  
VAC, LLC
  Washington Mutual Bank, FA   4.44%   Monthly principal and interest    
03/01/34       6,788,039  
Vista Crossroads I, Ltd
  Texas State Bank   6.75%   Interest only, payable monthly, principal due at
maturity     10/01/07       3,500,000   Subtotal, Consolidated Entities Project
Debt                   $ 22,418.163  
 
                           
Highpoint Oaks, Ltd.
  Coppermark Bank   6.75%   Interest only, payable monthly, principal due at
maturity     09/30/06     $ 4,126,064  
Phase 1 Regional Park Limited Pship
  City of Sacramento   6.15%   Semi-annual principal and interest     09/01/26  
    8,228,125  
Phase 1 Regional Park Limited Pship
  GE Capital Business Asset Fund   8.15%   30 year amortization, balloon
08/01/2010     08/01/10       18,264,349  
Phase 1 Regional Park Limited Pship
  Northwestern Mutual Life Insurance   7.25%   25 year amortization, balloon
03/01/2021     03/01/21       17,282.840  
Phase 1 Regional Park Limited Pship
  Sacramento City Employee Retirement   7.30%   25 year amortization, balloon
09/01/2008     09/01/08       10.793.182  
 
                            Subtotal, Nonconsolidated Limited Partnerships
Project Debt                   $ 58,694,560  
 
                           
Total debt, GLC Investees
                      $ 81,112,723  

Sch. 5.05(d)



--------------------------------------------------------------------------------



 



GRANITE CONSTRUCTION INCORPORATED

Schedule 5.06
LITIGATION

USA ex rel Maxfield & Peterson v. Wasatch, Granite Construction Company, et al.,
Case No. 2:99CV-0040-PGC

Granite Construction Company, as a member of a joint venture, Wasatch
Constructors, is among a number of construction companies and the Utah
Department of Transportation that were named in a lawsuit filed in the United
States District Court for the District of Utah. The plaintiffs are two
independent contractor truckers who filed the lawsuit on behalf of the United
States under the federal False Claims Act seeking to recover damages and civil
penalties in excess of $46.4 million.

Among other things, the plaintiffs allege that certain defendants, who were
subcontractors to Wasatch, defrauded the Government by charging Wasatch for dirt
and fill material they did not provide and that Wasatch and UDOT knowingly paid
for such excess material. The plaintiffs also allege that Wasatch committed
certain other acts including providing substandard workmanship and materials;
failure to comply with clean air and clean water standards and the filing of
false certifications regarding its entitlement to the payment of bonuses.

The original complaint was filed in January 1999 and the Third Amended Complaint
was filed in February 2003. On May 30, 2003, Wasatch Constructors and the
coordinated defendants filed their motion to dismiss the Third Amended
Complaint. On December 23, 2003, the Court issued its order granting Wasatch
Constructors and the coordinated defendants’ motion to dismiss the Third Amended
Complaint but allowed the plaintiffs one last opportunity to amend their
complaint. Plaintiffs’ Fourth Amended Complaint was filed on July 12, 2004.
Granite believes that the allegations in the lawsuit are without merit and
intends to defend them vigorously.

Campos, et al. v. Abraxives, Granite Construction Company, et al.,
Case No. RG04161759

Granite Construction Company is one of approximately one hundred defendants
named in six California State Court lawsuits filed in 2004 where six plaintiffs
have, by way of various causes of action, including strict product and market
share liability, alleged personal injuries caused by exposure to silica products
and related materials during plaintiffs’ use or association with sandblasting or
grinding concrete. The plaintiffs in each lawsuit have categorized the
defendants as equipment defendants, respirator defendants, premises defendants
and sand defendants. Granite has been identified as a sand defendant, meaning a
party that manufactured, supplied or distributed silica-containing products.
Preliminary investigation reveals that Granite has not knowingly sold or
distributed abrasive silica sand for sandblasting.

Eldredge v. Las Vegas Valley Water District and Granite Construction Company,
Case No. A419853

On June 23, 1998, Plaintiff sustained a personal injury while working in a
trench clearing dirt around a broken Water District water line. Plaintiff filed
a worker compensation claim against Granite at the time of the injury. On
June 5, 2000, Plaintiff filed a complaint against the Water District alleging
negligence. Approximately, three years later Granite was included in the
lawsuit. The trial against only Granite began on May 23, 2005, and on May 27,
2005 the jury returned a general verdict on two causes of action (assault and
battery and intentional infliction of emotional distress) in favor of Plaintiff
and awarded damages against Granite in the amount of $8,900,000. On June 3,
2005, Plaintiff filed a Motion for Monetary Sanctions in the sum of $26,805,000.
The motion alleges Granite attempted to hide, bribe, or intimidate witnesses.
Granite is preparing the necessary post-trial motions for the court’s
reconsideration of the judgment and amount of award and a response to the Motion
for Monetary Sanctions. Granite intends to vigorously appeal the general verdict
judgment and oppose the post-trial motion for sanctions.

Sch. 5.06



--------------------------------------------------------------------------------



 



Granite Construction Incorporated
Schedule 5.09
Environmental Matters

Granite Construction in the normal course of business utilizes petroleum
(hydrocarbon) products which may be considered hazardous materials when
encountered at regulatory levels established by the Federal EPA or the Regional
State EPA. The utilization of these asphalt products, diesel, and gasoline over
the years of operations have the potential of creating exposure to environmental
clean up requirements. All underground tanks meet current requirements. There
are no pending governmental ordered clean up requirements. However, the
following represents estimates based on construction industry housekeeping
practices as encountered during our normal course of business. Except as
indicated with an “ * ”, these costs do not represent actual identified
exposures.

              Locations   Description   Amount    
San Jose, CA
  Aboveground Tanks, Surface Spills   $ 10,000  
Concord, CA
  Aboveground Tanks, Surface Spills, AC Plant     35,000  
Pleasanton, CA
  AC Plant     10,000  
Watsonville, CA
  Aboveground Tanks, Surface Spills     35,000  
Salinas, CA
  Aboveground Tanks, Surface Spills, AC Plant     10,000  
Felton, Ca
  Aboveground Tanks, Surface Spills, AC Plant     100,000  
Salinas, CA
  Former Underground Storage Tanks     200,000  
Bakersfield, CA
  Aboveground Tanks, Surface Spills, AC Plant     250,000  
Littlerock, CA
  Aboveground Tanks, Surface Spills, AC Plant     25,000  
Inyokern, CA
  Aboveground Tanks, Surface Spills, AC Plant     25,000  
Arvin, CA
  Aboveground Tanks, Surface Spills, AC Plant     25,000  
Coalinga, CA
  Aboveground Tanks, Surface Spills, AC Plant     50,000  
Los Banos, CA
  AC Plant     10,000  
Lee Vining, CA
  Aboveground Tanks, Surface Spills, AC Plant     15,000  
Bishop, CA
  Aboveground Tanks, Surface Spills, AC Plant     15,000  
Ducor, CA
  Aboveground Tanks, Surface Spills, AC Plant     15,000  
Tucson, AZ
  Aboveground Tanks, Surface Spills     10,000  
Huachuca City, AZ
  Aboveground Tanks, Surface Spills, AC Plant     15,000  
Marana, AZ
  Aboveground Tanks, Surface Spills, AC Plant     15,000  
Tucson, AZ
  Aboveground Tanks, Surface Spills, AC Plant     25,000  
Sparks, NV
  Aboveground Tanks, Surface Spills, AC Plant     100,000  
Carson City, NY
  Aboveground Tanks, Surface Spills, AC Plant     10,000  
Lockwood, NV
  Aboveground Tanks, Surface Spills, AC Plant     50,000  
West Haven, UT
  Aboveground Tanks, Surface Spills, AC Plant     25,000  
Salt City, UT
  Aboveground Tanks, Surface Spills, Former AC Plant     250,000  
Salt Lake City, UT
  Aboveground Tanks, Surface Spills, AC Plant     150,000  
Morgan County, UT
  Aboveground Tanks, Surface Spills     10,000  
Salt Lake City, UT
  Aboveground Tanks, Surface Spills     50,000  
Wasatch County, UT
  Aboveground Tanks, Surface Spills, AC Plant     10,000  
Sandy City, UT
  Aboveground Tanks, Surface Spills, AC Plant     100,000  
South Kearns, UT
  Aboveground Tanks, Surface Spills, AC Plant     25,000  
Ogden, UT
  Former AC Plant     400,000  
Salt Lake City, UT
  Former AC Plant     20,000  
North Ogden, UT
  Old fill material     250,000  
Sacramento, CA
  Aboveground Tanks, Surface Spills, AC Plant     500,000  
Rio Linda, CA
  Aboveground Tanks, Surface Spills, AC Plant     50,000  
Crescent City
  Aboveground Tanks, Surface Spills, AC Plant     1 ,000,000  
Ukiah, CA
  Aboveground Tanks, Surface Spills, AC Plant     700,000  
Longvale, CA
  Aboveground Tanks, Surface Spills, AC Plant     350,000  
Kelseyville, CA
  Aboveground Tanks, Surface Spills, AC Plant     1,100,000  
Arcata, CA
  Aboveground Tanks, Surface Spills, AC Plant     250,000  
City of Blue Lake, CA
  Aboveground Tanks, Surface Spills     40,000  
Santa Barbara, CA
  Aboveground Tanks, Surface Spills     25,000  
Buelton, CA
  Aboveground Tanks, Surface Spills, AC Plant     50,000  
Indio, CA
  Aboveground Tanks, Surface Spills, AC Plant     25,000  
29 Palms, CA
  Aboveground Tanks, Surface Spills, AC Plant     15,000  
El Centro, CA
  Aboveground Tanks, Surface Spills, AC Plant     25,000  
Tracy, CA
  Aboveground Tanks, Surface Spills, AC Plant     25,000  
French Camp, CA
  Aboveground Tanks, Surface Spills, AC Plant, Old Fill     500,000  
Lubbock, TX
  Aboveground Tanks, Surface Spills, AC Plant     100,000  
Lubbock, TX
  Aboveground Tanks, Surface Spills     75,000  
Lubbock, TX
  Surface Spills     50,000  
Tampa, FL
  Surface Spills     75,000  
Watsonville, CA
  Former Underground Storage Tanks     35,000  
Wappinger Falls, NY
  Aboveground Tanks, Surface Spills     100,000  
 
         
 
         
 
      $ 7,435,000  
 
         

Sch. 5.09



--------------------------------------------------------------------------------



 



Granite Construction Incorporated
Schedule 5.13(a) Part (1) and Part (2)
Subsidiaries and Other Equity Investments

As of 05/30/05

                                  Related Entity   GAAP     Capital            
      Name   Structure   Name   Ownership     Position   (1)      
Granite Construction Incorporated (“GCI”)
  CCorp                   C
Intermountain Slurry Seal, Inc.
  CCorp   GCI     100.00 %   investor   C
Pozzolan Products Company
  CCorp   GCI     100.00 %   investor   C
Wilcott Corporation
  CCorp   GCI     100.00 %   investor   C
GILC, Incorporated (“GILC”)
  CCorp   GCI     100.00 %   investor   C
 
      GCCo     99.00 %   LP    
GILC, LP
  LP   GILC     1.00 %   GP   C
Granite Construction International (“GCInt”)
  CCorp   GCI     100.00 %   investor   C
Granite Road Builders Ltd
  LP   GCInt     100.00 %   investor   C
Granite Construction Company (“GCCo”)
  CCorp   GCI     100.00 %   investor   C
Wilder Construction Company (“Wilder”)
  CCorp   GCCo     75.00 %   investor   C
Wilder Realty I, Inc.
  CCorp   Wilder     100.00 %   investor   C
Wilder Washington, Inc.
  CCorp   Wilder     100.00 %   investor   C
Axton Aggregate Partnership
  GP   Wilder     50.00 %   GP   E
Axton Aggregate Company
  GP   Wilder     50.00 %   GP   E
HLA / Wilder, a Joint Venture
  JV   Wilder     55.00 %   partner   E
Largo Properties, LLC
  LLC   GCCo     33.30 %   member   E
Riverside Motorsports Park, LLC
  LLC   GCCo     2.50 %   member   Cost
Thermwest Development, LLC
  LLC   GCCo     9.8 %   member   E
Brosamer/Granite, a Joint Venture
  JV   GCCo     30.27 %   managing   L
California Corridor Constructors, a Joint Venture
  JV   GCCo     30.00 %   partner   E
Granite Construction Company and J.D. Abrams, LP
  JV   GCCo     62.00 %   sponsor   C
Granite2/Sundt, a Joint Venture
  JV   GCCo     65.00 %   sponsor   E
Granite-Frontier Kemper, a Joint Venture
  JV   GCCo     82.00 %   sponsor   L
Granite-McCrossan
  JV   GCCo     60.00 %   managing   E
Granite-Myers, a Joint Venture
  JV   GCCo     41.20 %   managing   L
Granite/Myers, a Joint Venture
  JV   GCCo     54.10 %   managing   L
Granite-Myers-Rados, a Joint Venture
  JV   GCCo     55.00 %   sponsor   E
Granite/PCL, a Joint Venture
  JV   GCCo     64.70 %   sponsor   L
Granite/Q&D, a Joint Venture
  JV   GCCo     71 .8 %   managing   L
Granite/Rizzani de Eccher, a Joint Venture
  JV   GCCo     60.00 %   sponsor   C
Granite/Sundt, a Joint Venture
  JV   GCCo     55.00 %   sponsor   E
Hill Country Constructors
  JV   GCCo     70.00 %   sponsor   E
K-G Leasing, a Joint Venture
  JV   GCCo     30.00 %   partner   E
K-G-W Leasing, a Joint Venture
  JV   GCCo     23.00 %   partner   E
Kiewit/Granite, a Joint Venture
  JV   GCCo     25.00 %   partner   E
Las Vegas Monorail Team, a Joint Venture
  JV   GCCo     44.80 %   managing   L
Largo Constructors (LGS), a Joint Venture
  JV   GCCo     30.00 %   partner   E
Market Street Constructors
  JV   GCCo     69.00 %   sponsor   C
Minnesota Transit Constructors, a Joint Venture
  JV   GCCo     56.50 %   sponsor   C
Sierra Blanca Constructors, a Joint Venture
  JV   GCCo     52.00 %   sponsor   C
TGM Constructors
  JV   GCCo     25.00 %   partner   E
Tri-County Rail Constructors, a Joint Venture
  JV   GCCo     30.00 %   partner   E
Virginia Approach Constructors
  JV   GCCo     79.00 %   managing   C
Wasatch Constructors, a Joint Venture
  JV   GCCo     23.00 %   partner   E
Washington/Granite, a Joint Venture
  JV   GCCo     40.00 %   partner   E
Western Summit-TIC-Granite, a Joint Venture
  JV   GCCo     15.00 %   partner   E
WSCI /TIC/Granite, a Joint Venture
  JV   GCCo     15.00 %   partner   E
Yonkers Contracting Company, Inc. / Granite
                       
Construction Company, a Joint Venture
  JV   GCCo     40.00 %   partner   E

Sch 5.13 (a)

Page 1 of 2

 



--------------------------------------------------------------------------------



 

\

Granite Construction Incorporated
Schedule 5.13(a) Part (1) and Part (2)
Subsidiaries and Other Equity Investments

As of 05/30/05

                                  Related Entity   GAAP     Capital            
      Name   Structure   Name   Ownership     Position   (1)      
Granite Halmar Construction Company, Inc. (“GHCCo”)
  C Corp   GCI     100.00 %   investor   C
Granite Halmar - Fujitec America, a Joint Venture
  JV   GHCCo     45.00 %   managing   L
Halmar/Egis, a Joint Venture
  JV   GHCCo     100.00 %   partner   C
Halmar/Schiavone, a Joint Venture
  JV   GHCCo     100.00 %   partner   C
Granite Halmar/Schiavone, a Joint Venture
  JV   GHCCo     60.00 %   partner   C
GH/JMA, a Joint Venture
  JV   GHCCo     51.00 %   partner   C
Schiavone-Granite Halmar, a Joint Venture
  JV   GHCCo     40.00 %   partner   E
Granite Land Company (“GLC”)
  C Corp   GCI     100.00 %   investor   C
GLC Fort Worth, LLC (“GLCFW, LLC”)
  LLC   GLC     100.00 %   GP   C
 
      GLC     89.00 %   LP    
Presidio Vista I, LTD
  LP   GLCFW, LLC     1.00 %   GP   C
Main Street Ventures, LLC (“MSV”)
  LLC   GLC     90.00 %   managing   C
Main Street Ventures Project I, LLC
  LLC   MSV     100.00 %   managing   C
Granite-Mandalay Bay Finance, LLC
  LLC   GLC     70.00 %   member   E
Granite-Mandalay, LLC (“GM, LLC “)
  LLC   GLC     90.00 %   member   E
Oly-Granite General Partnership
  LP   GM, LLC     10.00 %   LP   E
Oly-Mandalay Bay General Partnership
  LP   GM, LLC     10.00 %   LP   E
Regional Park Limited Partnership
  LP   GLC     25.00 %   LP   E
Williamson Ranch Plaza, LP
  LP   GLC     25.00 %   LP   E
Granite Grado Ventures, LLC (“GGV”)
  LLC   GLC     90.00 %   managing   C
Granite Grado Ventures Project I, LLC
  LLC   GGV, LLC     100.00 %   managing   C
Granite Grado Ventures Project II, LLC
  LLC   GGV, LLC     100.00 %   managing   C
GLC/EPC McCormack Woods, LLC (“McCW, LLC”)
  LLC   GLC     99.90 %   managing   C
GEM1,LLC
  LLC   McCW, LLC     70.00 %   LP   C
VAC, LLC
  LLC   GLC     90.00 %   managing   C
GLC/Duc La Quinta LLC
  LLC   GLC     90.00 %   managing   C
GLC Vista Crossroads, LLC (“Vista LLC”)
  LLC   GLC     100.00 %   managing   C
 
      GLC     89.00 %   LP    
Vista Crossroads I, Ltd.
  LP   Vista LLC     1.00 %   GP   C
Highpoint Oaks, LLC
  LLC   GLC     66.27 %   LP   C
GLC/LP Shasta View, LLC
  LLC   GLC     99.00 %   managing   C
Granite SR 91 Corporation (“GSR91”)
  CCorp   GCI     100.00 %   investor   C
 
      GCI     99.00 %   LP    
Granite SR 91 , LP (“SR91 , LP”)
  LP   GSR91     1.00 %   GP   C
California Private Transportation Company, LP
  LP   SR91, LP     22.22 %   LP   E
GTC, Inc. (“GTC”)
  CCorp   GCI     100.00 %   investor   C
 
      GCI     99.00 %   LP    
GTC II, LP (“GTC, LP”)
  LP   GTC     1.00 %   GP   C
 
      GCI     69.88 %   LP    
WR II Associates, LTD
  LP   GTC, LP     1.00 %   GP   E
Paramount-Nevada Asphalt Company, LLC
  LLC   GCI     50.00 %   member   E
TIC Holdings, Inc
  CCorp   GCI     10.00 %   investor   Cost

 

(1)   C = Consolidated       E = Equity Method       L = Line Item

Sch 5.13 (a)

Page 2 of 2



--------------------------------------------------------------------------------



 



GRANITE CONSTRUCTION INCORPORATED
Schedule 5.13 (b)
SENIOR NOTE GUARANTORS

Granite Construction Company, a California corporation
Granite Land Company, a California corporation
Intermountain Slurry Seal, a Wyoming corporation
Pozzolan Products Company (dba Garco Testing), a Utah corporation
GILC, a California Limited Partnership
Granite Halmar Construction Company, Inc., a New York corporation

Sch. 5.13 (b)



--------------------------------------------------------------------------------



 



GRANITE CONSTRUCTION INCORPORATED
Schedule 5.16
INTELLECTUAL PROPERTY LITIGATION/CLAIMS MATTERS

Fieldturf International v. Granite Construction Company.
Case No. C 04-02952 BZ

In July 2004, a Complaint for alleged patent infringement (412 patent) of
synthetic turf product was filed by Fieldturf International against Granite
Construction Company. Fieldturf seeks a preliminary and permanent injunction.
Fieldturf alleges the artificial turf product Granite installed on the William
S. Hart project in Santa Clarita, California, violates Fieldturf’s patent.
Granite tendered the defense of this lawsuit to its subcontractor and supplier
of this turf, Sportexe Sportexe accepted the tender and has retained outside
counsel to defend Granite. The case is currently pending.

Sch. 5.16



--------------------------------------------------------------------------------



 



GRANITE CONSTRUCTION INCORPORATED
Schedule 5.21
UNRESTRICTED SUBSIDIARY MATTERS

NONE

Sch. 5.21

 



--------------------------------------------------------------------------------



 



GRANITE CONSTRUCTION INCORPORATED
Schedule 5.22
BURDENSOME AGREEMENTS

NONE

Sch. 5.22

 



--------------------------------------------------------------------------------



 



GRANITE CONSTRUCTION INCORPORATED
Schedule 7.01
EXISTING LIENS

                                              Balance as of   Debtor   Lien
Holder   Property   Maturity     05/31/05  
Granite Construction Company
  Benna Investments   Glendale NV property     12/01/07     $ 607,563  
Granite Construction Company
  Anderson/Watson   Williard UT (Wells Pit) property     12/22/19       287,171
 
 
                       
 
                  $ 894,734  

                                              Balance as of                    
  04/30/05  
Presidio Vista I, Ltd
  Dell USA, L.P., a Texas limited partnership   Project Debt - Presidio Vista  
  02/11/08       4,003,877  
Presidio Vista I, Ltd
  Guy Bob Buschman   Project Debt - Presidio Vista     03/17/08       2,336,530
 
GEM1, LLC
  Washington Federal Savings   Project Debt - McCormick Woods     03/31/06      
2,382,379  
GEM1, LLC
  Washington Federal Savings   Project Debt - McCormick Woods     10/15/06      
3,407,338  
VAC, LLC
  Washington Mutual Bank, FA   Project Debt - Village at Carmichael     03/01/34
      6,788,039  
Vista Crossroads I, Ltd
  Texas State Bank   Project Debt - Vista Crossroads     10/01/07      
3,500,000  
Highpoint Oaks, Ltd.
  Coppermark Bank   Project Debt - Highpoint Oaks     09/30/06       4,126,064  
Phase 1 Regional Park Limited Pship
  City of Sacramento   Project Debt - Granite Regional Park     09/01/26      
8,228,125  
Phase 1 Regional Park Limited Pship
  GE Capital Business Asset Fund   Project Debt - Granite Regional Park    
08/01/10       18,264,349  
Phase 1 Regional Park Limited Pship
  Northwestern Mutual Life Insurance   Project Debt - Granite Regional Park    
03/01/21       17,282,840  
Phase 1 Regional Park Limited Pship
  Sacramento City Employee Retirement Systems   Project Debt - Granite Regional
Park     09/01/08       10,793,182  
 
                       
 
                  $ 81,112,723  

Sch. 7.01

 



--------------------------------------------------------------------------------



 



GRANITE CONSTRUCTION INCORPORATED
Schedule 7.02 (a)
EXISTING INVESTMENTS

                      Balance as of   Company   Description   04/30/05  
Paramount-Nevada Asphalt
  LLP   $ 1,845,196  
Wilder Construction Company
  Minority Interest     0  
TIC Holdings, Inc.
  Minority Interest     4,177,005  
Waters Ridge II, LTD
  LP     381,637  
Williamson Ranch Plaza
  LP     0  
Granite Mandalay Bay
  LLC     5,565  
Granite Mandalay Finance
  LLC     0  
Granite Regional Park
  LP     0  
Highpoint Oaks
  LP     2,157,925  
CPTC L.P./SR91 L.P.
  LP     0  
Largo Properties
  LLC     1,726,539  
Thermwest Development
  LLC     522,039  
Schiavone/Granite Halmar (Times Square)
  Joint Venture     3,037,665  
Granite/Groves
  Joint Venture     0  
Kiewit/Granite (TCA)
  Joint Venture     0  
Kiewit/Granite (KG Leasing)
  Joint Venture     0  
Kiewit/Granite (E. Dam)
  Joint Venture     1,956  
Kiewit/Granite (Wasatch)
  Joint Venture     578,655  
Kiewit/Granite (KGW Leasing)
  Joint Venture     795,645  
Yonkers/Granite (Atlantic City)
  Joint Venture     27,245  
Granite/Myers (US-101 Bailey Road)
  Joint Venture     20,660  
Western Summit/TIC/Granite
  Joint Venture     0  
Granite/Kiewit (Tongue River)
  Joint Venture     0  
Granite/Sundt (1-17)
  Joint Venture     0  
Washington Granite
  Joint Venture     77,764  
Sampson/Granite (Cabrillo College)
  Joint Venture     0  
Minnesta Transit Constructors (Light Rail)
  Joint Venture     0  
River Mountain Constructors
  Joint Venture     0  
Granite2/Sundt (Supersition Hwy)
  Joint Venture     2,362,570  
Largo Constructors (LGS) (Largo Station)
  Joint Venture     49,617  
TGM Constructors (McAlpine Lock)
  Joint Venture     6,183,054  
South Corridor Constructors
  Joint Venture     30,000  
Tri-County Rail Constructors
  Joint Venture     6,219,865  
Las Vegas Monorail (Light Rail)
  Joint Venture     0  
 
      $ 30,200,602  

Sch. 7.02 (a)

 



--------------------------------------------------------------------------------



 



GRANITE CONSTRUCTION INCORPORATED
Schedule 7.02 (b)
INVESTMENT POLICY GUIDELINES
For Working Capital Portfolio
Effective: January 1, 2005

Purpose

Within the spectrum of activities of this Corporation, it is necessary to
provide a framework for the regular and continuous management of its investment
funds. Short term and intermediate term investments provide earnings on excess
cash while maintaining liquidity and working funds for the present and future
operations.

Investment Objectives

In order to provide control of all investments and cash, the Corporation has
established the following objectives regarding its investment policy:



s   Safety – the primary objective of the investment activities of the
Corporation is protection of capital. Each investment transaction shall seek to
first ensure that capital losses are avoided, whether they are from securities
defaults or erosion of market value.   s   Liquidity – the investment portfolio
must be structured in a manner that will provide sufficient liquidity to pay the
obligations of the Corporation. Any excess cash above the aforementioned
requirements may be invested in instruments with longer maturity.   s  
Diversification – the investment activity must ensure diversification of
investments that minimizes risk exposure to any one security and/or issuer.   s
  Investment Return – the Corporation seeks to maximize the return on all
investments within the constraints of safety and liquidity.

Duration

The duration of the portfolio including escrows and deposits shall be consistent
with the cash needs as determined by the cash forecast. Cash investments are
restricted to the average maturity of one (1) year from date of settlement. Any
investments with longer maturity than one year must be invested in instruments
issued by, guaranteed by, or insured by the U.S. Government or any of its
agencies. The average portfolio duration of escrows and deposit agreements shall
not exceed five (5) years.

Short-term investments shall be defined as instruments maturing in ninety-one
(91) days or more.

Marketability

Holdings should be of sufficient size and held in issues, which are traded
actively (except time deposits, loan participation, and master notes) to
facilitate transactions at minimum cost and accurate market valuations.

Trading

      The following individuals are authorized traders:
 
  Roxane C. Allbritton, Vice President & Treasurer
 
  Jigisha Desai, Assistant Treasurer
 
  Mary McCann-Jenni, Vice President & Controller
 
  Rebecca (Becky) M. Rinaldi, Treasury Manager

Page 1 of 4

 



--------------------------------------------------------------------------------



 



Any individual transaction conforming to the policy set forth herein or, any
transaction of an Investment Manager not conforming to the respective Investment
Manager’s policy shall be approved by one of the following officers or, any
transaction not conforming to the policy set forth herein must be approved by
any two of the following officers:

         
W. G. Dorey
  W. E. Barton   M. F. Donnino
M. E. Boitano
  J. H. Roberts    

Dealers and Banks for Trading

The following institutions are authorized dealers:

BA Securities
Lehman Brothers
Merrill Lynch
Salomon Smith Barney (Citigroup)

All purchased investments will be delivered to Bank of New York for safekeeping
and paid for upon receipt.

Safekeeping

The banks designated as safekeeping depositories in order of choice are:

Bank of New York (BNY Western Trust Company)

Each financial institution must provide timely confirmation/safekeeping receipts
on all investment transactions and provide monthly transaction reports.

Escrow

Escrows in lieu of retention are allowed at the following:

Comerica Bank*
Fleet National Bank*
Nevada Highway Fund (State of Nevada Treasury)*
Union Bank of California
US Trust of California
Wachovia Securities*

* Required by Owner

The types of investments will be guided by the terms of the escrow, but in all
cases the investment will be governed by the investment policy. Banks not
listed, but required by escrow agreement, will also be acceptable.

Reporting



s   Daily – An investment transaction sheet, sequentially numbered will be
processed for approval by an authorized officer.   s   Weekly and Monthly – A
portfolio will be provided to the President, Chief Operating Officer, Chief
Financial Officer and all traders.   s   Monthly – The fixed income portfolio
will be monitored against the performance of Donahue 7-day money market fund
compound yield.   s   For FASB 115 purposes, the Corporation classifies all
fixed income investments as “Held-to- Maturity.”

Page 2 of 4

 



--------------------------------------------------------------------------------



 



GRANITE CONSTRUCTION INCORPORATED
INVESTMENT POLICY GUIDELINES
For Working Capital January 1, 2005

                          | - - - - - At the time of purchase - - - - - |      
  Concentration             by   Concentration by Eligible Investments   Minimum
Credit Quality   Issuer   Portfolio  
Obligations issued by U.S. Government limited to:
  N/A   No Maximum   No Maximum
U.S. Treasury Bills/Bonds/Notes
               
 
               
Obligations of agencies of the U.S. Government limited to:
  N/A   $5,000,000 or 10% of total portfolio (whichever is greater)     40 %
Federal Farm Credit Bank
               
Federal Home Loan Bank
               
Federal Home Loan Mortgage Corp.
               
Federal National Mortgage Association
               
Student Loan Marketing Association
               
 
               
Obligations collateralized by U.S. Government securities limited to:
Repurchase Agreements
Reverse Repurchase Agreements
  Fully collateralized by U.S. Gov’t and Agency securities included in these
guidelines.
Collateral value plus accrued interest must exceed and be maintained at level
exceeding value of agreement.   $5,000,000 or 10% of total portfolio (whichever
is greater)     25 %
 
               
Obligations issued by U.S. owned domestic commercial banks limited to:
Banker’s Acceptance
Certificate of Deposit
  Limited to Top 25 U.S. Banks by deposit and assets.
Short-Term rating of A-1/P-1, or Long-Term rating of AAA/NR or AA/Aa (at the
time of purchase)   $5,000,000 or 10% of total portfolio (whichever is greater)
    50 %
 
               
Obligations issued by U.S. bank subsidiaries of Non U.S. Bank limited to:
Yankee Banker’s Acceptance
Yankee Certificates of Deposit
(all securities U.S. dollar denominated)
  Limited to Top 25 World Banks by deposit and assets.
Short-Term rating of A-1/P-1, or Long-Term rating of AAA/NR or AA/Aa (at the
time of purchase)   $5,000,000 or 10% of total portfolio (whichever is greater)
    40 %
 
               
Obligations of major U.S. corporations, banks and U.S. holding companies limited
to:
Commercial Paper
  Any TWO of three rating services: A-1/P-1/F-1 S&P, Moody’s, Fitch (at the time
of purchase)   $5,000,000 or 10% of total portfolio (whichever is greater)    
75 %
 
               
 
  Any split-rated of three rating services: A1/P2, A2/P1 S&P, Moody’s, Fitch (at
the time of purchase) Must be publicly traded Corporation Must have at least
$20B in Market Capitalization (at the time of purchase)   $5,000,000 or 10% of
Commercial Paper portfolio (whichever is greater)   30% of Overall Commercial
Paper portfolio or 22.5% of
Total Portfolio
 
               
 
  Any TWO of three rating services: A-2/P-2/F-2 S&P, Moody’s, Fitch Must be
publicly traded Corporatio Must have at least $20B in Market Capitalization
(at the time of purchase)   $5,000,000 or 10% of Commercial Paper portfolio
(whichever is greater)   20% of Overall Commercial
Paper portfolio or 15% of
Total Portfolio

Page 3 of 4

 



--------------------------------------------------------------------------------



 



GRANITE CONSTRUCTION INCORPORATED
INVESTMENT POLICY GUIDELINES
For Working Capital Portfolio
Effective: January 1, 2005

                          | - - - - - At the time of purchase - - - - - |      
  Concentration             by   Concentration by Eligible Investments   Minimum
Credit Quality   Issuer   Portfolio  
Loan Participation
Master Notes
  Same as commercial paper credit
quality requirements   $5,000,000 or 10% of total portfolio (whichever is
greater)     25 %
 
               
Money Market Funds
  Any TWO of three rating services: AAAm/Aaa/AAA
S&P, Moody’s, Fitch (at the time of purchase)   $5,000,000 or 10% of total
portfolio (whichever is greater)     50 %
 
               
Taxable & Tax-exempt investments limited to:
Auction Rate Preferred Bonds
Auction Rate Certificates
  S&P: A-1, AA or better, Sp-1 AND Moody’s: P-1, Aa or better, VMIG-1  
$5,000,000 or 10% of total portfolio (whichever is greater)     25 %
Municipal Notes
               
Municipal Bonds
               
Money Market Funds
               

Page 4 of 4

 



--------------------------------------------------------------------------------



 



GRANITE CONSTRUCTION INCORPORATED
Schedule 7.02 (b)
INVESTMENT POLICY GUIDELINES
For High-Yield Portfolio
Effective: February 1, 2004

Statement of Purpose

Cash is the major source of working capital for the present and future
operations of Granite. Managing the cash to ensure the liquidity necessary to
meet Granite’s business needs is of paramount importance. Any cash balances
above those necessary for day-to-day working capital requirements are available
for longer-term investments. These investments can be held for a longer interval
to enhance the portfolio yield, and add diversification, without loosing sight
of capital preservation within this policy’s guidelines.

Investment Objectives

The investment objective of this portfolio is to seek consistency of investment
return with emphasis on capital appreciation and secondarily capital
preservation with a goal of either equaling or exceeding the Composite Policy
Index. The Composite Policy Index is defined, as an Index comprised of several
indices corresponding to the various mutual funds being used in this portfolio
as per the asset allocation study. Therefore, the investment objectives are:



  q   Investment Return: Optimize the investment returns within the constraints
of this policy.     q   Safety: Emphasize preservation of capital assets over
economic business cycles.     q   Diversification:



  §   Provide investments in mutual fund companies that have sufficient number
of funds with different investment characteristics.     §   Select funds from
mutual fund companies that provide a balanced investment approach that can be
diversified among the major assets classes and will provide sufficiently varied
risk/return characteristics (see Exhibit A).

Performance Measurement Guidelines

Normally, investment performance should be judged over a complete economic cycle
(typically 3 to 5 years). Since short-term results are not usually meaningful,
true investment success will be looked at as a long-term proposition. To
accomplish this, the performance measurement guidelines are:



  q   To manage the concentration in any one class of mutual funds, the
portfolio will be invested based on an asset allocation study prepared by an
outside investment advisory firm and managed accordingly. Periodically, the
Composite Policy Index will be modified to coincide to the most recent asset
allocation study.     q   To invest in funds that will have ratings from
Morningstar of 3, 4, or 5 and will be comparable in performance to the
respective indices, e.g. growth fund index, growth and income index, etc. (see
Exhibit B)     q   To determine if the investment guidelines are being followed,
a review of fund performance will be prepared each quarter by an outside
investment advisory firm. The review will take into consideration overall
economic conditions as well as the risk and return objectives of these
guidelines.

Page 1 of 5

 



--------------------------------------------------------------------------------



 



Marketability

Investments should be of sufficient size and be held in issues, which are traded
actively to facilitate transactions at minimum cost and accurate market
valuations.

Trading

The following individuals are authorized traders:

Roxane C. Allbritton, Vice President/Treasurer
Jigisha Desai, Director of Corporate Treasury
Mary McCann-Jenni, Controller
Rebecca (Becky) M. Rinaldi, Treasury Manager

Any individual transaction conforming to the policy set forth herein shall be
approved by one of the following officers or, any transaction not conforming to
the policy set forth herein must be approved by any two of the following
officers:

         
W. G. Dorey
  W. E. Barton   M. F. Donnino
M. E. Boitano
  J. H. Roberts    

Mutual Funds

The following mutual funds are authorized:

Franklin Small Cap Fund
Loomis Sayles
Pimco Bond Fund
Putnam Mutual Funds
Lord Abbett Mid Cap Value Fund
Fremont U.S. Micro-Cap Fund (closed to new investors)

All purchased investments will be delivered to the custodian bank for
safekeeping and paid for upon receipt.

Safekeeping

The institutions designated as a safekeeping depository are:

Fleet Bank
Merrill Lynch

The custodian bank must provide timely confirmation/safekeeping receipts on all
investment transactions and provide monthly transaction reports.

Reporting



  §   Daily — Upon a settlement of trade, an investment transaction sheet,
sequentially numbered will be processed for approval by an authorized officer.  
  §   Monthly and quarterly — Financial reporting requirements for GAAP.     §  
Monthly — The mutual fund portfolio will be evaluated based on a unit-based
performance analysis and will be distributed to the President, Chief Operating
Officer, Chief Financial Officer and all traders.

Page 2 of 5

 



--------------------------------------------------------------------------------



 



§   Quarterly- A risk-adjusted performance analysis and a composite policy index
analysis of funds will be prepared by an outside advisory firm.   §   Quarterly
— An asset allocation status, indicating out of balance funds rebalancing (if
any) that is required.   §   An outside firm will do an asset allocation study
every three (3) years.   §   For FASB 115 purposed, the Corporation classifies
mutual fund investments as “Available-for-Sale Securities.”

Page 3 of 5

 



--------------------------------------------------------------------------------



 



GRANITE CONSTRUCTION
HIGH YIELD PORTFOLIO
INVESTMENT OBJECTIVES
EXHIBIT A

In order to comply with the investment objectives of the Granite Construction
High Yield Investment Guidelines, the following investment funds shall be
available for investments:

Putnam International Growth Fund
(As of 10/22/03: Morningstar rating of 4 stars)

The Fund invests in established and emerging markets in more than 25 countries
in order to maximize the value of its investments over time. The Fund invests in
stocks of both large and small foreign companies that offer above-average growth
potential at exceptionally attractive prices.

Putnam Vista Fund
(As of 10/22/03: Morningstar rating of 3 stars)

The Fund invests mainly in well-researched growth stocks of medium-sized
companies. The Fund’s investment strategy is focused on mid-capitalization
growth stocks, issued by medium-sized companies that do not carry as much risk
as small-company stocks but are not usually as thoroughly researched as
large-company stocks. Because of this, there is a greater opportunity for
Putnam’s research to play a significant role in realizing a stock’s potential.

Putnam Voyager Fund
(As of 10/22/03: Morningstar rating of 3 stars)

The Fund invests mainly in common stocks of U.S. companies, with a focus on
growth stocks. Growth stocks are issued by companies that the Fund manager
believes are fast-growing and whose earnings are likely to increase over time.
Growth in earnings may lead to an increase in the price of the stock. The Fund
invests mainly in mid-sized and large companies, although it can invest in
companies of any size.

Putnam Investors A Fund
(As of 10/22/03: Morningstar rating of 2 stars)

The Fund seeks long-term growth by investing mainly in common stocks of larger,
well-established companies. By selecting stocks from a range of industries, the
Fund’s managers seek to balance potential risk and reward by providing a
significant level of diversification.

Franklin Balance Sheet Investment Fund
(As of 10/22/03: Morningstar rating of 5 stars)

The Fund seeks high total return, of which capital appreciation and income are
components. Under normal market conditions, the Fund invests most of its assets
in equity securities of companies the Fund’s manager believes are undervalued at
the time of purchase but that have the potential for significant capital
appreciation. Common stocks and preferred stocks are examples of equity
securities.

Page 4 of 5

 



--------------------------------------------------------------------------------



 



The Putnam Fund of Growth and Income
(As of 10/22/03: Morningstar rating of 2 stars)

The Fund invests mainly in common stocks of U.S. companies, with a focus on
value stocks that offer the potential for capital growth, current income, or
both. Value stocks are those that the Fund’s manager believes are currently
undervalued by the market. The Fund looks for companies undergoing positive
change. If it is correct and other investors recognize the value of the company,
the price of the stock may rise. The Fund invests mainly in large companies.

Loomis Sayles Bond Fund
(As of 10/22/03: Morningstar rating of 5 stars)

The Fund seeks high total investment return through a combination of current
income and capital appreciation. The Fund normally invests at least 65% of
assets in investment-grade debt securities and convertibles. It may invest the
balance of assets in securities rated below BBB. The Fund may invest up to 20%
of assets in preferred stocks. It may invest without limit in Canadian issues,
and may invest up to 20% of assets in securities issued in other foreign
countries.

PIMCO Total Return Bond Fund
(As of 10/22/03: Morningstar rating of 3 stars)

The Fund seeks total return consistent with preservation of capital. The Fund
invests at least 65% of assets in debt securities, including U.S. government
securities, corporate bonds, and mortgage-related securities. It may invest up
to 20% of assets in securities denominated in foreign currencies. The portfolio
duration generally ranges from three to six years.

Lord Abbett Mid-Cap Value Fund
(As of 10/22/03: Morningstar rating of 4 stars)

The Fund seeks capital appreciation by investing in the stocks of mid-sized
companies that are believed to be undervalued in the marketplace. To pursue this
goal, the Fund normally invests at least 80% of its net assets, plus the amount
of any borrowings for investment purposes, in equity securities of mid-sized
companies, those with market capitalization of roughly $500 million to $10
billion, at the time of purchase. This market capitalization range may vary in
response to changes in the markets. The Fund will provide shareholders with at
least 60 days notice of any change in this policy. Equity securities in which
the Fund may invest include common stocks, convertible bonds, convertible
preferred stocks, depository receipts and warrants.

Fremont U.S. Micro-Cap Fund (closed to new investors)
(As of 10/22/03: Morningstar rating of 4 stars)

The Fund seeks long-term capital appreciation through investing in the nation’s
smallest and fastest-growing publicly traded companies. The U.S. micro-cap stock
market is home to entrepreneurially managed companies with exceptional growth
prospects. With minimal Wall Streetl coverage and low institutional ownership,
micro-cap stocks represent the least efficient sector of the market.
Research-driven investors can uncover some terrific growth companies trading at
very reasonable valuations.

Page 5 of 5

 



--------------------------------------------------------------------------------



 



GRANITE CONSTRUCTION INCORPORATED
Schedule 7.02 (j)
WILDER INVESTMENTS

                              Date   Number of Shares     Amount Paid  
03/31/00
    1,333,929     $ 13,156,637  
09/30/00
    15,817       166,553  
12/31/00
    150,000       1,518,000  
03/31/01
    450,000       4,554,000  
04/30/02
    698,483       7,948,737  
04/30/04
    643,348       9,219,177  
 
    3,291,577     $ 36,563,104  

Sch. 7.02 (j)

 



--------------------------------------------------------------------------------



 



GRANITE CONSTRUCTION INCORPORATED
Schdule 7.03
EXISTING INDEBTEDNESS

                                              Interest         Balance as of
Borrower   Lender’s Name     Description   Rate   Maturity     05/31/05
Granite Construction Company
  Anderson Watson   Real Estate property - Wells Pit   4.50%   12/22/19     $
287,171
Granite Construction Company
  Benna Investments   Real Estate property   6.50%   12/01/07       607,563
Granite Construction Company
  Rosemary’s Mountain   Aggregate property   8.82%   12/01/12       1,100,000
Granite Construction Incorporated
  Private Placement Due 03/15/10   Refinance debt & general corporate purposes  
6.54%   03/15/10       33,333,336
Granite Construction Incorporated
  Private Placement Due 05/01/13   Refinance debt & general corporate purposes  
6.96%   05/01/13       66,666,667
Granite Construction incorporated
  BNP Paribas   $30MM notional amount floating interest rate swap agreement   6
Mth
LIBOR +
386.75 bps   09/15/05       194,803
Granite Construction Incorporated
  BNP Paribas   $20MM notional amount floating interest rate swap agreement   6
Mth
LIBOR +
418.00 bps   11/01/05       117,215
 
                        $ 102,306,755

                                                                           
Balance as of                                     04/30/05
Presidio Vista I, Ltd
  Dell USA, L.P., a Texas limited partnership   Project Debt - Presidio Vista  
  7.50 %     02/11/08     $ 4,003,877
Presidio Vista I, Ltd
  Guy Bob Buschman   Project Debt - Presidio Vista     7.50 %     03/17/08      
2,336,530
GEM1, LLC
  Washington Federal Savings   Project Debt - McCormick Woods     6.75 %    
03/31/06       2,382,379
GEM1, LLC
  Washington Federal Savings   Project Debt - McCormick Woods     6.75 %    
10/15/06       3,407,338
VAC, LLC
  Washington Mutual Bank, FA   Project Debt - Village at Carmichael     4.44 %  
  03/01/34       6,788,039
Vista Crossroads I, Ltd
  Texas State Bank   Project Debt - Vista Crossroads     6.75 %     10/01/07    
  3,500,000
Highpoint Oaks, Ltd.
  Coppermark Bank   Project Debt - Highpoint Oaks     6.75 %     09/30/06      
4,126,064
Phase 1 Regional Park Limited Pship
  City of Sacramento   Project Debt - Granite Regional Park     6.15 %    
09/01/26       8,228,125
Phase 1 Regional Park Limited Pship
  GE Capital Business Asset Fund   Project Debt - Granite Regional Park     8.15
%     08/01/10       18,264,349
Phase 1 Regional Park Limited Pship
  Northwestern Mutual Life Insurance   Project Debt - Granite Regional Park    
7.25 %     03/01/21       17,282,840
Phase 1 Regional Park Limited Pship
  Sacramento City Employee Retirement Systems   Project Debt - Granite Regional
Park     7.30 %     09/01/08       10,793,182
 
                                  $ 81,112,723

                                                                            As
of 04/30/05 Principal   Insurer     Description     Penal Sum     Maturity    
Cost to Complete
Granite Construction Company, Granite Halmar Construction Company, Inc.,
 
Federal Insurance Company. St. Paul Travelers
  Payment and Performance Bonds on various construction projects    
6,100,641,240     varies     1,846,161,317
Intermountain Slurry Seal, Inc., and Pozzolan Products Company
          Miscellaneous Bonds in support of permitting, licensing, and
reclamation     40,154,534     varies     40,154,534
 
                  $ 6,140,795,774             $ 1,886,315,851

Sch. 7.03

 



--------------------------------------------------------------------------------



 



Granite Construction Incorporated
Schedule 7.06
EXISTING LEASES

                                                        Annual     Lessor  
Description       Maturity       Payments                    
Granite Construction Company as a lessee
                             
Hansen & Sinnot Estate
  Quarry Property       07/31/14         19,500    
Haber/Kester Property
  Quarry Property       07/31/14         19,500    
Castro Valley Properties, Inc.
  Quarry Property       12/31/20         350,000    
Julia C. Matthews
  Quarry Property       12/31/09         26,400    
Topo Ranch (Singleton Group)
  Quarry Property       06/30/07         22,500    
Lonestar California, Inc.
  Hot Plant       04/09/08         200,000    
City of Willits
  Quarry Property       11/25/08         100,005    
Rowland
  Quarry Property       06/30/09         50,000    
Donald and Carol Graham
  Hot Plant       12/31/09         96,000    
The Pacific Lumber Company
  Material Sales Agreement       04/30/12         24,000    
Rossi Materials
  Quarry Property       01/31/05         2,100    
R. Vogt & A. Koustas
  Rental Office       02/14/07         53,469    
Tsakopoulos Family Trust
  Quarry Property       03/06/53         12,500    
Marvin L. Oats Trust
  Rental Office       11/01/07         198,132    
AT Realty
  Rental Office       05/31/06         88,800    
Morelli Realty LLC
  Rental Office       01/31/06         42,900    
Anne V. Crawford Hall
  Quarry Property       12/31/14         100,000    
Barker, Raymond, Carol, & Raymond Jr.
  Rental Office       06/30/06         48,000    
Little Rock Sand and Gravel
  Pit       04/30/11         200,928    
Standard Hill Mining Co.
  Quarry Property       02/29/08         22,126    
Famoso Cattle Company
  Quarry Property       12/31/08         25,000    
Tejon Ranch Co.
  Pit       10/31/09         60,000    
M. Prickett & P Dixon, individuals
  Rental Office       07/31/20         36,000    
L. R. Peterson and E. W. McGah
  Hot Plant       01/02/16         80,000    
W. P. R. R. Co.
  Pit       06/01/07         3,750    
Richard Rose
  Pit       12/26/06         3,000    
Joseph, Russell, & David Rose
  Pit       12/26/06         3,000    
Jackling Aggregates Limited
  Pit       12/31/05         72,000    
Chemical Lime Co. of Arizona
  Material Sales Agreement       10/31/07         800,000    
RMC Pacific Materials Inc.
  Plant Lease       10/31/06         125,000    
RMC Pacific Materials Inc.
  Plant Lease       09/04/06         600,000    
Ricardo Jimenez, Jr.
  Pit       06/30/46         12,000    
Recupido, Fredrick R.
  Rental Office       12/27/06         20,000    
Gibbons Realty Co.
  Pit       05/07/05         11,274    
Walker Development
  Pit       12/31/09         75,000    
Rae Baker Trust
  Pit       12/31/06         2,000    
Heber Bank Block, LLC
  Quarry Property       05/31/06         2,738    
Bingelli Rock Products Inc, et al
  AC Plant       10/31/11         10,000    
FCC Equipment Financing, Inc.
  Construction Equipment       08/31/05         42.560    
FCC Equipment Financing, Inc.
  Construction Equipment       09/30/05         29,790    
Granite Land Company as a lessee
                             
The Realty Assoc. Fund V, LP
  Rental Office       02/28/07         174,431    
Intermountain Slurry Seal as a lessee
                             
Bennafit Investment, LLC
  Plant Lease       04/14/07         52,080    
Muller, Raymond J. and Franchon L.
  Quarry Property       03/07/16         24,000    
Roberta Johnson
  Quarry Property       04/15/08         10,000    
Mons Montis Land Co.
  Quarry Property       11/23/09         40,000    
City of Los Angeles
  Quarry Property       03/31/05         669    
City of Los Angeles
  Quarry Property       06/30/05         300    
Pozzolan Products Company as a lessee
                             
Granite Construction Co.
  Rental Office       05/31/05         14,040    
Granite Halmar Construction Company, Inc. as a lessee
                             
Moroz Surf Holding
  Rental Office       03/31/05         18,249    
Morelli Realty LLC
  Rental Office       01/31/06         43,764    
NY/NJ Port Authority
  Rental Office       12/31/06         80,000    
AT Realty Co.
  Rental Office       05/31/06         72,000    
NRP LLC, 1
  Rental Office       04/30/07         66,300    
JR Building Assoc.
  Rental Office       01/31/07         36.990                    
 
                      $ 4,322,795    

Sch 7.06

 



--------------------------------------------------------------------------------



 



Schedule 10.02

Eurodollar and Domestic Lending Offices;
Addresses for Notices

BORROWER:

Granite Construction Incorporated

Granite Construction Incorporated
P. 0. Box 50085
Watsonville, CA 95077

     
Attention:
  William Barton, Vice President/Chief Financial Officer
Telephone:
  (831) 761-4704
Facsimile
  (831) 722-9657
Email:
  bbarton@gcinc.com
Web site:
  http://www.graniteconstruction.com

with a copy to:

Granite Construction Incorporated
585 West Beach Street
Watsonville, CA 95076

     
Attention:
  Roxane Allbritton, Treasurer
Telephone:
  (831) 761-4772
Facsimile
  (831) 728-1701
Email:
  rallbritton@gcinc.com

Sch. 10.02



--------------------------------------------------------------------------------



 



ADMINISTRATIVE AGENT:

(for lending and administrative notices (including payments and Requests for
Credit Extensions)):

Bank of America, N.A.
Mail Code: CA4-702-02-25
2001 Clayton Road, Building B
Concord, CA 94520

         
Attention:
  Sally Escosa
Telephone:
  (925) 675-8421  
Facsimile:
  (925) 969-2637  
Email:
  rosalia.m.escosa@bankofamerica.com
Account No.:
  3750836479  
Ref:
  Granite Construction
ABA#
  111000012  

(for all purposes other than lending and administrative notices):

Bank of America, N.A.
Mail Code: WA1-501-37-20
800 5th Avenue, Floor 37
Seattle, WA 98104

     
Attention:
  Brenda H. Little, Assistant Vice President
Telephone:
  (206) 358-0048
Facsimile:
  (206) 358-0971
Email:
  brenda.h.little@bankofamerica.com

L/C ISSUER:

Bank of America, N.A.
Trade Operations — Los Angeles #226521
333 S. Beaudry Avenue, 19th Floor
Mail Code: CA9-703-19-23
Los Angeles, CA 90017-1466

     
Attention:
  Tai Anh Lu
Telephone:
  (213) 345-0145
Facsimile:
  (213) 345-6684
Email:
  tai_anh.lu@bankofamerica.com

Sch. 10.02



--------------------------------------------------------------------------------



 



BANK OF AMERICA, N.A., as a Lender
333 S. Hope Street
Mail Code: CA9-193-24-05
Los Angeles, CA 90071

     
Attention::
Telephone:
Facsimile:
Email:
  Robert Troutman
(213) 621-8765
(213) 621-8793
bob.troutman @ bankofamerica.com

Sch. 10.02



--------------------------------------------------------------------------------



 



BNP PARIBAS

Credit Contact:

BNP Paribas
One Front Street, 23rd Floor
San Francisco, CA 94111

     
Attention:
  Jamie Dillon (primary contact)
 
  Managing Director
 
  Mary-Ann Wong (secondary contact)
Telephone:
  (415) 772-1300 (general)
 
  (415) 772-1366/1355 (direct)
Facsimile:
  (415) 291-0563
Email:
  jamie.dillon@americas.bnpparibas.com
 
  mary-ann.wong@americas.bnpparibas.com

Operations Contact:

BNP Paribas
919 3rd Avenue
New York, NY 10022
Attention:
  John Smith
Telephone:
  (212) 471-6626
Facsimile:
  (212) 841-2682
Email:
  john.smith@americas.bnpparibas.com

Wire Transfer Instructions:

The Federal Reserve Bank of New York
BNP Paribas New York
ABA #026007689 (CHIPS: 768)
For Account of: BNP Paribas San Francisco
                           BNPAUS6S
FFC: LOAN SERVICING
Account #521 315 434 01
Reference: Granite Construction
Attention: San Francisco Loan Operations

Sch. 10.02



--------------------------------------------------------------------------------



 



     HARRIS N.A.

Credit Contact:

Harris N.A.
111 West Monroe Street, 10th Floor
Chicago, IL 60603
Attention:
  Isabella Battista
 
  Relationship Manager
Telephone:
  (312) 293-8358
Facsimile:
  (312) 765-8105

Operations Contact:

Harris N.A.
111 West Monroe Street, 17th Floor
Chicago, IL 60603
Attention:
  Elaine Scott
 
  Loan Specialist
Telephone:
  (312) 461-5112
Facsimile:
  (312) 293-5884

Wire Transfer Instructions:

Harris N.A.
Chicago, IL
ABA #071000288
Account #109-535-5
Reference: Granite Construction
Attention: Loan Accounting

Sch. 10.02



--------------------------------------------------------------------------------



 



UNION BANK OF CALIFORNIA, N.A.

Credit Contact:

Union Bank of California, N.A.
99 Almaden Boulevard
Suite 200
San Jose, CA 95113
Attention:
  Matt J. Tanzi
 
  Vice President
Telephone:
  (408) 279-7773
Facsimile:
  (408) 280-7163
Email:
  matteo.tanzi@uboc.com

Operations Contact:

Union Bank of California, N.A.
601 Potrero Grande Drive
Monterey Park, CA 91754
Attention:
  Maria L. Suncin
 
  Loan Opeation T.L.
Telephone:
  (323) 720-2870
Facsimile:
  (323) 724-6198
Email:
  maria.suncin@uboc.com

Wire Transfer Instructions:

Union Bank of California, N.A.
Monterey Park, CA
ABA #122000496
Account#77070196431
Account Name: Wire Transfer Clearing
Attention: Commercial Loan Operations
Reference: Granite Construction

Sch. 10.02

 



--------------------------------------------------------------------------------



 



U.S. BANK N.A.

Credit Contact:
U.S. Bank N.A.
1331 N. California Boulevard
Suite 350
Walnut Creek, CA 94596

     
Attention:
  R. Michael Law
 
  Senior Vice President
Telephone:
  (925) 942-9412
Facsimile:
  (925) 945-6919
Email:
  michael.law@usbank.com

Operations Contact:

U.S. Bank N.A.
555 S.W. Oak Street, PL7
Portland, OR 97204

      Attention:   Tony Wong Telephone:   (503) 275-3252 Facsimile:   (503)
275-8181

Wire Transfer Instructions:

U.S. Bank N.A.
ABA #123000220
Account No.: 00340012160600
Reference: Granite Construction
Attention: Commercial Wires in Process

Sch. 10.02

 



--------------------------------------------------------------------------------



 



COMERICA BANK

Credit Contact:

Comerica Bank
611 Anton Boulevard
Suite 400
Costa Mesa, CA 92626

     
Attention:
  Elise M. Walker
 
  Vice President
Telephone:
  (714) 433-3226
Facsimile:
  (714) 433-3236
Email:
  emwalker@comerica.com

Operations Contact:

Comerica Bank
611 Anton Boulevrad
Suite 400
Costa Mesa, CA 92626

     
Attention:
  Regina C. McGuire
 
  Corporate Relationship Administrator
Telephone:
  (714) 433-3227
Facsimile:
  (714) 433-3236
Email:
  rcmcguire@comerica.com

Wire Transfer Instructions:

Comerica Bank
ABA #072000096
Account #21585-90010
Benefit: Commercial Loan Servicing
Reference: Granite Construction

Sch. 10.02

 



--------------------------------------------------------------------------------



 



Schedule 10.07

PROCESSING AND RECORDATION FEES

The Administrative Agent will charge a processing and recordation fee (an
“Assignment Fee”) in the amount of $2,500 for each assignment; provided,
however, that in the event of two or more concurrent assignments to members of
the same Assignee Group (which may be effected by a suballocation of an assigned
amount among members of such Assignee Group) or two or more concurrent
assignments by members of the same Assignee Group to a single Eligible Assignee
(or to an Eligible Assignee and members of its Assignee Group), the Assignment
Fee will be $2,500 plus the amount set forth below:

                              Transaction     Assignment Fee      
First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)
      -0-                  
Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)
    $ 500                

Sch. 10.07

 



--------------------------------------------------------------------------------



 



EXHIBIT A

FORM OF LOAN NOTICE

Date:                                          ,                     

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

     Reference is made to that certain Credit Agreement, dated as of June 24,
2005 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Granite Construction Incorporated, a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

The Borrower hereby requests (select one):

o A Borrowing of Revolving Loans                                o A conversion
or continuation of Loans

1. On                                          (a Business Day).

2. In the amount of                                         .

3. Comprised of                                         .
                           [Type of Loan requested]

4. In the following currency:                                         

5. For Eurodollar Rate Loans: with an Interest Period of                     
months.

     The Revolving Borrowing, if any, requested herein complies with the
provisos to the first sentence of Section 2.01 of the Agreement.

            GRANITE CONSTRUCTION INCORPORATED
      By:         Name:         Title:        

A-l

 



--------------------------------------------------------------------------------



 



EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:                                         ,                     

     
To:
  Bank of America, N.A., as Swing Line Lender
 
  Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

     Reference is made to that certain Credit Agreement, dated as of June 24,
2005 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Granite Construction Incorporated, a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

     The undersigned hereby requests a Swing Line Loan:

     1. On                                          (a Business Day).

     2. In the amount of $                                          .

     The Swing Line Borrowing requested herein complies with the requirements of
the provisos to the first sentence of Section 2.04(a) of the Agreement.

            GRANITE CONSTRUCTION INCORPORATED
      By:         Name:         Title:          

B-l

 



--------------------------------------------------------------------------------



 



EXHIBIT C

FORM OF NOTE

                                        ,                     

     FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay
to                                          or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the Borrower under that certain Credit Agreement, dated as of June 24, 2005
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among the Borrower, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

     The Borrower promises to pay interest on the unpaid principal amount of
each Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in the currency in which such Revolving Loan was
denominated and in Same Day Funds at the Administrative Agent’s Office for such
currency. If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.

     This Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. This Note is also entitled to the benefits of
the Guaranty. Upon the occurrence and continuation of one or more of the Events
of Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount, currency and maturity of its Loans and payments with respect
thereto.

     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

C-l

 



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA.

            GRANITE CONSTRUCTION INCORPORATED
      By:         Name:           Title:          

                  By:         Name:           Title:          

C-2

 



--------------------------------------------------------------------------------



 



EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                                         , 200_

     The undersigned refers to that certain Credit Agreement, dated as of
June 24, 2005 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Granite
Construction Incorporated, a Delaware corporation (the “Borrower”), the
financial institutions from time to time party thereto (collectively, the
“Lenders”) and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender (the “Administrative Agent”). Unless otherwise defined herein,
each capitalized term used herein has the meaning assigned thereto in the Credit
Agreement.

     The undersigned Responsible Officer of the Borrower hereby certifies as of
the date hereof that s/he holds the office of
                                         with the Borrower, that, as such, s/he
is authorized to execute and deliver this Certificate to the Administrative
Agent on behalf of the Borrower and its Subsidiaries, and that:

     1.   o Attached hereto or posted on the Borrower’s website or posted on the
website of the Securities and Exchange Commission at www.sec.gov is:

     o a consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of the fiscal year ended [                                         ,
200_] (the “Subject Fiscal Year”), and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the Subject Fiscal
Year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail, audited and accompanied by a
report and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion have been prepared in accordance with GAAP and are not subject to
any qualifications or exceptions as to the scope of the audit nor to any
qualifications and exceptions that are not reasonably acceptable to the Required
Lenders; or

     o an SEC Form 10-K for the Borrower (excluding the exhibits thereto)
relating to the fiscal year ended [                                         ,
200_]; or

     o a consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of the fiscal quarter ended [                                         ,
200_] (the “Subject Fiscal Quarter”), and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the Subject Fiscal
Quarter and for the portion of the Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Borrower as fairly presenting the financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP, subject only to

D-l

 



--------------------------------------------------------------------------------



 



normal year-end audit adjustments and the absence of footnotes; or

     o an SEC Form 10-Q for the Borrower (excluding the exhibits thereto)
relating to the fiscal quarter ended [         , 200_].

     2.   o Attached hereto is:

     o a consolidating balance sheet of all Unrestricted Subsidiaries as at the
end of such fiscal year, and the related consolidating statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with GAAP and shall not be subject to any qualifications
or exceptions as to the scope of the audit nor to any qualifications or
exceptions not reasonably acceptable to the Required Lenders; or

     o a consolidating balance sheet of all Unrestricted Subsidiaries as at the
end of such fiscal quarter, and the related consolidating statements of income
or operations, shareholders’ equity and cash flows for such fiscal quarter and
for the portion of the Borrower’s fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations and cash
flows of such Subsidiaries on a consolidating basis in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes.

     3. The financial statements referred to in Paragraph 1 fairly present, in
all material respects, the consolidated financial position and the results of
operations of the Borrower and its Subsidiaries.

     4. The undersigned has reviewed and is familiar with the terms of the
Credit Agreement and the other Loan Documents and has made, or has caused to be
made under my supervision, a detailed review of the transactions and conditions
(financial or otherwise) of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements.

     5. To the best of the undersigned’s knowledge, the Borrower and each of its
Subsidiaries have, during such period, observed, performed and/or satisfied
and/or have caused to be observed, performed and/or satisfied all of their
respective covenants and other agreements contained in the Loan Documents to
which they are a party, and have satisfied every condition in the Loan Documents
to which they are a party to be observed, performed and/or satisfied by them,
and the undersigned has no knowledge of any condition, event or occurrence,
which constitutes a Default or Event of Default, except as set forth below:

D-2

 



--------------------------------------------------------------------------------



 



     [Describe below (or in a separate attachment to this Certificate) the
exceptions, if any, to paragraph 4 above by listing, in detail and with
reference to specific sections of the Credit Agreement, the nature of the
condition, event or occurrence, the period during which it has existed and the
actions that the Borrower has taken, is taking or proposes to take with respect
to such condition, event or occurrence.]

     6. The financial covenant and other compliance analyses and information set
forth on Schedule 1 attached hereto are true, complete and accurate on and as of
the date of this Certificate.

     The foregoing certifications, together with the computations set forth in
Schedule 1 hereto, are made and delivered, and the financial statements
referenced above are made or posted, as applicable, this                     
day of                                         , 200                    ,
pursuant to the provisions of the Credit Agreement.

                  By:         Title:          of Granite Construction
Incorporated     

D-3

 



--------------------------------------------------------------------------------



 



Schedule 1

to Compliance Certificate



1.   Investments — Investments (including Construction JV Investments) by any
Land Development Company, or any Subsidiary thereof. Section 7.02(g)



  A.   The aggregate amount of Investments (including Construction JV
Investments) by any Land Development Company, or any Subsidiary thereof: $
                                        

Requirement: The amount in A may not exceed $35,000,000.



2.   Investments — Other Investments. Section 7.02(h)



  A.   The aggregate amount of Investments not otherwise permitted pursuant to
subsections (a) through (g) of Section 7.02 in the equity of any Restricted
Subsidiary or the capital stock, assets, obligations or other securities of or
interests in any other Person (other than an Unrestricted Subsidiary):
$                                        

Requirement: The amount in A may not exceed $100,000,000.



3.   Indebtedness — Other Indebtedness. Section 7.03(h)



  A.   Indebtedness of the Borrower and its Subsidiaries, comprised solely of
(i) the outstanding principal amount of obligations, whether current or
long-term, for borrowed money and all obligations evidenced by bonds (other than
performance, surety and appeal bonds), debentures, notes, loan agreements or
other similar instruments, (ii) Attributable Indebtedness in respect of capital
leases and Synthetic Lease Obligations, or (iii) without duplication, Guaranty
Obligations (other than Guaranty Obligations as to which an Unrestricted
Subsidiary is the primary obligor) with respect to Indebtedness of the types
specified in the immediately preceding clauses (i) and (ii); provided that none
of the foregoing includes Indebtedness of any co joint venturer in any Joint
Venture to which the Borrower or any Subsidiary is a party that has been assumed
by the Borrower or any Subsidiary if such Indebtedness was not originally
incurred by such co joint venturer in connection with (and relates solely to)
the subject Joint Venture: $                                             B.  
All Guaranty Obligations as to which an Unrestricted Subsidiary is the primary
Obligor and Indebtedness incurred for the benefit of an Unrestricted Subsidiary:
$                                             C.   A minus B: $
                                        

Requirement: The amount in C may not exceed $100,000,000.

D-4



--------------------------------------------------------------------------------



 



4.   Dispositions of Assets. Section 7.05(g)



  A.   The aggregate consideration from Dispositions received by the Borrower
and its Subsidiaries pursuant to Section 7.05(g), including aggregate cash
received and the aggregate fair market value of non-cash property received,
during the current fiscal year:
$                                              B.   The aggregate consideration
from Dispositions received by any Unrestricted Subsidiaries, including aggregate
cash received and the aggregate fair market value of non-cash property received,
during the current fiscal year: $                                             C.
  A minus B: $                                              D.   The amount
equal to 5% of the total assets of the Borrower (determined on a consolidated
basis in accordance with GAAP) as of the end of the Borrower’s most recently
ended fiscal year: $                                        

Requirement: The amount in C may not exceed the amount in D.



5.   Minimum Consolidated Tangible Net Worth. Section 7.13(a)



  A.   Consolidated Tangible Net Worth (A(i) minus (A)(ii)): $
                                        



  (i)   Consolidated Stockholders’ Equity for Consolidated Restricted Group
(A(i)(A) minus A(i)(B) below):
$                                        



  (A)   Stockholders’ equity for the Borrower and its consolidated Subsidiaries
(determined in accordance with GAAP):
$                                              (B)   Stockholders’ equity for
the Unrestricted Subsidiaries (determined in accordance with GAAP): $
                                        



  (ii)   Intangible Assets of the Consolidated Restricted Group (determined on a
consolidated basis in accordance with GAAP) (A(ii)(A) minus A(ii)(B)):



  (A)   Intangible Assets of the Borrower and its consolidated Subsidiaries
(determined on a consolidated basis in accordance with GAAP): $
                                             (B)   Intangible Assets of the
Unrestricted Subsidiaries (determined on a consolidated basis in accordance with
GAAP):
$                                         



  B.   Consolidated Net Income (B(i) minus B(ii))

D-5



--------------------------------------------------------------------------------



 



  (i)   Net income, on a consolidated basis, of the Borrower and its
consolidated Subsidiaries from continuing operations, excluding extraordinary
items and excluding gains and losses from Dispositions earned in each fiscal
quarter ending after the date of the Audited Financial Statements (not including
net income in respect of or attributable to any Project Debt Entity):
$                                              (ii)   Net income, on a
consolidated basis, of the Unrestricted Subsidiaries from continuing operations,
excluding extraordinary items and excluding gains and losses from Dispositions
earned in each fiscal quarter ending after the date of the Audited Financial
Statements (not including net income in respect of or attributable to any
Project Debt Entity): $                                         



  C.   Calculation of Minimum Consolidated Tangible Net Worth         (C(i) +
C(ii) + C(iii) below): $                                         



  (i)   85% of the Consolidated Tangible Net Worth as of the date of the Audited
Financial Statements: $                                         

plus



  (ii)   50% of Consolidated Net Income (line B above): $
                                        

plus



  (iii)   50% of the aggregate increases in Consolidated Stockholders’ Equity
for the Consolidated Restricted Group (line A(i) above) after the date of the
Audited Financial Statements by reason of the issuance and sale of the capital
stock of the Borrower: $

Requirement: The amount in A may not be less than the amount in C.



6.   Minimum Interest Coverage Ratio. Section 7.13(b)



  A.   Consolidated EBITDA for Consolidated Restricted Group (A(i) minus A(ii)):
$                                         



  (i)   Consolidated EBITDA for the Borrower and its consolidated Subsidiaries
(A(i)(A) plus A(i)(B) plus A(i)(C) plus A(i)(D):
$                                              (A)   Net income, on a
consolidated basis, of Borrower and its consolidated Subsidiaries (excluding any
Project Debt Entity) from continuing operations, excluding extraordinary items
and excluding gains and losses from Dispositions for such Subject Period:
$                                         





D-6



--------------------------------------------------------------------------------



 



  (B)   Consolidated Interest Expense for such Subject Period to the extent
deducted in calculating Consolidated Net Income:
$                                              (C)   Consolidated Cash Taxes for
such Subject Period the extent deducted in calculating Consolidated Net Income:
$                                              (D)   Depreciation and
amortization expense for such Subject Period to the extent deducted in
calculating Consolidated Net Income:
$                                         



  (ii)   Consolidated EBITDA for the Unrestricted Subsidiaries (A(ii)(A) plus
A(ii)(B) plus A(ii)(C) plus A(ii)(D): $



  (A)   Net income, on a consolidated basis, of the Unrestricted Subsidiaries
(excluding any Project Debt Entity) from continuing operations, excluding
extraordinary items and excluding gains and losses from Dispositions for such
Subject Period:
$                                              (B)   Consolidated Interest
Expense for such Subject Period to the extent deducted in calculating
Consolidated Net Income:
$                                              (C)   Consolidated Cash Taxes for
such Subject Period the extent deducted in calculating Consolidated Net Income:
$                                              (D)   Depreciation and
amortization expense for such Subject Period to the extent deducted in
calculating Consolidated Net Income:
$                                         



  B.   Consolidated Interest Expense for the Consolidated Restricted Group (B(i)
minus B(ii)): $                                         



  (i)   Consolidated Interest Expense for the Borrower and its consolidated
Subsidiaries (B(i)(A) plus B(i)(B)):
$                                    



  (A)   All interest, premium payments, fees, charges and related expenses of
the Borrower and its consolidated Subsidiaries in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP (excluding such amounts in respect of Project Debt): $
                                        

D-7



--------------------------------------------------------------------------------



 



  (B)   The portion of rent expense of the Borrower and its consolidated
Subsidiaries with respect to such Subject Period under capital leases that is
treated as interest in accordance with GAAP and the portion of Synthetic Lease
Obligations payable by the Borrower and its consolidated Subsidiaries with
respect to such Subject Period that would be treated as interest in accordance
with GAAP if such lease were treated as a capital lease under GAAP (excluding
such amounts in respect of Project Debt): $
                                        



  (ii)   Consolidated Interest Expense for the Unrestricted Subsidiaries
(B(ii)(A) plus B(ii)(B)): $                                         



  (A)   All interest, premium payments, fees, charges and related expenses of
the Unrestricted Subsidiaries in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP
(excluding such amounts in respect of Project Debt):
$                                              (B)   The portion of rent expense
of the Unrestricted Subsidiaries with respect to such period under capital
leases that is treated as interest in accordance with GAAP and the portion of
Synthetic Lease Obligations payable by the Borrower and its consolidated
Subsidiaries with respect to such Subject Period that would be treated as
interest in accordance with GAAP if such lease were treated as a capital lease
under GAAP (excluding such amounts in respect of Project Debt):



  C.   Ratio of A to B:            to 1.00



     Requirement:   The ratio in I (i.e., the ratio of A to B) may not be less
than 4.00 to 1.00 as of the last day of any fiscal quarter of the Borrower.



7.   Leverage Ratio. Section 7.13(c)



  A.   Consolidated Funded Indebtedness for the Consolidated Restricted Group
(A(i) minus, A(ii)): $                                         



  (i)   Consolidated Funded Indebtedness for the Borrower and its consolidated
Subsidiaries (A(i)(A) plus A(i)(B)):
$                                         



  (A)   On a consolidated basis, the outstanding principal amount of all
obligations, whether current or long-term, for borrowed money (including
Obligations under the Credit Agreement) and all obligations evidenced by bonds,
debentures, notes, loan

D-8



--------------------------------------------------------------------------------



 



      agreements or other similar instruments of Borrower and its consolidated
Subsidiaries (not including Project Debt):
$                                              (B)   Attributable Indebtedness
in respect of capital leases and Synthetic Lease Obligations of Borrower and its
consolidated Subsidiaries (not including Project Debt): $
                                        



  (ii)   Consolidated Funded Indebtedness for the Unrestricted Subsidiaries
(A(ii)(A) plus A(ii)(B) plus A(ii)(C)):
$                                         



  (A)   On a consolidated basis, the outstanding principal amount of all
obligations, whether current or long-term, for borrowed money (including
Obligations under the Credit Agreement) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments of the
Unrestricted Subsidiaries (not including Project Debt):
$                                              (B)   Attributable Indebtedness
in respect of capital leases and Synthetic Lease Obligations of the Unrestricted
Subsidiaries (not including Project Debt): $
                                             (C)   Without duplication, all
Guaranty Obligations with respect to Indebtedness of the types specified in
subsections (A) and (B) above:



  B.   (i) Consolidated Funded Indebtedness for the Consolidated Restricted
Group (line A above): $                                         

       Plus



  (ii)   Consolidated Tangible Net Worth for the Consolidated Restricted Group:
Total: $                                         



  C.   Ratio of A to B:                                         to 1.00

     Requirement: The ratio in C (i.e., the ratio of A to B) may not exceed 2.50
to 1.00 as of the last day of any fiscal quarter of the Borrower.

D-9



--------------------------------------------------------------------------------



 



EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.



1.   Assignor:                                                                2.
  Assignee:                                                              [and is
an Affiliate/Approved Fund of [identify Lender]]   3.   Borrower: Granite
Construction Incorporated   4.   Administrative Agent: Bank of America, N.A., as
the administrative agent under the Credit Agreement   5.   Credit Agreement:
Credit Agreement, dated as of June 24, 2005, among Granite Construction
Incorporated, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender

E-1



--------------------------------------------------------------------------------



 



     6. Assigned Interest:


                                      Aggregate                         Amount
of     Amount of     Percentage         Facility   Commitment/Loans    
Commitment/Loans     Assigned of     CUSIP   Assigned   for all Lenders    
Assigned     Commitment/Loans     Number  
 
  $       $           %        
 
                             
 
  $       $           %        
 
                             
 
  $       $           %        
 
                             

[7- Trade Date:                                         ]

Effective Date:                                        , 20_ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

     The terms set forth in this Assignment and Assumption are hereby agreed to:

                  ASSIGNOR    
 
                [NAME OF ASSIGNOR]    
 
           
 
  By:        
 
     
 
   
 
      Title:    
 
                ASSIGNEE    
 
                [NAME OF ASSIGNEE]    
 
           
 
  By:        
 
     
 
   
 
      Title:    

[Consented to and] Accepted:

BANK OF AMERICA, N.A., as
   Administrative Agent

By:                                                            
     Title:

[Consented to:]

GRANITE CONSTRUCTION INCORPORATED

By:                                                            
     Title:

E-2



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

          1. Representations and Warranties.

          1.1. Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal,

E-3



--------------------------------------------------------------------------------



 



interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of California.

E-4



--------------------------------------------------------------------------------



 



EXHIBIT F

FORM OF GUARANTY

     THIS GUARANTY AGREEMENT (this “Guaranty Agreement”), dated as of June 24,
2005, is made by EACH OF THE UNDERSIGNED AND EACH OTHER PERSON WHO SHALL BECOME
A PARTY HERETO BE EXECUTION OF A GUARANTY JOINDER AGREEMENT (each a “Guarantor”
and collectively the “Guarantors”) to BANK OF AMERICA, N.A., a national banking
association organized and existing under the laws of the United States, as
administrative agent (in such capacity, the “Administrative Agent”) for each of
the lenders (the “Lenders” now or hereafter party to the Credit Agreement
defined below (collectively with the Administrative Agent, and certain other
Persons parties to Related Credit Arrangements as more particularly described in
Section 19 hereof, the “Secured Parties”). All capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Credit Agreement.

W I T N E S S E T H :

     WHEREAS, the Secured Parties have agreed to provide to Granite Construction
Incorporated (the “Borrower”) a revolving credit facility with a letter of
credit and swing line sublimit pursuant to the terms of that certain Credit
Agreement dated as of June 24, 2005, among the Borrower, the Administrative
Agent and the Lenders (as from time to time amended, revised, modified,
supplemented or amended and restated, the “Credit Agreement”); and

     WHEREAS, each Guarantor is, directly or indirectly, a Material Subsidiary
of the Borrower and will materially benefit from the Loans made and to be made,
and the Letters of Credit issued and to be issued, under the Credit Agreement;
and

     WHEREAS, each Guarantor is required to enter into this Guaranty Agreement
pursuant to the terms of the Credit Agreement; and

     WHEREAS, a material part of the consideration given in connection with and
as an inducement to the execution and delivery of the Credit Agreement by the
Secured Parties was the obligation of the Borrower to cause each Material
Subsidiary that is not an Unrestricted Subsidiary to be a Guarantor and to enter
into this Guaranty Agreement, and the Secured Parties are unwilling to extend
and maintain the credit facilities provided under the Loan Documents unless the
Guarantors enter into this Guaranty Agreement;

     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, the parties hereto agree as follows:

     1. Guaranty. Each Guarantor hereby jointly and severally, unconditionally,
absolutely, continually and irrevocably guarantees to the Administrative Agent
for the benefit of the Secured Parties the payment and performance in full of
the Guaranteed Liabilities (as defined below). For all purposes of this Guaranty
Agreement, “Guaranteed Liabilities” means: (a) the

F-1



--------------------------------------------------------------------------------



 



Borrower’s prompt payment in full, when due or declared due and at all such
times, of all Obligations and all other amounts pursuant to the terms of the
Credit Agreement, the Notes, and all other Loan Documents heretofore, now or at
any time or times hereafter owing, arising, due or payable from the Borrower to
any one or more of the Secured Parties, including principal, interest, premiums
and fees (including, but not limited to, loan fees and Attorney Costs); (b) the
Borrower’s prompt, full and faithful performance, observance and discharge of
each and every agreement, undertaking, covenant and provision to be performed,
observed or discharged by the Borrower under the Credit Agreement, the Notes and
all other Loan Documents; and (c) subject to Section 19, the prompt payment in
full by each Loan Party, when due or declared due and at all such times, of
obligations and liabilities now or hereafter arising under Related Credit
Arrangements (as defined below). The Guarantors’ obligations to the Secured
Parties under this Guaranty Agreement are hereinafter collectively referred to
as the “Guarantors’ Obligations” and, with respect to each Guarantor
individually, the “Guarantor’s Obligations”. Notwithstanding the foregoing, the
liability of each Guarantor individually with respect to its Guarantor’s
Obligations shall be limited to an aggregate amount equal to the largest amount
that would not render its obligations hereunder subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provisions of
any applicable state law.

     Each Guarantor agrees that it is jointly and severally, directly and
primarily liable (subject to the limitation in the immediately preceding
sentence) for the Guaranteed Liabilities.

     For purposes of this Guaranty Agreement: (i) “Related Swap Contracts” means
all Swap Contracts which are entered into or maintained by any Loan Party with a
Lender or Affiliate of a Lender in connection with Indebtedness of the Borrower
and which are not prohibited by the express terms of the Loan Documents; (ii)
“Related Treasury Management Arrangements” means all arrangements for the
delivery of treasury management services to or for the benefit of any Loan Party
which are entered into or maintained with a Lender or Affiliate of a Lender and
which are not prohibited by the express terms of the Loan Documents; and (iii)
“Related Credit Arrangements” means, collectively, Related Swap Contracts and
Related Treasury Management Arrangements.

     2. Payment. If the Borrower shall default in payment or performance of any
of the Guaranteed Liabilities, whether principal, interest, premium, fee
(including, but not limited to, loan fees and Attorney Costs), or otherwise,
when and as the same shall become due, and after expiration of any applicable
grace period, whether according to the terms of the Credit Agreement, by
acceleration, or otherwise, or upon the occurrence and during the continuance of
any Event of Default under the Credit Agreement, then any or all of the
Guarantors will, upon demand thereof by the Administrative Agent, fully pay to
the Administrative Agent, for the benefit of the Secured Parties, subject to any
restriction on each Guarantor’s Obligations set forth in Section 1 hereof, an
amount equal to all the Guaranteed Liabilities then due and owing.

     3. Absolute Rights and Obligations. This is a guaranty of payment and not
of collection. The Guarantors’ Obligations under this Guaranty Agreement shall
be joint and several, absolute and unconditional irrespective of, and each
Guarantor hereby expressly waives, to the extent permitted by law, any defense
to its obligations under this Guaranty Agreement to which it is a party by
reason of:

F-2



--------------------------------------------------------------------------------



 



     (a) any lack of legality, validity or enforceability of the Credit
Agreement, of any of the Notes, of any other Loan Document, or of any other
agreement or instrument creating, providing security for, or otherwise relating
to any of the Guarantors’ Obligations, any of the Guaranteed Liabilities, or any
other guaranty of any of the Guaranteed Liabilities (the Loan Documents and all
such other agreements and instruments being collectively referred to as the
“Related Agreements”);

     (b) any action taken under any of the Related Agreements, any exercise of
any right or power therein conferred, any failure or omission to enforce any
right conferred thereby, or any waiver of any covenant or condition therein
provided;

     (c) any acceleration of the maturity of any of the Guaranteed Liabilities,
of the Guarantor’s Obligations of any other Guarantor, or of any other
obligations or liabilities of any Person under any of the Related Agreements;

     (d) any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities, for any of the Guarantor’s Obligations of any Guarantor, or for any
other obligations or liabilities of any Person under any of the Related
Agreements;

     (e) any dissolution of the Borrower or any Guarantor or any other party to
a Related Agreement, or the combination or consolidation of the Borrower or any
Guarantor or any other party to a Related Agreement into or with another entity
or any transfer or disposition of any assets of the Borrower or any Guarantor or
any other party to a Related Agreement;

     (f) any extension (including without limitation extensions of time for
payment), renewal, amendment, restructuring or restatement of, any acceptance of
late or partial payments under, or any change in the amount of any borrowings or
any credit facilities available under, the Credit Agreement, any of the Notes or
any other Loan Document or any other Related Agreement, in whole or in part;

     (g) the existence, addition, modification, termination, reduction or
impairment of value, or release of any other guaranty (or security therefor) of
the Guaranteed Liabilities (including without limitation the Guarantor’s
Obligations of any other Guarantor and obligations arising under any other
Guaranty now or hereafter in effect);

     (h) any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Credit
Agreement, any other Loan Document or any other Related Agreement, including
without limitation any term pertaining to the payment or performance of any of
the Guaranteed Liabilities, any of the Guarantor’s Obligations of any other
Guarantor, or any of the obligations or liabilities of any party to any other
Related Agreement;

F-3



--------------------------------------------------------------------------------



 



     (i) any rights it has to require the Secured Parties (or any of them) to
marshal, foreclose upon, sell, or otherwise realize upon or collect or apply any
particular part of any other assets securing any of the Guaranteed Liabilities
(including any rights arising by virtue of Sections 2899 and 3433 of the
California Civil Code);

     (j) any and all benefits or defenses, if any, arising directly or
indirectly under any one or more of Sections 2799, 2808, 2809, 2810, 2815, 2819,
2820, 2821, 2822, 2838, 2839, 2845, 2848, 2849, and 2850 of the California Civil
Code, Sections 580a, 580b, 580c, 580d, and 726 of the California Code of Civil
Procedure, and Sections 3116, 3118, 3119, 3419, 3605, 9504, 9505, and 9507 of
the California Uniform Commercial Code; and

     (k) any other circumstance whatsoever (with or without notice to or
knowledge of any Guarantor) which may or might in any manner or to any extent
vary the risks of such Guarantor, or might otherwise constitute a legal or
equitable defense available to, or discharge of, a surety or a guarantor,
including without limitation (i) any right to require or claim that resort be
had to the Borrower or any other Loan Party or to any collateral in respect of
the Guaranteed Liabilities or Guarantors’ Obligations and (ii) the operation of
Sections 580a, 580b, 580d, or 726 of the California Code of Civil Procedure or
any similar law of the State of California or any other jurisdiction.

It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantors’ Obligations hereunder and under each Guaranty
Joinder Agreement shall be absolute and unconditional under any and all
circumstances and shall not be discharged except by payment as herein provided.

     4. Currency and Funds of Payment. All Guarantors’ Obligations will be paid
in lawful currency of the United States of America and in immediately available
funds, regardless of any law, regulation or decree now or hereafter in effect
that might in any manner affect the Guaranteed Liabilities, or the rights of any
Secured Party with respect thereto as against the Borrower, or cause or permit
to be invoked any alteration in the time, amount or manner of payment by the
Borrower of any or all of the Guaranteed Liabilities.

     5. Events of Default. Without limiting the provisions of Section 2 hereof,
in the event that there shall occur and be continuing an Event of Default, then
notwithstanding any collateral or other security or credit support for the
Guaranteed Liabilities, at the Administrative Agent’s election and without
notice thereof or demand therefor, the Guarantors’ Obligations shall immediately
be and become due and payable.

     6. Subordination. Until this Guaranty Agreement is terminated in accordance
with Section 22 hereof, each Guarantor hereby unconditionally subordinates all
present and future debts, liabilities or obligations now or hereafter owing to
such Guarantor (i) of the Borrower, to the payment in full of the Guaranteed
Liabilities, (ii) of every other Guarantor (an “obligated guarantor”), to the
payment in full of the Guarantors’ Obligations of such obligated guarantor, and
(iii) of each other Person now or hereafter constituting a Loan Party, to the
payment in full of the obligations of such Loan Party owing to any Secured Party
and arising under the Loan Documents or the Related Credit Arrangements. All
amounts due under such subordinated

F-4



--------------------------------------------------------------------------------



 



debts, liabilities, or obligations shall, upon the occurrence and during the
continuance of an Event of Default, be collected and, upon request by the
Administrative Agent, paid over forthwith to the Administrative Agent for the
benefit of the Secured Parties on account of the Guaranteed Liabilities, the
Guarantors’ Obligations, or such other obligations, as applicable, and, after
such request and pending such payment, shall be held by such Guarantor as agent
and bailee of the Secured Parties separate and apart from all other funds,
property and accounts of such Guarantor.

     7. Suits. Each Guarantor from time to time shall pay to the Administrative
Agent for the benefit of the Secured Parties, on demand, at the Administrative
Agent’s place of business set forth in the Credit Agreement or such other
address as the Administrative Agent shall give notice of to such Guarantor, the
Guarantors’ Obligations as they become or are declared due, and in the event
such payment is not made forthwith, the Administrative Agent may proceed to suit
against any one or more or all of the Guarantors. At the Administrative Agent’s
election, one or more and successive or concurrent suits may be brought hereon
by the Administrative Agent against any one or more or all of the Guarantors,
whether or not suit has been commenced against the Borrower, any other
Guarantor, or any other Person and whether or not the Secured Parties have taken
or failed to take any other action to collect all or any portion of the
Guaranteed Liabilities or have taken or failed to take any actions against any
collateral securing payment or performance of all or any portion of the
Guaranteed Liabilities, and irrespective of any event, occurrence, or condition
described in Section 3 hereof.

     8. Set-Off and Waiver. Each Guarantor waives any right to assert against
any Secured Party as a defense, counterclaim, set-off, recoupment or cross claim
in respect of its Guarantor’s Obligations, any defense (legal or equitable) or
other claim which such Guarantor may now or at any time hereafter have against
the Borrower or any or all of the Secured Parties without waiving any additional
defenses, set-offs, counterclaims or other claims otherwise available to such
Guarantor. For the purposes of this Section 8, all remittances and property
shall be deemed to be in the possession of a Secured Party as soon as the same
may be put in transit to it by mail or carrier or by other bailee.

     9. Waiver of Notice; Subrogation.

     (a) Each Guarantor hereby waives to the extent permitted by law notice of
the following events or occurrences: (i) acceptance of this Guaranty Agreement;
(ii) the Lenders’ heretofore, now or from time to time hereafter making Loans
and issuing Letters of Credit and otherwise loaning monies or giving or
extending credit to or for the benefit of the Borrower or any other Loan Party,
or otherwise entering into arrangements with any Loan Party giving rise to
Guaranteed Liabilities, whether pursuant to the Credit Agreement or the Notes or
any other Loan Document or Related Agreement or any amendments, modifications,
or supplements thereto, or replacements or extensions thereof;
(iii) presentment, demand, default, non-payment, partial payment and protest;
and (iv) any other event, condition, or occurrence described in Section 3
hereof. Each Guarantor agrees that each Secured Party may heretofore, now or at
any time hereafter do any or all of the foregoing in such manner, upon such
terms and at such times as each Secured Party, in its sole and absolute
discretion, deems advisable, without in any way or

F-5



--------------------------------------------------------------------------------



 



respect impairing, affecting, reducing or releasing such Guarantor from its
Guarantor’s Obligations, and each Guarantor hereby consents to each and all of
the foregoing events or occurrences.

     (b) Each Guarantor hereby agrees that payment or performance by such
Guarantor of its Guarantor’s Obligations under this Guaranty Agreement may be
enforced by the Administrative Agent on behalf of the Secured Parties upon
demand by the Administrative Agent to such Guarantor without the Administrative
Agent being required, such Guarantor expressly waiving to the extent permitted
by law any right it may have to require the Administrative Agent, to
(i) prosecute collection or seek to enforce or resort to any remedies against
the Borrower or any other Guarantor or any other guarantor of the Guaranteed
Liabilities, or (ii) seek to enforce or resort to any remedies with respect to
any security interests, Liens or encumbrances granted to the Administrative
Agent or any Lender or other party to a Related Agreement by the Borrower, any
other Guarantor or any other Person on account of the Guaranteed Liabilities or
any guaranty thereof, including in either case any defense based upon an
election of remedies by any Secured Party under the provisions of Sections 580a,
580b, 580d, and 726 of the California Code of Civil Procedure or any similar law
of the State of California or any other jurisdiction. In making this waiver,
each Guarantor specifically acknowledges that it understands and is aware that,
under Sections 580b and 580d of the California Code of Civil Procedure, if the
Secured Parties (or any of them) conducted a nonjudicial foreclosure sale of
real property collateral: (i) such Secured Party(ies) would lose the right to
pursue the Borrower for any deficiency that might remain following such sale;
(ii) if such Guarantor were to pay such deficiency following such sale, it would
be precluded from pursuing the Borrower for reimbursement; and (iii) as a
result, such Secured Party(ies) would be prevented from pursuing such Guarantor
for such deficiency following such sale. IT IS FURTHER EXPRESSLY UNDERSTOOD,
ACKNOWLEDGED AND AGREED TO BY SUCH GUARANTOR THAT DEMAND UNDER THIS GUARANTY
AGREEMENT MAY BE MADE BY THE ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF
ENFORCED BY THE ADMINISTRATIVE AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT
OF DEFAULT OCCURS AND IS CONTINUING UNDER THE CREDIT AGREEMENT.

     (c) Each Guarantor further agrees with respect to this Guaranty Agreement
that it shall have no right of subrogation, reimbursement, contribution or
indemnity, nor any right of recourse to security for the Guaranteed Liabilities
unless and until 93 days immediately following the Facility Termination Date (as
defined below) shall have elapsed without the filing or commencement, by or
against any Loan Party, of any state or federal action, suit, petition or
proceeding seeking any reorganization, liquidation or other relief or
arrangement in respect of creditors of, or the appointment of a receiver,
liquidator, trustee or conservator in respect to, such Loan Party or its assets.
This waiver is expressly intended to prevent the existence of any claim in
respect to such subrogation, reimbursement, contribution or indemnity by any
Guarantor against the estate of any other Loan Party within the meaning of
Section 101 of the Bankruptcy Code, in the event of a subsequent case involving
any other Loan Party. If an amount shall be paid to any

F-6



--------------------------------------------------------------------------------



 



Guarantor on account of such rights at any time prior to termination of this
Guaranty Agreement in accordance with the provisions of Section 22 hereof, such
amount shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Administrative Agent, for the benefit of the Secured
Parties, to be credited and applied upon the Guarantors’ Obligations, whether
matured or unmatured, in accordance with the terms of the Credit Agreement or
otherwise as the Secured Parties may elect. The agreements in this subsection
shall survive repayment of all of the Guarantors’ Obligations, the termination
or expiration of this Guaranty Agreement in any manner, including but not
limited to termination in accordance with Section 22 hereof, and occurrence of
the Facility Termination Date. For purposes of this Guaranty Agreement,
“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Borrower shall have permanently terminated the
credit facilities under the Loan Documents by final payment in full of all
Outstanding Amounts, together with all accrued and unpaid interest and fees
thereon, other than (i) the undrawn portion of Letters of Credit and (ii) all
letter of credit fees relating thereto accruing after such date (which fees
shall be payable solely for the account of the L/C Issuer and shall be computed
(based on interest rates and the Applicable Rate then in effect) on such undrawn
amounts to the respective expiry dates of the Letters of Credit), in each case
as have been fully Cash Collateralized or as to which other arrangements with
respect thereto satisfactory to the Administrative Agent and the L/C Issuer
shall have been made; (b) all Commitments shall have terminated or expired;
(c) the obligations and liabilities of the Borrower and each other Loan Party
under all Related Credit Arrangements shall have been fully, finally and
irrevocably paid and satisfied in full and the Related Credit Arrangements shall
have expired or been terminated, or other arrangements satisfactory to the
counterparties shall have been made with respect thereto; and (d) the Borrower
and each other Loan Party shall have fully, finally and irrevocably paid and
satisfied in full all of their respective obligations and liabilities arising
under the Loan Documents, including with respect to the Borrower and the
Obligations (except for future obligations consisting of continuing indemnities
and other contingent Obligations of the Borrower or any Loan Party that may be
owing to any Agent-Related Person or any Lender pursuant to the Loan Documents
and expressly survive termination of the Credit Agreement or any other Loan
Document).

     10. Effectiveness; Enforceability. This Guaranty Agreement shall be
effective as of the date first above written and shall continue in full force
and effect until termination in accordance with Section 22 hereof. Any claim or
claims that the Secured Parties may at any time hereafter have against a
Guarantor under this Guaranty Agreement may be asserted by the Administrative
Agent on behalf of the Secured Parties by written notice directed to such
Guarantor in accordance with Section 24 hereof.

     11. Representations and Warranties. Each Guarantor warrants and represents
to the Administrative Agent, for the benefit of the Secured Parties, that it is
duly authorized to execute and deliver this Guaranty Agreement (or the Guaranty
Joinder Agreement to which it is a party, as applicable), and to perform its
obligations under this Guaranty Agreement, that this Guaranty Agreement (or the
Guaranty Joinder Agreement to which it is a party, as applicable) has been duly
executed and delivered on behalf of such Guarantor by its duly authorized

F-7



--------------------------------------------------------------------------------



 



representatives; that this Guaranty Agreement (and any Guaranty Joinder
Agreement to which such Guarantor is a party) is legal, valid, binding and
enforceable against such Guarantor in accordance with its terms except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles; and that such Guarantor’s
execution, delivery and performance of this Guaranty Agreement (and any Guaranty
Joinder Agreement to which such Guarantor is a party) do not violate or
constitute a breach of any of its Organizational Documents, any agreement or
instrument to which such Guarantor is a party, or any law, order, regulation,
decree or award of any governmental authority or arbitral body to which it or
its properties or operations is subject.

     12. Expenses. Each Guarantor agrees to be jointly and severally liable for
the payment of all reasonable fees and expenses, including Attorney Costs,
incurred by any Secured Party in connection with the enforcement of this
Guaranty Agreement, whether or not suit be brought.

     13. Reinstatement. Each Guarantor agrees that this Guaranty Agreement shall
continue to be effective or be reinstated, as the case may be, at any time
payment received by any Secured Party in respect of any Guaranteed Liabilities
is rescinded or must be restored for any reason, or is repaid by any Secured
Party in whole or in part in good faith settlement of any pending or threatened
avoidance claim.

     14. Attorney-in-Fact. To the extent permitted by law, each Guarantor hereby
appoints the Administrative Agent, for the benefit of the Secured Parties, as
such Guarantor’s attorney-in-fact for the purposes of carrying out the
provisions of this Guaranty Agreement and taking any action and executing any
instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is coupled with an interest
and is irrevocable; provided, that the Administrative Agent shall have and may
exercise rights under this power of attorney only upon the occurrence and during
the continuance of an Event of Default.

     15. Reliance. Each Guarantor represents and warrants to the Administrative
Agent, for the benefit of the Secured Parties, that: (a) such Guarantor has
adequate means to obtain on a continuing basis (i) from the Borrower,
information concerning the Loan Parties and the Loan Parties’ financial
condition and affairs and (ii) from other reliable sources, such other
information as it deems material in deciding to provide this Guaranty Agreement
and any Guaranty Joinder Agreement (“Other Information”), and has full and
complete access to the Loan Parties’ books and records and to such Other
Information; (b) such Guarantor is not relying on any Secured Party or its or
their employees, directors, agents or other representatives or Affiliates, to
provide any such information, now or in the future; (c) such Guarantor has been
furnished with and reviewed the terms of the Credit Agreement and such other
Loan Documents and Related Agreements as it has requested, is executing this
Guaranty Agreement (or the Guaranty Joinder Agreement to which it is a party, as
applicable) freely and deliberately, and understands the obligations and
financial risk undertaken by providing this Guaranty Agreement (and any Guaranty
Joinder Agreement); (d) such Guarantor has relied solely on the Guarantor’s own
independent investigation, appraisal and analysis of the Borrower, the
Borrower’s financial

F-8



--------------------------------------------------------------------------------



 



condition and affairs, the “Other Information”, and such other matters as it
deems material in deciding to provide this Guaranty Agreement (and any Guaranty
Joinder Agreement) and is fully aware of the same; and (e) such Guarantor has
not depended or relied on any Secured Party or its or their employees,
directors, agents or other representatives or Affiliates, for any information
whatsoever concerning the Borrower or the Borrower’s financial condition and
affairs or any other matters material to such Guarantor’s decision to provide
this Guaranty Agreement (and any Guaranty Joinder Agreement), or for any
counseling, guidance, or special consideration or any promise therefor with
respect to such decision. Each Guarantor agrees that no Secured Party has any
duty or responsibility whatsoever, now or in the future, to provide to such
Guarantor any information concerning the Borrower or the Borrower’s financial
condition and affairs, or any Other Information, other than as expressly
provided herein, and that, if such Guarantor receives any such information from
any Secured Party or its or their employees, directors, agents or other
representatives or Affiliates, such Guarantor will independently verify the
information and will not rely on any Secured Party or its or their employees,
directors, agents or other representatives or Affiliates, with respect to such
information.

     16. Rules of Interpretation. The rules of interpretation contained in
Sections 1.02 and 1.10 of the Credit Agreement shall be applicable to this
Guaranty Agreement and each Guaranty Joinder Agreement and are hereby
incorporated by reference. All representations and warranties contained herein
shall survive the delivery of documents and any extension of credit referred to
herein or guaranteed hereby.

     17. Entire Agreement. This Guaranty Agreement and each Guaranty Joinder
Agreement, together with the Credit Agreement and other Loan Documents,
constitutes and expresses the entire understanding between the parties hereto
with respect to the subject matter hereof, and supersedes all prior
negotiations, agreements, understandings, inducements, commitments or
conditions, express or implied, oral or written, except as herein contained. The
express terms hereof control and supersede any course of performance or usage of
the trade inconsistent with any of the terms hereof. Except as provided in
Section 22, neither this Guaranty Agreement nor any Guaranty Joinder Agreement
nor any portion or provision hereof or thereof may be changed, altered,
modified, supplemented, discharged, canceled, terminated, or amended orally or
in any manner other than as provided in the Credit Agreement.

     18. Binding Agreement; Assignment. This Guaranty Agreement, each Guaranty
Joinder Agreement and the terms, covenants and conditions hereof and thereof,
shall be binding upon and inure to the benefit of the parties hereto and
thereto, and to their respective heirs, legal representatives, successors and
assigns; provided, however, that no Guarantor shall be permitted to assign any
of its rights, powers, duties or obligations under this Guaranty Agreement, any
Guaranty Joinder Agreement or any other interest herein or therein without the
prior written consent of the Administrative Agent. Without limiting the
generality of the foregoing sentence of this Section 18, any Lender may assign
to one or more Persons, or grant to one or more Persons participations in or to,
all or any part of its rights and obligations under the Credit Agreement (to the
extent permitted by the Credit Agreement); and to the extent of any such
assignment or participation such other Person shall, to the fullest extent
permitted by law, thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, subject however, to the
provisions of the Credit Agreement, including Article IX

F-9



--------------------------------------------------------------------------------



 



thereof (concerning the Administrative Agent) and Section 10.07 thereof
concerning assignments and participations. All references herein to the
Administrative Agent shall include any successor thereof.

     19. Related Credit Arrangements. All obligations of any Loan Party under
Related Credit Arrangements to which any Lender or its Affiliates are a party
shall be deemed to be Guaranteed Liabilities in accordance with Section 1, and
each Lender or Affiliate of a Lender party to any such Related Credit
Arrangement shall be deemed to be a Secured Party hereunder with respect to such
Guaranteed Liabilities; provided, however, that such obligations shall cease to
be Guaranteed Liabilities at such time, prior to the Facility Termination Date,
as such Person (or Affiliate of such Person) shall cease to be a “Lender” under
the Credit Agreement.

     No Person who obtains the benefit of this Guaranty Agreement by virtue of
the provisions of this Section and the definition of “Secured Parties” and
“Guaranteed Liabilities” shall have, prior to the Facility Termination Date, any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Guarantors’ Obligations (including the release or modification of any
Guarantors’ Obligations or security therefor) other than in its capacity as a
Lender and only to the extent expressly provided in the Loan Documents. Each
Secured Party not a party to the Credit Agreement who obtains the benefit of
this Guaranty Agreement by virtue of the provisions of this Section and the
definition of “Secured Parties” and “Guaranteed Liabilities” shall be deemed to
have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of the Credit Agreement, and that with respect to the
actions and omissions of the Administrative Agent hereunder or otherwise
relating hereto that do or may affect such Secured Party, the Administrative
Agent and each Agent-Related Person shall be entitled to all the rights,
benefits and immunities conferred under Article IX of the Credit Agreement.

     20. Severability. The provisions of this Guaranty Agreement are independent
of and separable from each other. If any provision hereof shall for any reason
be held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Guaranty Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.

     21. Counterparts. This Guaranty Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Guaranty
Agreement to produce or account for more than one such counterpart executed by
the Guarantor against whom enforcement is sought. Without limiting the foregoing
provisions of this Section 21, the provisions of Section 10.11 of the Credit
Agreement shall be applicable to this Guaranty Agreement.

     22. Termination. Subject to reinstatement pursuant to Section 13 hereof,
this Guaranty Agreement and each Guaranty Joinder Agreement, and all of the
Guarantors’ Obligations hereunder (excluding those Guarantors’ obligations
relating to Guaranteed Liabilities that expressly survive such termination)
shall terminate on the Facility Termination Date.

F-10



--------------------------------------------------------------------------------



 



     23. Remedies Cumulative; Late Payments. All remedies hereunder are
cumulative and are not exclusive of any other rights and remedies of the
Administrative Agent or any other Secured Party provided by law or under the
Credit Agreement, the other Loan Documents or other applicable agreements or
instruments. The making of the Loans and other credit extensions pursuant to the
Credit Agreement and other Related Agreements shall be conclusively presumed to
have been made or extended, respectively, in reliance upon each Guarantor’s
guaranty of the Guaranteed Liabilities pursuant to the terms hereof. Any amounts
not paid when due under this Guaranty Agreement shall bear interest at the
Default Rate.

     24. Notices. Any notice required or permitted hereunder or under any
Guaranty Joinder Agreement shall be given, (a) with respect to each Guarantor,
at the address of the Borrower indicated in Schedule 10.02 of the Credit
Agreement and (b) with respect to the Administrative Agent or any other Secured
Party, at the Administrative Agent’s address indicated in Schedule 10.02 of the
Credit Agreement. All such addresses may be modified, and all such notices shall
be given and shall be effective, as provided in Section 10.02 of the Credit
Agreement for the giving and effectiveness of notices and modifications of
addresses thereunder.

     25. Joinder. Each Person who shall at any time execute and deliver to the
Administrative Agent a Guaranty Joinder Agreement substantially in the form
attached as Exhibit A hereto shall thereupon irrevocably, absolutely and
unconditionally become a party hereto and obligated hereunder as a Guarantor,
and all references herein and in the other Loan Documents to the Guarantors or
to the parties to this Guaranty Agreement shall be deemed to include such Person
as a Guarantor hereunder.

     26. Revocation. Each Guarantor absolutely, unconditionally, knowingly, and
expressly waives any right to revoke such Guarantor’s guaranty obligation
hereunder as to future Guaranteed Liabilities and, in light thereof, all
protection afforded such Guarantor under Section 2815 of the California Civil
Code. Each Guarantor fully realizes and understands that, upon execution of this
Agreement, such Guarantor will not have any right to revoke this Agreement as to
any future indebtedness and, thus, may have no control over such Guarantor’s
ultimate responsibility for the amount and nature of the Guaranteed Liabilities.

     27. Governing Law; Venue; Waiver of Jury Trial. The provisions of Section
10.15 and 10.16(d) of the Credit Agreement are hereby incorporated by reference
as if fully set forth herein; provided, that in such sections, as incorporated
herein, references to the Credit Agreement shall be deemed to be references to
the Guaranty Agreement.

[Signature page follows.]

F-11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Guaranty Agreement as of the day and year first written above.

                    GUARANTORS:
 
                    GRANITE CONSTRUCTION COMPANY, a
California corporation
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           
 
                    GRANITE LAND COMPANY, a California corporation
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           
 
                    INTERMOUNTAIN SLURRY SEAL, INC., a
Wyoming corporation
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           
 
                    POZZOLAN PRODUCTS COMPANY (P.P.C.),
a Utah corporation  
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           

F-12



--------------------------------------------------------------------------------



 



                      GILC, LP, a California limited partnership
 
           
 
      By:     ,
 
          its general partner
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           
 
                    GRANITE HALMAR CONSTRUCTION
COMPANY, INC., a New York corporation
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           

F-13



--------------------------------------------------------------------------------



 



                      ADMINISTRATIVE AGENT:
 
                    BANK OF AMERICA, N.A., as Administrative Agent
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           

F-14



--------------------------------------------------------------------------------



 



EXHIBIT A

Form of Guaranty Joinder Agreement

GUARANTY JOINDER AGREEMENT

     THIS GUARANTY JOINDER AGREEMENT (the “Guaranty Joinder Agreement”), dated
as of                                         , 20         is made by
                                                            , a
                                         (the “Joining Guarantor”), delivered to
BANK OF AMERICA, N.A., in its capacity as Administrative Agent (the
“Administrative Agent”) under that certain Credit Agreement (as amended,
revised, modified, supplemented or amended and restated from time to time, the
“Credit Agreement”), dated as of June [24], 2005, by and among Granite
Construction Incorporated (the “Borrower”), the Lenders party thereto and the
Administrative Agent. All capitalized terms not otherwise defined herein shall
have the meanings given to such terms in the Credit Agreement.

     WHEREAS, the Joining Guarantor is a Subsidiary and required by the terms of
the Credit Agreement to become a “Guarantor” under the Credit Agreement and be
joined as a party to the Guaranty; and

     WHEREAS, the Joining Guarantor will materially benefit directly and
indirectly from the credit facilities made available and to be made available to
the Borrower by the Lenders under the Credit Agreement; and

     NOW, THEREFORE, the Joining Guarantor hereby agrees as follows with the
Administrative Agent, for the benefit of the Secured Parties (as defined in the
Guaranty and including any Lender or Affiliate of any Lender party to any
Related Credit Arrangement):

     1. Joinder. The Joining Guarantor hereby irrevocably, absolutely and
unconditionally becomes a party to the Guaranty as a Guarantor and bound by all
the terms, conditions, obligations, liabilities and undertakings of each
Guarantor or to which each Guarantor is subject thereunder, including without
limitation the joint and several, unconditional, absolute, continuing and
irrevocable guarantee to the Administrative Agent for the benefit of the Secured
Parties of the payment and performance in full of the Guaranteed Liabilities (as
defined in the Guaranty) whether now existing or hereafter arising, all with the
same force and effect as if the Joining Guarantor were a signatory to the
Guaranty.

     2. Affirmations. The Joining Guarantor hereby acknowledges and reaffirms as
of the date hereof with respect to itself, its properties and its affairs each
of the waivers, representations, warranties, acknowledgements and certifications
applicable to any Guarantor contained in the Guaranty.

     3. Severability. The provisions of this Guaranty Joinder Agreement are
independent of and separable from each other. If any provision hereof shall for
any reason be held invalid or unenforceable, such invalidity or unenforceability
shall not affect the validity or

F-15



--------------------------------------------------------------------------------



 



enforceability of any other provision hereof, but this Guaranty Joinder
Agreement shall be construed as if such invalid or unenforceable provision had
never been contained herein.

     4. Counterparts. This Guaranty Joinder Agreement may be executed in any
number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Guaranty Joinder Agreement to produce or account for more than one such
counterpart executed by the Joining Guarantor. Without limiting the foregoing
provisions of this Section 4, the provisions of Section 10.11 of the Credit
Agreement shall be applicable to this Guaranty Joinder Agreement.

     5. Delivery. Joining Guarantor hereby irrevocably waives notice of
acceptance of this Guaranty Joinder Agreement and acknowledges that the
Guaranteed Liabilities are and shall be deemed to be incurred, and credit
extensions under the Loan Documents and the Related Credit Arrangements made and
maintained, in reliance on this Guaranty Joinder Agreement and the Guarantor’s
joinder as a party to the Guaranty as herein provided.

     6. Governing Law; Venue; Waiver of Jury Trial. The provisions of Section 27
of the Guaranty are hereby incorporated by reference as if fully set forth
herein.

[Signature page follows.]

F-16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Joining Guarantor has duly executed and delivered
this Guaranty Joinder Agreement as of the day and year first written above.

                  JOINING GUARANTOR:    
 
                     
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

F-17



--------------------------------------------------------------------------------



 



EXHIBIT G

OPINION MATTERS

See attached.

G-1



--------------------------------------------------------------------------------



 



(GRANITE CONSTRUCTION INCORPORATED LOGO) [f10949f1094900.gif]

June 24, 2005

Bank of America, N.A.,
       as Administrative Agent and the Lenders,
       as defined below
Mail Code: CA5-705-12-14
555 California Street, 12th Floor
San Francisco, CA 94104

Ladies and Gentlemen:

     I have acted as counsel for Granite Construction Incorporated, a Delaware
corporation (“Borrower”), in connection with (a) that certain Credit Agreement
dated as of June 24, 2005 (the “Credit Agreement”), by and among Borrower, the
several financial institutions from time to time parties to the Credit Agreement
(the “Lenders”) and Bank of America, N.A., as administrative agent for the
Lenders (the “Administrative Agent”) and as the L/C Issuer; and (b) each of the
Notes (as defined in the Credit Agreement) dated as of June 24, 2005 by the
Borrower in favor of the Lenders set forth in Schedule 2.01 to the Credit
Agreement. I have also represented each of Granite Construction Company, a
California corporation (“GCC”), Granite Halmar Construction Company, Inc., a New
York corporation (“GHC”), Granite Land Company, a California corporation
(“GLC”), GILC, L.P., a California limited partnership (“GILC”), Intermountain
Slurry Seal, Inc., a Wyoming corporation (“Intermountain”), Pozzolan Products
Company (P.P.C.), a Utah corporation (“Pozzolan” and together with GCC, GHC,
GLC, GILC and Intermountain, each a “Guarantor” and collectively, the
“Guarantors”), each of which is a direct or indirect wholly-owned subsidiary of
Borrower, in connection with the Guaranty given by each of the Guarantors in
favor of the Administrative Agent for the benefit of Lenders guaranteeing the
obligations of Borrower under the Credit Agreement (each a “Guaranty,” and
collectively, the “Guaranties”). I am rendering this opinion pursuant to
subsection 4.01(a)(vi) of the Credit Agreement. Except as otherwise defined
herein, capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement.

     As used herein, the term “Loan Documents” shall mean the Credit Agreement,
the Notes and the Guaranties.

     I am admitted to practice law only in the State of California, and I
express no opinion concerning any law other than the laws of the State of
California, the Delaware General Corporation Law, the laws of the United States
of America, and, to the extent necessary to render my opinion in paragraphs
l(c), l(e), l(f), the second sentence of paragraph 3 and paragraphs

     
 
  Box 50085
 
  Watsonville, CA 95077-5085
 
  Phone 831/724-1011
 
  FAX 831/722-9657

 



--------------------------------------------------------------------------------



 



Bank of America, N.A.,
as Administrative Agent and the Lenders
June 24, 2005
Page 2

5(d), 6 and 8, the New York Business Corporation Law, the Utah Revised Business
Corporation Act and the Wyoming Business Corporation Act. In so far as the
opinions contained herein purport to relate to the Delaware General Corporation
Law, the New York Business Corporation Law, the Utah Revised Business
Corporation Act and the Wyoming Business Corporation Act (collectively, the
“laws”), I have relied on such laws as reported in standard compilations.

     In rendering this opinion, I have assumed the genuineness and authenticity
of all signatures (other than that of Borrower and each Guarantor) on original
documents; the authenticity of all documents submitted to me as originals; the
conformity of originals to all documents submitted to me as copies; the
accuracy, completeness and authenticity of certificates of public officials; the
due authorization, execution and delivery of all documents (except the due
authorization, execution and delivery by Borrower of the Credit Agreement and
each of the Notes and by each Guarantor of the Guaranty to which such Guarantor
is a party) where authorization, execution and delivery are prerequisites to the
effectiveness of such documents; the power and authority of the Lenders to enter
into and perform their obligations under the Loan Documents; that the Lenders
are duly qualified in the State of California to do business of the type
contemplated by the Loan Documents; that each of the Lenders qualifies for the
exemption from the otherwise applicable interest rate limitations of California
law for loans or forbearances by, as the case may be: (i) national banks
provided by Article XV, Section 1 of the California Constitution; or
(ii) certain “foreign (other nation) banks” provided by California Financial
Code Section 1716; or (iii) state banks provided by Article XV, Section 1 of the
California Constitution; that all loans under the Credit Agreement will be made
by the Lenders for their own accounts or for the account of another person or
entity that qualifies for an exemption from the interest rate limitations of
California law, and there is no present agreement or plan, express or implied,
on the part of the Lenders to sell participations or any other interest in the
loans to be made under the Credit Agreement to any person or entity other than a
person or entity that also qualifies for an exemption from the interest rate
limitations of California law; and with respect to matters of fact (as
distinguished from matters of law), I also have relied upon and assumed that the
representations of the Borrower and each Subsidiary and the other parties set
forth in the Loan Documents and any other certificates, instruments or
agreements executed in connection therewith or delivered to me are true,
correct, complete and not misleading, although to my knowledge the
representations of the Borrower and each Subsidiary set forth in the Loan
Documents and any such other certificates, instruments and agreements are true,
correct, complete and not misleading. I have also assumed that all individuals
executing and delivering documents on behalf of the Lenders and Administrative
Agent had the legal capacity to so execute and deliver and that the Loan
Documents are obligations binding upon Lenders and Administrative Agent.

 



--------------------------------------------------------------------------------



 



Bank of America, N.A.,
as Administrative Agent and the Lenders
June 24, 2005
Page 3

     With respect to my opinions in paragraph 4(c) and 5(c) below, I have relied
upon copies, supplied to me by the Borrower or a Guarantor, of each undertaking,
contract, indenture, mortgage, deed of trust or other instrument, document or
agreement, (i) of the Borrower solely as listed on the Index to Form 10K
Exhibits to the Borrower’s Annual Report on Form 10K for the fiscal year ending
December 31, 2004 and (ii) of the Borrower or any Guarantor solely as listed on
Schedule A hereto. Other than as set forth on Schedule A, as of May 31, 2005,
the Borrower and each of the Guarantors are not party to or bound by any other
agreement in excess of $30,000,000.00.

     In rendering my opinion in paragraph 6, I have relied solely on a
certificate of good standing from each of the Secretary of State’s office of
each of the states listed below the Borrower’s and each Guarantor’s name on
Exhibit 1.

     Where I render an opinion “to the best of my knowledge” or concerning an
item “known to me” or my opinion otherwise refers to my “knowledge,” it is
intended to indicate that during the course of my representation of Borrower and
the Guarantors, no information that would give me current actual knowledge of
the inaccuracy of such statement has come to my attention in rendering legal
services to Borrower or the Guarantors, having made diligent inquiries of those
employees of Borrower or Guarantors whom I reasonably believe would have actual
knowledge of the matters discussed, or the knowledge I would have had of such
fact, circumstance, event or other matter if I had made such diligent inquiries
of such employees.

     On the basis of the foregoing, in reliance thereon, and with the foregoing
qualifications, I am of the opinion that:

     1. (a) Borrower is a corporation, duly incorporated and validly existing
under the laws of Delaware and has the requisite corporate power and authority
to own its property and to conduct the business in which it is currently
engaged; (b) Each of GCC and GLC is a corporation duly incorporated and validly
existing under the laws of California and has the requisite corporate power and
authority to own its property and to conduct the business in which it is
currently engaged; (c) GHC is a corporation duly incorporated and validly
existing under the laws of New York and has the requisite corporate power and
authority to own its property and to conduct the business in which it is
currently engaged; (d) GILC is a California limited partnership validly existing
under the laws of California and has the requisite partnership power and
authority to own its property and to conduct the business in which it is
currently engaged; (e) Intermountain is a corporation duly incorporated and
validly existing under the laws of Wyoming and has the requisite corporate power
and authority to own its property and to conduct the business in which it is
currently engaged; (f) Pozzolan is a corporation duly incorporated and validly
existing under the laws of Utah and has the requisite corporate power and
authority to own its property and to conduct the business in which it is
currently engaged.

 



--------------------------------------------------------------------------------



 



Bank of America, N.A.,
as Administrative Agent and the Lenders
June 24, 2005
Page 4

     2. Borrower (a) has taken all necessary and appropriate corporate action to
authorize the execution, delivery and performance of the Credit Agreement and
the Notes or any such other documents as contemplated thereunder, and (b) has
the corporate power and authority to execute, deliver and perform the Credit
Agreement and the Notes, or any such other documents as contemplated thereunder.
Each Guarantor (a) has taken all necessary and appropriate corporate action or
partnership action, as applicable, to authorize the execution, delivery and
performance of the Guaranty to which it is a party, and (b) has the corporate
power or partnership power, as applicable, and authority to execute, deliver and
perform such Guaranty.

     3. The Credit Agreement and the Notes have been duly executed and delivered
by the Borrower. The Guaranty has been duly executed and delivered by each
Guarantor. The Credit Agreement and the Notes constitute legal, valid and
binding obligations of Borrower, enforceable against Borrower in accordance with
their terms. The Guaranty constitutes a legal, valid and binding obligation of
each Guarantor, enforceable against each Guarantor in accordance with its terms.

     4. The execution, delivery and performance by Borrower of the Credit
Agreement and the Notes do not: (a) violate or contravene any injunction, order,
writ, judgment, decree, determination or award of any United States or
Governmental Authority as presently in effect applicable to Borrower;
(b) conflict with or result in a breach of or constitute a default under the
certificate of incorporation and bylaws of Borrower; (c) violate or result in a
breach of or constitute any default under any agreements of Borrower, and, do
not result in or require the creation or imposition of any lien on any of
Borrower’s properties or revenues pursuant to any injunction, order, decree or
undertaking as presently in effect or any such agreements of Borrower; or (d)
result in or require the creation or imposition of any lien on any of its
properties or revenues pursuant to any provision of any law, rule or regulation
as presently in effect.

     5. The execution, delivery and performance by each Guarantor of its
Guaranty do not: (a) violate or contravene any injunction, order, writ,
judgment, decree, determination or award of any United States or Governmental
Authority as presently in effect applicable to each Guarantor; (b) conflict with
or result in a breach of or constitute a default under the articles/certificates
of incorporation and bylaws or partnership agreements, as applicable, of each
Guarantor; (c) violate or result in a breach of or constitute any default under
any agreements of each Guarantor, and do not result in or require the creation
or imposition of any lien on any Guarantor’s properties or revenues pursuant to
any injunction, order, decree or undertaking as presently in effect or any such
agreements of each Guarantor; or (d) result in or require the creation or
imposition of any lien on any of its properties or revenues pursuant to any
provision of any law, rule or regulation as presently in effect.

 



--------------------------------------------------------------------------------



 



Bank of America, N.A.,
as Administrative Agent and the Lenders
June 24, 2005
Page 5

     6. Borrower and each of the Guarantors are duly qualified to do business
and are in good standing in the states listed below their names on Exhibit 1
attached hereto.

     7. No authorization, consent, approval, license, qualification or formal
exemption from, nor notice to, nor any filing, recordation, declaration or
registration with, any United States or California Governmental Authority, or to
my knowledge any other Governmental Authority, is necessary or required on the
part of Borrower in connection with the execution, delivery, or performance by
Borrower of the Credit Agreement and the Notes.

     8. No authorization, consent, approval, license, qualification or formal
exemption from, nor notice to, nor any filing, recordation, declaration or
registration with any United States or California Governmental Authority, or to
my knowledge any other Governmental Authority, is necessary or required on the
part of each Guarantor in connection with the execution, delivery, or
performance by each Guarantor of the Guaranty.

     9. There is no claim, dispute, injunction, temporary restraining order,
action, litigation, investigation or proceeding pending or, to the best of my
knowledge, threatened against Borrower before any court, arbitrator,
administrative agency or Governmental Authority of any kind which, if adversely
determined, would have a Material Adverse Effect with respect to the Credit
Agreement or the Notes.

     10. Other than the litigation described in Exhibit 2 attached hereto, there
is no claim, dispute, injunction, temporary restraining order, action,
litigation, investigation or proceeding pending or, to the best of my knowledge,
threatened against any Guarantor before any court, arbitrator, administrative
agency or Governmental Authority of any kind which, if adversely determined,
would have a Material Adverse Effect with respect to the Credit Agreement, the
Notes, or any Guaranty.

     11. Neither the Borrower nor any Guarantor is an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended. Neither the Borrower nor any
Subsidiary is subject to regulation under the Public Utility Holding Company Act
of 1935, the Interstate Commerce Act or the Federal Power Act, which would limit
its ability to incur Indebtedness.

     12. Neither the Borrower nor any Guarantor is generally engaged in the
business of purchasing or selling Margin Stock or extending credit for the
purpose of purchasing or carrying Margin Stock. The aggregate value of all
Margin Stock directly or indirectly owned by the Borrower and its Guarantors is
less than 25% of the aggregate value of the consolidated assets of the Borrower
and its Guarantors.

 



--------------------------------------------------------------------------------



 



Bank of America, N.A.,
as Administrative Agent and the Lenders
June 24, 2005
Page 6

     13. The only Subsidiaries of Borrower are the Guarantors and GILC
Incorporated, a California corporation, Granite SR 91 Corporation, a California
corporation, GTC, Inc., a Texas corporation, Wilcott Corporation, a Colorado
corporation, Granite Construction International, a California corporation,
Wilder Construction Company, a Washington corporation, Granite Road Builders, a
British Columbia company, and Granite SR 91 L.P., a California limited
partnership, of which Granite SR 91 Corporation is the general partner and
Borrower is the sole limited partner, and those identified in Schedule 5.13 to
the Credit Agreement.

     This opinion is intended solely for the benefit of the Administrative
Agent, and the Lenders and their Assignees and Participants, as defined in
Section 10.07(d) of the Credit Agreement, and is not to be made available to or
relied upon by any other person, firm, or entity, other than regulatory
authorities and their respective legal counsel in connection with bank
examinations, without our prior written consent.

Very truly yours,

     
/s/ James M. Cady
   
 
   
James M. Cady
Assistant General Counsel and Assistant Secretary
   

 



--------------------------------------------------------------------------------



 



EXHIBIT 1

          STATE OF COMPANY   INCORPORATION/QUALIFICATION
Granite Construction Incorporated
  Delaware*
(Borrower)
  California
Granite Construction Company
  California*
 
  Arizona
 
  Arkansas
 
  Colorado
 
  Florida
 
  Georgia
 
  Idaho
 
  Kentucky
 
  Maryland
 
  Minnesota
 
  Missouri
 
  Nevada
 
  New Jersey
 
  New Mexico
 
  New York
 
  North Carolina
 
  Oklahoma
 
  Pennsylvania
 
  Tennessee
 
  Texas
 
  Utah
 
  Virginia
 
  Washington
 
  Wyoming
Granite Halmar Construction Company,
  New York*
Inc.
  Connecticut
 
  New Jersey
 
  Pennsylvania
Granite Land Company
  California*
GILC, L.P.
  California*
 
  Arizona
 
  Colorado
 
  Florida
 
  Georgia
 
  Idaho
 
  Missouri
 
  Nevada
 
  New Mexico
 
  Texas

 



--------------------------------------------------------------------------------



 



          STATE OF COMPANY   INCORPORATION/QUALIFICATION
 
  Utah
 
  Wyoming
Intermountain Slurry Seal, Inc.
  Wyoming*
 
  Arizona
 
  California
 
  Colorado
 
  Idaho
 
  Nevada
 
  New Mexico
 
  Oregon
 
  Utah
 
  Washington
Pozzolan Products Company (P.P.C.)
  Utah*
 
  Arizona
 
  California
 
  Colorado
 
  Idaho
 
  Nevada

 

*   State of Incorporation/Organization

 



--------------------------------------------------------------------------------



 



EXHIBIT 2

USA ex rel Maxfield & Peterson v. Wasatch. Granite Construction Company, et al.,
Case No. 2:99CV-0040-PGC

Granite Construction Company, as a member of a joint venture, Wasatch
Constructors, is among a number of construction companies and the Utah
Department of Transportation that were named in a lawsuit filed in the United
States District Court for the District of Utah. The plaintiffs are two
independent contractor truckers who filed the lawsuit on behalf of the United
States under the federal False Claims Act seeking to recover damages and civil
penalties in excess of $46.4 million.

Among other things, the plaintiffs allege that certain defendants, who were
subcontractors to Wasatch, defrauded the Government by charging Wasatch for dirt
and fill material they did not provide and that Wasatch and UDOT knowingly paid
for such excess material. The plaintiffs also allege that Wasatch committed
certain other acts including providing substandard workmanship and materials;
failure to comply with clean air and clean water standards and the filing of
false certifications regarding its entitlement to the payment of bonuses.

The original complaint was filed in January 1999 and the Third Amended Complaint
was filed in February 2003. On May 30, 2003, Wasatch Constructors and the
coordinated defendants filed their motion to dismiss the Third Amended
Complaint. On December 23, 2003, the Court issued its order granting Wasatch
Constructors and the coordinated defendants’ motion to dismiss the Third Amended
Complaint but allowed the plaintiffs one last opportunity to amend their
complaint. Plaintiffs’ Fourth Amended Complaint was filed on July 12, 2004.
Granite believes that the allegations in the lawsuit are without merit and
intends to defend them vigorously.

Apisa, et al. v. Abraxives, Granite Construction Company, et al., Case
No. CGC04432515
Arbuckle, et al. v. Abraxives, Granite Construction Company, et al., Case
No. 03-427520
Barker, et al. v. Abraxives, Granite Construction Company, et al., Case
No. RG04162485
Bass, et al. v. Abraxives, Granite Construction Company, et al., Case
No. 04432581
Bowser, et al. v. Abraxives, Granite Construction Company, et al., Case
No. CG04432171
Campos, et al. v. Abraxives, Granite Construction Company, et al., Case
No. RG04161759

Granite Construction Company is one of approximately one hundred defendants
named in six California State Court lawsuits filed in 2004 where six plaintiffs
have, by way of various causes of action, including strict product and market
share liability, alleged personal injuries caused by exposure to silica products
and related materials during plaintiffs’ use or association with sandblasting or
grinding concrete. The plaintiffs in each lawsuit have categorized the
defendants as equipment defendants, respirator defendants, premises defendants
and sand defendants. Granite has been identified as a sand defendant, meaning a
party that manufactured, supplied or distributed silica-containing products.
Preliminary investigation reveals that Granite has not knowingly sold or
distributed abrasive silica sand for sandblasting.

 



--------------------------------------------------------------------------------



 



Eldredge v. Las Vegas Valley Water District and Granite Construction Company,
CaseNo. A419853

On June 23, 1998, Plaintiff sustained a personal injury while working in a
trench clearing dirt around a broken Water District water line. Plaintiff filed
a worker compensation claim against Granite at the time of the injury. On
June 5, 2000, Plaintiff filed a complaint against the Water District alleging
negligence. Approximately, three years later Granite was included in the
lawsuit. The trial against only Granite began on May 23, 2005, and on May 27,
2005 the jury returned a general verdict on two causes of action (assault and
battery and intentional infliction of emotional distress) in favor of Plaintiff
and awarded damages against Granite in the amount of $8,900,000. On June 3,
2005, Plaintiff filed a Motion for Monetary Sanctions in the sum of $26,805,000.
The motion alleges Granite attempted to hide, bribe, or intimidate witnesses.
Granite is preparing the necessary post-trial motions for the court’s
reconsideration of the judgment and amount of award and a response to the Motion
for Monetary Sanctions. Granite intends to vigorously appeal the general verdict
judgment and oppose the post-trial motion for sanctions.

 



--------------------------------------------------------------------------------



 



GRANITE CONSTRUCTION INCORPORATED

Schedule A
LIST OF CONTRACTS IN EXCESS OF $30,000,000 as of April 30, 2005

                                  Original     Estimated   Backlog Amount  
Contract Description   Customer Name   Contract Amount     Completion Date   as
of 04/30/05  
Highway 50
  CA Department of Transportation     30,852,952     Feb-05     15,732  
l-80/Madison
  CA Department of Transportation     31,814,532     Jan-05     28,284  
1-80 Truckee to Floriston
  CA Department of Transportation     86,396,096     May-05     43,024  
Blue Rock Country Club
  Hayward 1900, Inc.     35,734,250     Dec-05     27,518,866  
HLB Rt 15Baker/CIMA
  CA Department of Transportation     43,683,368     Jan-05     133,827  
Atlantic City Design Build
  NJ Department of Transportation     72,428,000     Dec-03     —  
Hiawatha Light Rail
  MN Department of Transportation     164,584,644     Jun-05     3,175,859  
Largo Station
  WMATA     65,355,000     Jun-05     1,253,988  
McAlpine Lock replacement
  US Army Corp of Engineers     55,360,367     Jun-07     38,412,436  
Woodrow Wilson bridge
  VA Department of Transportation     91,249,418     Jun-08     49,221,558  
I-494
  MN Department of Transportation     81,374,386     Sep-06     56,603,080  
Market Street Improvements
  Southeastern PA Transit Authority     96,449,235     Jul-08     81,150,414  
Dallas Co SH190/IH35
  TX Department of Transportation     92,385,879     Dec-03     —  
Williamson Co IH35 Widening
  TX Department of Transportation     34,199,590     Jan-04     —  
DFW Terminal D Apron
  TX Department of Transportation     39,850,000     Nov-04     19,455  
EW Freeway Loop 289
  TX Department of Transportation     46,530,289     Jun-05     6,476,407  
George Bush Tollway
  TX Department of Transportation     75,585,190     Oct-05     7,942,123  
Lake Fort Smith Dam Phase II
  City of Fort Smith     53,430,000     Jul-06     25,933,586  
Lubbock Co US82 Flyover
  TX Department of Transportation     32,724,165     Aug-06     30,603,367  
Grand Prairie Pumping Station
  US Army Corp of Engineers     34,850,000     Jul-07     34,453,869  
Lubbock US82 EW Freeway Phase I
  TX Department of Transportation     131,098,888     Oct-08     129,810,822  
Lake Fort Smith Dam Phase I
  City of Fort Smith     38,039,134     Aug-05     3,437,087  
SH183A Hill Country Constructors
  TX Department of Transportation     124,819,039     Jul-07     114,250,440  
SH45 Granite-JD Abrams
  TX Department of Transportation     39,202,000     Dec-05     18,347,386  
I-85/US70 Durham Co, NC
  NC Department of Transportation     48,903,201     Jun-05     2,967,507  
Hathaway Bridge Replacement
  FL Department of Transportation     81,520,000     Jul-04     109,432  
Seminole Co SR417 Sect 3
  FL Department of Transportation     36,337,589     Dec-03     —  
Durham 1-85 Broad to Camden
  NC Department of Transportation     73,300,000     Jun-06     21,028,299  
Durham 1-40
  NC Department of Transportation     44,790,000     Apr-05     406,842  
1-306, 1-85 Widening
  NC Department of Transportation     66,628,383     Aug-06     34,701,299  
Tri County Rail
  Tri County Authority     69,491,000     Mar-06     8,313,739  
Western Beltway SR429
  Orlando-Orange County Expressway Auth     42,348,475     Dec-03     —  
1-4/1-275 Interchange
  FL Department of Transportation     73,537,984     Feb-06     14,854,863  
1-4 John Young Parkway
  FL Department of Transportation     38,870,470     Apr-06     19,943,782  
SR429 Sec 2B & 3A
  FL Department of Transportation     45,575,518     Mar-06     21,500,888  
I-4/US192 Interchange
  FL Department of Transportation     58,856,707     Dec-06     49,337,991  
Jewfish Creek Bridge
  FL Department of Transportation     147,765,000     Apr-09     141,670,440  
St. John’s River Bridge
  FL Department of Transportation     65,943,000     Jan-05     314,919  
Reno Re-Trac
  City of Reno     170,730,624     Apr-05     52,954,251  
SR-22
  Orange County Transportation Authority     214,707,908     Jul-07    
177,700,393  
Table Rock Dam Spillway
  US Army Corp of Engineers     43,376,905     May-05     578,155  
Las Vegas Monorail
  Las Vegas Monorail Company     153,958,000     Jul-04     —  
Superstition Highway
  AZ Department of Transportation     119,790,320     Dec-03     —  
US70 Hondo Valley
  NM Department of Transportation     67,330,794     Jul-05     6,391,992  
JKFITA Term 4
  Morse Diesel International     83,847,241     Oct-02     —  
British Airways
  Morse Diesel International     79,808,561     Apr-03     52,542  
Palisades Parkway
  NY Department of Transportation     62,044,286     Jan-02     563  
Zerega Ave Bus Maint Facility
  NY City Transit Authority (MTA)     63,839,923     Jan-05     855,175  
Harlem 3rd Track
  Metro North Railroad     31,452,895     Sep-04     —  
Belt Parkway over Ocean Parkway
  NY Department of Transportation     55,300,600     Jan-05     203,493  
Howland Hook
  NY Port Authority     35,401,740     Aug-05     2,985,845  
Reconstruction of ventilation shafts
  Amtrak     66,340,000     Jan-07     43,976,283  
Concourse Line Div B
  NY City Transit Authority (MTA)     162,000,000     Apr-07     72,027,980  
Taconic State Parkway
  NY Department of Transportation     62,301,000     May-06     31,786,036  
Grand Avenue
  NY City Transit Authority (MTA)     216,750,000     Aug-06     154,216,177  
6th Avenue Vent Plant Rehab
  NY City Transit Authority (MTA)     49,800,000     Jul-08     47,976,912  
Staten Island Rapid Transit
  NY City Transit Authority (MTA)     71,767,196     Jun-05     3,941,118  
Stillwell Avenue
  NY City Transit Authority (MTA)     113,859,600     Jun-05     5,604,780  

Sch.A

 



--------------------------------------------------------------------------------



 



GRANITE CONSTRUCTION INCORPORATED
Schedule A
LIST OF CONTRACTS IN EXCESS OF $30,000,000 as of April 30, 2005

                                      Original     Estimated     Backlog Amount
  Contract Description   Customer Name   Contract Amount     Completion Date    
as of 04/30/05  
Timesquare Reconstruction
  NY City Transit Authority (MTA)     36,275,600     May-06     14,983,488  
South Ferry Terminal
  NY City Transit Authority (MTA)     104,400,000     Jun-05     100,029,374  
AA JFK Airside Redevelopment
  VRH Torcon     64,892,000     Jun-05     3,157,626  
 
                           
$30MM notional amount floating interest rate swap agreement
  BNP Paribas     30,000,000             NA
$20MM notional amount floating interest rate swap agreement
  BNP Paribas     20,000,000             NA

Sch. A

 



--------------------------------------------------------------------------------



 



EXHIBIT H

LENDER JOINDER AGREEMENT

                    , 20___

Bank of America, N.A., as Administrative Agent
Mail Code: WA1-501-37-20
800 5th Avenue,
Floor 37
Seattle, WA 98104

     
Attention:
  Brenda H. Little
 
  Agency Management

Granite Construction Incorporated
P.O. Box 50085
Watsonville, CA 95077

     
Attention:
  William Barton
 
  Vice President/Chief Financial Officer

     Ladies and Gentlemen:

     We refer to the Credit Agreement dated as of June 24, 2005 (as amended,
restated, modified, supplemented or renewed from time to time, the “Credit
Agreement”) among Granite Construction Incorporated, a Delaware corporation (the
“Borrower”), Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender (the “Administrative Agent”), and the Lenders parties thereto.
Terms defined in the Credit Agreement are used herein as therein defined.

     This Lender Joinder Agreement (this “Agreement”) is made and delivered
pursuant to Section 2.14 of the Credit Agreement.

     The Borrower, by its execution hereof, hereby confirms its agreement to
increase the aggregate Revolving Credit Commitments by $            in
accordance with the terms of said Section 2.14 effective as of
                    , 20___(the “Effective Date”).

     As of the Effective Date,                     (“                    ”) will
become a party to the Credit Agreement as a Lender and, after giving effect to
said Section 2.14,                     will have a Revolving Credit Commitment
of $                     .                     hereby confirms and agrees that
with effect on and after the Effective Date, it shall be and become a party to
the Credit Agreement as a Lender, and shall have all of the rights and be
obligated to perform all of the obligations of a Lender thereunder with a
Revolving Credit Commitment in the amount set forth above.
                    (a) acknowledges that it has received a copy of the Credit
Agreement and the schedules and exhibits thereto and such other documents and
information as it has deemed appropriate to make its own credit and legal
analysis and decision to enter into this Agreement; and (b) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it

H-1



--------------------------------------------------------------------------------



 



shall deem appropriate at the time, continue to make its own credit and legal
decisions in taking or not taking action under the Credit Agreement and the
other Loan Documents.

     The following administrative details apply to _________:

              (for payments and Requests for Credit Extensions)
 
       
 
       
 
       
 
       
 
       
 
       
 
  Attention: ___________________    
 
  Telephone: (___)___-___    
 
  Facsimile: (___)___-___    
 
  Electronic Mail: ___________________   @ ___.com
 
            (for other notices as a Lender)
 
       
 
       
 
       
 
       
 
       
 
       
 
  Attention: ___________________    
 
  Telephone: (___)___-___    
 
  Facsimile: (___)___-___    
 
  Electronic Mail: ___________________   @ ___.com

     This Agreement shall constitute a Loan Document.

H-2



--------------------------------------------------------------------------------



 



     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF CALIFORNIA, NOTWITHSTANDING ITS EXECUTION OUTSIDE SUCH
STATE.

             
 
          , as Lender          
 
           
 
  By:                  
 
  Title:                  

          ACKNOWLEDGED as of                     , 20_:    
 
        BANK OF AMERICA, N.A., as Administrative     Agent    
 
       
By:
       
 
       
Title:
       
 
       
 
        GRANITE CONSTRUCTION INCORPORATED    
 
       
By:
       
 
       
Title:
       
 
       

H-3